Exhibit 10.2

 

EXECUTION COPY

 

CUSIP #29101JAA3

 

REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION

(AS AGENT)

 

PNC CAPITAL MARKETS LLC

(AS LEAD ARRANGER AND LEAD BOOKRUNNER)

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

(AS LENDERS)

 

WITH

 

EMERGE ENERGY SERVICES LP

(AS PARENT GUARANTOR)

 

EMERGE ENERGY SERVICES OPERATING LLC,

SUPERIOR SILICA SANDS LLC,

DIRECT FUELS LLC,

ALLIED ENERGY COMPANY LLC,

ALLIED RENEWABLE ENERGY, LLC

EMERGE ENERGY DISTRIBUTORS INC.

AND CERTAIN OF THEIR SUBSIDIARIES

(AS BORROWERS)

 

MAY 14, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

I.

DEFINITIONS

1

 

 

 

 

 

1.1.

Accounting Terms

1

 

1.2.

General Terms

1

 

1.3.

Uniform Commercial Code Terms

41

 

1.4.

Certain Matters of Construction

41

 

1.5.

Accounting for Derivatives

42

 

 

 

II.

ADVANCES; PAYMENTS

43

 

 

 

 

 

2.1.

Revolving Advances

43

 

2.2.

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances

44

 

2.3.

Disbursement of Advance Proceeds

46

 

2.4.

Reserved

47

 

2.5.

Maximum Advances

47

 

2.6.

Repayment of Advances

47

 

2.7.

Repayment of Excess Advances

48

 

2.8.

Statement of Account

48

 

2.9.

Letters of Credit

48

 

2.10.

Issuance of Letters of Credit

48

 

2.11.

Requirements For Issuance of Letters of Credit

49

 

2.12.

Disbursements, Reimbursement

50

 

2.13.

Repayment of Participation Advances

51

 

2.14.

Documentation

51

 

2.15.

Determination to Honor Drawing Request

52

 

2.16.

Nature of Participation and Reimbursement Obligations

52

 

2.17.

Indemnity

53

 

2.18.

Liability for Acts and Omissions

54

 

2.19.

Additional Payments

55

 

2.20.

Making and Settlement of Advances

55

 

2.21.

Reduction of Maximum Revolving Advance Amount

57

 

2.22.

Use of Proceeds

57

 

2.23.

Defaulting Lender

57

 

2.24.

Swing Loans

60

 

2.25.

Increase in Maximum Revolving Advance Amount

61

 

 

 

III.

INTEREST AND FEES

63

 

 

 

 

 

3.1.

Interest

63

 

3.2.

Letter of Credit Fees

64

 

3.3.

Commitment Fee

65

 

3.4.

Fee Letter

65

 

3.5.

Computation of Interest and Fees

65

 

3.6.

Maximum Charges

65

 

i

--------------------------------------------------------------------------------


 

 

3.7.

Increased Costs

66

 

3.8.

Basis For Determining Interest Rate Inadequate or Unfair

67

 

3.9.

Capital Adequacy

68

 

3.10.

Taxes

68

 

3.11.

Replacement of Lenders

72

 

 

 

IV.

COLLATERAL: GENERAL TERMS

72

 

 

 

 

 

4.1.

Security Interest in the Collateral

72

 

4.2.

Perfection of Security Interest

73

 

4.3.

Protection of Collateral

73

 

4.4.

Preservation of Collateral

73

 

4.5.

Ownership of Collateral

73

 

4.6.

Defense of Agent’s and Lenders’ Interests

74

 

4.7.

Books and Records

74

 

4.8.

Reserved

75

 

4.9.

Compliance with Laws

75

 

4.10.

Access to Premises

75

 

4.11.

Insurance

75

 

4.12.

Failure to Pay Insurance

76

 

4.13.

Payment of Taxes

76

 

4.14.

Payment of Leasehold Obligations

77

 

4.15.

Receivables

77

 

4.16.

Inventory

80

 

4.17.

Maintenance of Equipment

80

 

4.18.

Exculpation of Liability

80

 

4.19.

Environmental Matters

81

 

4.20.

Financing Statements

82

 

4.21.

Voting Rights in Respect of Subsidiary Stock

82

 

4.22.

Dividend and Distribution Rights in Respect of Subsidiary Shares

83

 

 

 

V.

REPRESENTATIONS AND WARRANTIES

83

 

 

 

 

 

5.1.

Authority

83

 

5.2.

Formation and Qualification

84

 

5.3.

Survival of Representations and Warranties

84

 

5.4.

Tax Returns

84

 

5.5.

Financial Statements

84

 

5.6.

Entity Names

85

 

5.7.

O.S.H.A.; Environmental Compliance; Flood Laws

85

 

5.8.

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

86

 

5.9.

Patents, Trademarks, Copyrights and Licenses

88

 

5.10.

Licenses and Permits

88

 

5.11.

Reserved

88

 

5.12.

Reserved

88

 

5.13.

No Burdensome Restrictions

88

 

5.14.

No Labor Disputes

88

 

5.15.

Margin Regulations

89

 

ii

--------------------------------------------------------------------------------


 

 

5.16.

Investment Company Act

89

 

5.17.

Disclosure

89

 

5.18.

Reserved

89

 

5.19.

Swaps

89

 

5.20.

Conflicting Agreements

89

 

5.21.

Application of Certain Laws and Regulations

89

 

5.22.

Business and Property of Credit Parties

89

 

5.23.

Ineligible Securities

90

 

5.24.

No Brokers or Agents

90

 

5.25.

Reserved

90

 

5.26.

Reserved

90

 

5.27.

Reserved

90

 

5.28.

Commercial Tort Claims

90

 

5.29.

Letter of Credit Rights

90

 

5.30.

Reserved

90

 

5.31.

Deposit Accounts

90

 

5.32.

Perfection of Security Interest in Collateral

90

 

 

 

VI.

AFFIRMATIVE COVENANTS

90

 

 

 

 

 

6.1.

Payment of Fees

90

 

6.2.

Conduct of Business and Maintenance of Existence and Assets

90

 

6.3.

Violations

91

 

6.4.

Government Receivables

91

 

6.5.

Financial Covenants

91

 

6.6.

Perfection: Further Assurances

91

 

6.7.

Payment of Obligations

92

 

6.8.

Standards of Financial Statements

92

 

6.9.

Federal Securities Laws

93

 

6.10.

Unrestricted Subsidiaries

93

 

6.11.

Keepwell

93

 

6.12.

Post-Closing Deliveries

93

 

 

 

VII.

NEGATIVE COVENANTS

93

 

 

 

 

7.1.

Merger, Consolidation, Acquisition and Sale of Assets

93

 

7.2.

Creation of Liens

94

 

7.3.

Guarantees

94

 

7.4.

Investments

95

 

7.5.

Loans

95

 

7.6.

Reserved

96

 

7.7.

Dividends and Distributions

96

 

7.8.

Indebtedness

97

 

7.9.

Nature of Business

98

 

7.10.

Transactions with Affiliates

98

 

7.11.

Reserved

98

 

7.12.

Subsidiaries

98

 

7.13.

Fiscal Year and Accounting Changes

99

 

7.14.

Pledge of Credit

99

 

iii

--------------------------------------------------------------------------------


 

 

7.15.

Amendment of Certain Documents

99

 

7.16.

Compliance with ERISA

99

 

7.17.

Prepayment of Indebtedness

100

 

7.18.

Management Fees

100

 

7.19.

Bank Accounts

100

 

 

 

VIII.

CONDITIONS PRECEDENT

100

 

 

 

 

8.1.

Conditions to Initial Advances

100

 

8.2.

Conditions to Each Advance

104

 

 

 

 

IX.

INFORMATION AS TO CREDIT PARTIES

104

 

 

 

 

9.1.

Disclosure of Material Matters

104

 

9.2.

Schedules

105

 

9.3.

Compliance Certificate

105

 

9.4.

Litigation

105

 

9.5.

Material Occurrences

106

 

9.6.

Government Receivables

106

 

9.7.

Annual Financial Statements

106

 

9.8.

Quarterly Financial Statements

106

 

9.9.

Reserved

107

 

9.10.

Reserved

107

 

9.11.

Additional Information

107

 

9.12.

Projected Operating Budget

107

 

9.13.

MD&A

107

 

9.14.

Notice of Suits, Adverse Events

107

 

9.15.

Reserved

107

 

9.16.

ERISA Notices and Requests

107

 

9.17.

Notice of Leases

108

 

9.18.

Additional Documents

108

 

 

 

X.

EVENTS OF DEFAULT

108

 

 

 

 

10.1.

Nonpayment

109

 

10.2.

Breach of Representation

109

 

10.3.

Financial Information

109

 

10.4.

Judicial Actions

109

 

10.5.

Noncompliance

109

 

10.6.

Judgments

109

 

10.7.

Bankruptcy

110

 

10.8.

Inability to Pay

110

 

10.9.

Reserved;

110

 

10.10.

Cash Management Liabilities and Hedge Liabilities

110

 

10.11.

Lien Priority

110

 

10.12.

Reserved;

110

 

10.13.

Cross Default

110

 

10.14.

Breach of Guaranty or Pledge Agreement

110

 

10.15.

Change of Control

110

 

10.16.

Invalidity

111

 

iv

--------------------------------------------------------------------------------


 

 

10.17.

Licenses

111

 

10.18.

Seizures

111

 

10.19.

Operations

111

 

10.20.

Pension Plans

111

 

10.21.

Reportable Compliance Event

111

 

 

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

111

 

 

 

 

11.1.

Rights and Remedies

111

 

11.2.

Agent’s Discretion

113

 

11.3.

Setoff

113

 

11.4.

Rights and Remedies not Exclusive

113

 

11.5.

Allocation of Payments After Event of Default

113

 

 

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS

115

 

 

 

 

12.1.

Waiver of Notice

115

 

12.2.

Delay

115

 

12.3.

Jury Waiver

115

 

 

 

XIII.

EFFECTIVE DATE AND TERMINATION

115

 

 

 

 

13.1.

Term

115

 

13.2.

Termination

116

 

 

 

XIV.

REGARDING AGENT

116

 

 

 

 

14.1.

Appointment

116

 

14.2.

Nature of Duties

116

 

14.3.

Lack of Reliance on Agent and Resignation

117

 

14.4.

Certain Rights of Agent

118

 

14.5.

Reliance

118

 

14.6.

Notice of Default

118

 

14.7.

Indemnification

119

 

14.8.

Agent in its Individual Capacity

119

 

14.9.

Delivery of Documents

119

 

14.10.

Borrowers’ Undertaking to Agent

119

 

14.11.

No Reliance on Agent’s Customer Identification Program

119

 

14.12.

Other Agreements

120

 

 

 

XV.

BORROWING AGENCY

120

 

 

 

 

15.1.

Borrowing Agency Provisions

120

 

15.2.

Waiver of Subrogation

120

 

 

 

XVI.

MISCELLANEOUS

121

 

 

 

 

16.1.

Governing Law

121

 

16.2.

Entire Understanding

121

 

16.3.

Successors and Assigns; Participations; New Lenders

124

 

16.4.

Application of Payments

126

 

16.5.

Indemnity

127

 

16.6.

Notice

128

 

v

--------------------------------------------------------------------------------


 

 

16.7.

Survival

131

 

16.8.

Severability

131

 

16.9.

Expenses

131

 

16.10.

Injunctive Relief

131

 

16.11.

Consequential Damages

131

 

16.12.

Captions

131

 

16.13.

Counterparts; Facsimile Signatures

131

 

16.14.

Construction

132

 

16.15.

Confidentiality; Sharing Information

132

 

16.16.

Publicity

132

 

16.17.

Certifications From Banks and Participants; USA PATRIOT Act

133

 

16.18.

Anti-Money Laundering/International Trade Law Compliance

133

 

16.19.

Concerning Joint and Several Liability of Borrowers

134

 

16.20.

Non-Applicability of Chapter 346

136

 

16.21.

BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT

136

 

vi

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

 

 

Exhibit 1.2

Borrowing Base Certificate

Exhibit 1.2(a)

Compliance Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 2.24(a)

Swing Loan Note

Exhibit 2.25

Lender Joinder

Exhibit 8.1(h)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

 

Schedules

 

 

 

Schedule 1.2(c)

Permitted Encumbrances

Schedule 1.3

Existing Letters of Credit

Schedule 4.5

Equipment and Inventory Locations; Places of Business; Chief Executive Offices;
Locations of Real Property

Schedule 4.20

Financing Statements

Schedule 5.2(a)

States of Formation, Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries; Ownership

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names; Mergers, Acquisitions, Etc.

Schedule 5.8(d)

Plans

Schedule 5.9

Intellectual Property; Source Code Escrow Agreements; Challenges to Use

Schedule 5.10

Licenses and Permits

Schedule 5.13

Material Contracts

Schedule 5.14

Labor Disputes

Schedule 5.28

Commercial Tort Claims

Schedule 5.29

Letter of Credit Rights

Schedule 5.31

Deposit and Investment Accounts

Schedule 6.12

Post-Closing Deliveries

Schedule 7.4

Investments

Schedule 7.5

Loans

Schedule 7.8

Indebtedness

Schedule 7.10

Transactions with Affiliates

 

vii

--------------------------------------------------------------------------------


 

REVOLVING CREDIT

 

AND

 

SECURITY AGREEMENT

 

Revolving Credit and Security Agreement dated as of May 14, 2013 among EMERGE
ENERGY SERVICES LP, a Delaware limited partnership (“Parent Guarantor”), EMERGE
ENERGY SERVICES OPERATING LLC, a Delaware limited liability company (“Emerge”),
SUPERIOR SILICA SANDS LLC, a Texas limited liability company (“SSS”), DIRECT
FUELS LLC, a Delaware limited liability company formerly known as Insight Equity
Acquisition Partners, LP (“Direct Fuels”), ALLIED ENERGY COMPANY LLC, an Alabama
limited liability company (“AEC”), ALLIED RENEWABLE ENERGY, LLC, a Delaware
limited liability company (“ARE”), EMERGE ENERGY DISTRIBUTORS, LLC, a Delaware
limited liability company (“EED” and together with Emerge, SSS, Direct Fuels,
AEC, ARE and each Person joined hereto as a borrower from time to time,
collectively, the “Borrowers”, and each individually a “Borrower”), the
financial institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative and collateral agent for the
Lenders (in such capacity, the “Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 

I.                                        DEFINITIONS.

 

1.1.                            Accounting Terms. As used in this Agreement, the
Other Documents or any certificate, report or other document made or delivered
pursuant to this Agreement, all accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculation) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein. If at any time (i) any change in GAAP
or (ii) any change in the application of GAAP concurred by the Borrowers’
independent public accountants, would affect the computation of any financial
ratio or requirement set forth in this Agreement or any Other Document, and
either Borrowers or the Required Lenders shall so request, Agent, Lenders and
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein.

 

1.2.                            General Terms. For purposes of this Agreement
the following terms shall have the following meanings:

 

“Accordion Increase” shall mean an increase to the Maximum Revolving Advance
Amount effectuated pursuant to the terms of Section 2.25 hereof.

 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

--------------------------------------------------------------------------------


 

“Acquisition” shall mean a transaction or series of transactions resulting,
directly or indirectly, in (a) acquisition of a business, division, or
substantially all assets of a Person; (b) record or beneficial ownership of 50%
or more of the Equity Interests of a Person; or (c) merger, consolidation or
combination of a Credit Party or any Subsidiary thereof with another Person that
is not a Credit Party.

 

“Activation Notice” shall have the meaning set forth in Section 4.15(h) hereof.

 

“Adjusted EBITDA” shall mean for any specified period, the sum of
(a) Consolidated EBITDA for such period plus (b) with respect to each Permitted
Acquisition during such period, the Pro Forma Consolidated EBITDA of such
Permitted Acquisition for all times during such period prior to the Permitted
Acquisition, plus (c) without duplication and to the extent deducted in
determining Consolidated Net Income, the sum of (i) all non-capitalized
transaction expenses paid in such period related to or resulting from each
Permitted Acquisition and each investment permitted under Section 7.4, not to
exceed 3% of the aggregate cash consideration paid for such Permitted
Acquisition or investment, and in each case, paid on or within ninety (90) days
of the applicable closing date of such Permitted Acquisition or investment, plus
(ii) all non-capitalized transaction expenses paid in such period related to or
resulting from each debt issuance permitted under Section 7.8, not to exceed 3%
of the gross amount of such debt, and in each case, paid on or within ninety
(90) days of the applicable closing date of such debt issuance, plus (iii) all
non-capitalized transaction expenses paid in such period related to or resulting
from each equity issuance, not to exceed 7% of the gross amount of the proceeds
of such equity issuance, and in each case, paid on or within ninety (90) days of
the applicable closing date of such equity issuance plus (iv) pro forma
adjustments requested by Borrower for non-ordinary course sales of assets
permitted under this Agreement assuming that such sales had occurred on the
first day of the determination period, which adjustments shall be made in a
manner, and subject to supporting documentation, acceptable to Agent.

 

“Advance Rates” shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.

 

“Advances” shall mean all advances made under this Agreement, including
Revolving Advances, Swing Loans and Letters of Credit.

 

“AEC” shall have the meaning set forth in the preamble hereto.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote fifteen percent (15%) or more of the Equity Interests having ordinary
voting power for the election of directors of such Person or other Persons
performing similar functions for any such Person, or (y) to direct or cause the
direction of the management and policies of such Person whether by ownership of
Equity Interests, contract or otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

2

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Revolving Credit and Security Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and
(iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery.

 

“Applicable Law” shall mean all Laws applicable to the Person, conduct,
transaction, covenant, Other Document or contract in question, including as to
any Collateral located in Canada, the PPSA.

 

“Applicable Margin” shall mean (a) as of the Closing Date and through and
including the date on which Agent receives the financial statements and
Compliance Certificate for the fiscal quarter ending September 30, 2013 as
required under Section 9.8 hereof, an amount equal to (i) two and one half
(2.50) percentage points for Revolving Advances consisting of Domestic Rate
Loans and (ii) three and one half (3.50) percentage points for Revolving
Advances consisting of LIBOR Rate Loans, and (b) thereafter, effective as of the
first Business Day following the date on which Agent receives the quarterly (or
annual, as applicable) financial statements of Parent Guarantor and its
Subsidiaries and related Compliance Certificate, commencing with the financial
statements delivered for the fiscal quarter ending September 30, 2013, as
required under Section 9.8 (or 9.7, as applicable) (each such first day of the
applicable calendar quarter an “Adjustment Date”), the Applicable Margin for
each type of Revolving Advance shall be adjusted, if necessary, to the
applicable amount of percentage points set forth in the pricing table below
corresponding to the Total Leverage Ratio for the trailing four quarter period
ending on the last day of the most recently completed fiscal quarter prior to
the applicable Adjustment Date (each such period, a “Calculation Period”):

 

 

 

 

 

Applicable Margin

 

Applicable Margin

 

 

 

 

 

for LIBOR Rate

 

for Domestic Rate

 

Level

 

Total Leverage Ratio

 

Loans

 

Loans

 

I

 

Less than 1.50:1.00

 

2.75

 

1.75

 

II

 

Greater than or equal to 1.50:1.00 but less than 2.00:1.00

 

3.00

 

2.00

 

III

 

Greater than or equal to 2.00:1.00 but less than 2.50:1.00

 

3.25

 

2.25

 

IV

 

Greater than or equal to 2.50:1.00

 

3.50

 

2.50

 

 

3

--------------------------------------------------------------------------------


 

If the Credit Parties shall fail to deliver the financial statements and
Compliance Certificates required under Section 9.8 (or 9.7, as applicable) by
the dates required pursuant to such sections, each Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above until the date of delivery of such financial
statements and Compliance Certificate, at which time the Applicable Margin will
be adjusted based upon the Total Leverage Ratio reflected in such statements.
Notwithstanding anything to the contrary contained herein, and without affecting
the Agent’s or Required Lenders’ right to implement the Default Rate, at the
option of Agent or the direction of the Required Lenders, no downward adjustment
in any Applicable Margin shall be made on any Adjustment Date on which any Event
of Default shall have occurred and be continuing.

 

If, as a result of any restatement of, or other adjustment to, the financial
statements of Parent Guarantor and its Subsidiaries, the Agent determines that
(a) the Total Leverage Ratio as previously calculated for any Calculation Period
was inaccurate, and (b) a proper calculation of the Total Leverage Ratio for
such Calculation Period would have resulted in a different Applicable Margin for
such Calculation Period, then (i) if the proper calculation of the Total
Leverage Ratio would have resulted in a higher Applicable Margin for such
Calculation Period, automatically and immediately without the necessity of any
demand or notice by the Agent or any other affirmative act of any party, the
interest and Letter of Credit Fees accrued on the applicable Advances for such
Calculation Period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively increased by, and Borrowers shall
be obligated to immediately pay to the Agent for the ratable benefit of the
Lenders, an amount equal to the excess of the amount of interest and Letter of
Credit Fees that should have been paid for such Calculation Period over the
amount of interest and Letter of Credit Fees actually paid for such Calculation
Period; and (ii) if the proper calculation of the Total Leverage Ratio would
have resulted in a lower Applicable Margin for such Calculation Period, then the
interest and Letter of Credit Fees accrued on the applicable outstanding
Advances for such period under the provisions of this Agreement and the Other
Documents shall be deemed to remain unchanged, and Agent and Lenders shall have
no obligation to repay interest or Letter of Credit Fees to the Borrowers;
provided, that, if as a result of any restatement or other event a proper
calculation of the Total Leverage Ratio would have resulted in a higher
Applicable Margin for one or more Calculation Periods and a lower Applicable
Margin for one or more other Calculation Periods (due to the shifting of income
or expenses from one Calculation Period to another Calculation Period or any
other reason), then the amount payable by the Borrowers pursuant to clause
(i) above shall be based upon the excess, if any, of the amount of interest and
Letter of Credit Fees that should have been paid for all applicable Calculation
Periods over the amounts of interest and Letter of Credit Fees actually paid for
such Calculation Periods.

 

“ARE” shall have the meaning set forth in the preamble hereto.

 

“Authority” shall have the meaning set forth in Section 4.19(d) hereof.

 

“Authorized Officer” of any Person shall mean the Chairman, Chief Financial
Officer, Chief Executive Officer, Vice President, or other authorized officer of
such Person designated by Borrowing Agent and approved by Agent.

 

4

--------------------------------------------------------------------------------


 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Benefited Lender” shall have the meaning set forth in Section 2.20(e) hereof.

 

“Blendstock” means substances or other additives mixed with gasoline or diesel
fuel to make such products saleable including, without limitation, toluene,
ethanol, Texas low emission diesel additive and butane.

 

“Blocked Account Bank” shall have the meaning set forth in
Section 4.15(h) hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.8 hereof.

 

“Borrowing Agent” shall mean Emerge.

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by an Authorized Officer of the Borrowing Agent and
delivered to Agent, appropriately completed, by which such officer shall certify
to Agent the Formula Amount and calculation thereof as of the date of such
certificate.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

 

“Canadian Dollars” shall mean lawful currency of Canada.

 

“Capital Expenditures” shall mean all payments in respect of the cost of any
fixed asset or improvement, or replacement, substitution, or addition hereto,
which has a useful life of more than one year, excluding the portion of capital
expenditures funded by Capital Leases which would be excluded in accordance with
GAAP, in each case calculated on a consolidated basis in accordance with GAAP.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of Parent Guarantor
and its applicable Subsidiaries, on a consolidated basis, represented by
obligations under Capital Leases.

 

“Capital Lease” shall mean a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP but in any case shall
exclude any operating leases that are recharacterized as a Capital Leases due to
a change in GAAP after the Closing Date.

 

5

--------------------------------------------------------------------------------


 

“Capital Stock” shall mean (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other equity interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Management Products and Services” shall mean agreements or other
arrangements under which Agent or any Lender or any Affiliate of Agent or a
Lender provides any of the following products or services to any of any of the
Credit Parties: (a) credit cards; (b) credit card processing services; (c) debit
cards and stored value cards; (d) purchase cards; (e) ACH transactions; (f) cash
management and treasury management services and products, including controlled
disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services; or (g) foreign
currency exchange and foreign currency swaps and hedges. The indebtedness,
obligations and liabilities of any Credit Party to the provider of any Cash
Management Products and Services (including all obligations and liabilities
owing to such provider in respect of any returned items deposited with such
provider) (the “Cash Management Liabilities”) shall be “Obligations” hereunder,
guaranteed obligations under the Guaranty and secured obligations under the
Security Agreements, as applicable, and otherwise treated as Obligations for
purposes of each of the Other Documents (other than any Lender-Provided Hedge).
The Liens securing the Cash Management Products and Services shall be pari passu
with the Liens securing the all other Obligations under this Agreement and the
Other Documents, subject to the express provisions of Section 11.5.

 

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

 

“CFTC” shall mean the Commodity Futures Trading Commission.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in

 

6

--------------------------------------------------------------------------------


 

each case be deemed to be a Change in Law regardless of the date enacted,
adopted, issued, promulgated or implemented.

 

“Change of Control” shall mean: (a) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) (other than any Permitted Holder)
shall have acquired (i) beneficial ownership of 65% or more on a fully-diluted
basis of the Equity Interests of Parent Guarantor entitled to appoint or remove
the general partner of the Parent Guarantor, (ii) beneficial ownership of 50% or
more on a fully diluted basis of the voting Equity Interests of General Partner
in the aggregate, or (iii) the power (whether or not exercised) to elect a
majority of the members of the board of directors (or similar governing body) of
the General Partner; (b) except as permitted by Section 7.1, the Parent
Guarantor shall cease to beneficially own and control, directly or indirectly,
100%, on a fully diluted basis, of the economic and voting interest in the
Equity Interests of each Borrower; or (c) a “change of control” (or similarly
defined event) shall occur with respect to any Indebtedness of more than
$5,000,000 in principal amount.

 

“Charges” shall mean all Taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property Taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to Tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC or any
environmental agency or superfund), upon the Collateral, any Borrower or any of
its Affiliates.

 

“CIP Regulations” shall have the meaning set forth in Section 14.11 hereof.

 

“Closing Date” shall mean May 14, 2013 or such other date as may be agreed to by
the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include all right, title and interest of each Credit
Party in all of the following property and assets of such Credit Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

 

(a)                                 all Receivables;

 

(b)                                 all Equipment;

 

(c)                                  all General Intangibles;

 

(d)                                 all Inventory;

 

(e)                                  all Investment Property;

 

(f)                                   all Subsidiary Stock;

 

7

--------------------------------------------------------------------------------


 

(g)                                  all Intellectual Property;

 

(h)                                 all Real Property that is, or is required to
be under the terms of this Agreement, subject to a Mortgage;

 

(i)                                     all Leasehold Interests that are, or are
required to be under the terms of this Agreement, subject to a Mortgage;

 

(j)                                    all of each Credit Party’s right, title
and interest in and to, whether now owned or hereafter acquired and wherever
located, (i) its respective goods and other property including, but not limited
to, all merchandise returned or rejected by Customers, relating to or securing
any of the Receivables; (ii) all of each Credit Party’s rights as a consignor, a
consignee, an unpaid vendor, mechanic, artisan, or other lienor, including
stoppage in transit, setoff, detinue, replevin, reclamation and repurchase;
(iii) all additional amounts due to any Credit Party from any Customer relating
to the Receivables; (iv) other property, including warranty claims, relating to
any goods securing the Obligations; (v) all of each Credit Party’s contract
rights, rights of payment which have been earned under a contract right,
instruments (including promissory notes), documents, chattel paper (including
electronic chattel paper), warehouse receipts, deposit accounts, letters of
credit and money; (vi) each commercial tort claim described on Schedule 5.28
(including an updates thereto delivered with any Compliance Certificate) or in
which a security interest is otherwise hereafter granted to Agent by a Credit
Party, whether pursuant to the provision of Section 4.1 or otherwise; (vii) if
and when obtained by any Credit Party, all real and personal property of third
parties in which such Credit Party has been granted a lien or security interest
as security for the payment or enforcement of Receivables; (viii) all letter of
credit rights (whether or not the respective letter of credit is evidenced by a
writing); (ix) all supporting obligations; and (x) any other goods, personal
property or real property now owned or hereafter acquired in which any Credit
Party has expressly granted a security interest or may in the future grant a
security interest to Agent hereunder, or in any amendment or supplement hereto
or thereto, or under any other agreement between Agent and any Credit Party;

 

(k)                                 all of each Credit Party’s ledger sheets,
ledger cards, files, correspondence, records, books of account, business papers,
computers, computer software (owned by any Credit Party or in which it has an
interest), computer programs, tapes, disks and documents relating to (a), (b),
(c), (d), (e), (f), (g), (h), (i) or (j) above; and

 

(l)                                     all proceeds and products of (a), (b),
(c), (d), (e), (f), (g), (h), (i), (j) and (k) above in whatever form,
including, but not limited to: cash, cash equivalents, deposit accounts (whether
or not comprised solely of proceeds), certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), negotiable instruments
and other instruments for the payment of money, chattel paper, security
agreements, documents, eminent domain proceeds, condemnation proceeds and tort
claim proceeds;

 

but excluding for all purposes any Excluded Collateral.

 

“Collection Accounts” shall have the meaning set forth in
Section 4.15(h) hereof.

 

“Commitment” shall mean, as to any Lender, the obligation of such Lender (if
applicable), to make Revolving Advances and participate in Swing Loans and
Letters of Credit,

 

8

--------------------------------------------------------------------------------


 

in an aggregate principal and/or face amount not to exceed the Commitment Amount
(if any) of such Lender.

 

“Commitment Amount” shall mean, (i) as to any Lender other than a New Lender,
the Commitment Amount (if any) set forth below such Lender’s name on its
signature page hereto (or, in the case of any Lender that became party to this
Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof, the
Commitment Amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), and (ii) as to any Lender that is a New Lender,
the Commitment Amount provided for in the joinder signed by such New Lender
under Section 2.25(a)(x) in each case as the same may be adjusted upon any
increase by such Lender pursuant to Section 2.25 hereof, or any assignment by or
to such Lender pursuant to Section 16.3(c) or (d) hereof.

 

“Commitment Percentage” shall mean, (i) as to any Lender other than a New
Lender, the Commitment Percentage (if any) set forth below such Lender’s name on
its signature page hereof (or, in the case of any Lender that became party to
this Agreement after the Closing Date pursuant to Section 16.3(c) or (d) hereof,
the Commitment Percentage (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), and (ii) as to any Lender that is a New Lender,
the Commitment Percentage provided for in the joinder signed by such New Lender
under Section 2.25(a)(ix), in each case as the same may be adjusted upon any
increase in the Maximum Revolving Advance Amount pursuant to Section 2.25
hereof, or any assignment by or to such Lender pursuant to Section 16.3(c) or
(d) hereof.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders (other than Swing Loans) to make Advances
under this Agreement.

 

“Compliance Authority” shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) the U.S. Internal Revenue
Service, (f) the U.S. Justice Department, and (g) the U.S. Securities and
Exchange Commission.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form attached hereto as Exhibit 1.2(a) to be signed by an Authorized Officer
of Parent Guarantor, which (a) shall state that, based on an examination
sufficient to permit such officer to make an informed statement, no Default or
Event of Default exists, or if such is not the case, shall specify such Default
or Event of Default, its nature, when it occurred, whether it is continuing and
the steps being taken by the applicable Credit Parties with respect to such
default and, such certificate shall have appended thereto calculations which set
forth the Credit Parties’ compliance with the requirements or restrictions
imposed by Sections 6.5 and 7.7, (b) shall include any updates to Schedule 4.5,
Schedule 5.9, Schedule 5.28 and Schedule 5.29 and (c) shall include a list of
all commercial tort claims in excess of $1,000,000 filed by any Credit Party in
the previous quarter.

 

9

--------------------------------------------------------------------------------


 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

“Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of Parent Guarantor and all of
its consolidated Subsidiaries or its consolidated Restricted Subsidiaries, as
indicated in such reference, in each case, consolidated in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any specified period, for Parent Guarantor
and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) Consolidated Net Income for such period plus (b) without duplication and to
the extent deducted in determining Consolidated Net Income, the sum of
(i) depreciation, depletion and amortization for such period, (ii) all
Consolidated Interest Expense for such period, (iii) all state, local and excise
Tax expense, including franchise Taxes, for such period, (iv) non-cash charges
(including non-cash compensation charges resulting from stock, equity option and
related grants or any other long-term incentive arrangement, non-cash impairment
charges, non-cash losses as a result of changes in the fair value of
derivatives) for such period, (v) non-capitalized fees and expenses paid during
such period which were incurred in connection with the closing of the
Transactions in an aggregate amount not to exceed $25,000,000 and paid within
180 days of the Closing Date and (vi) extraordinary or non-recurring charges for
such period minus (c) to the extent included in determining Consolidated Net
Income for such period, (i) Tax benefits for such period, (ii) extraordinary or
non-recurring gains for such period, and (iii) non-cash items of income for such
period; provided, however, for purposes of calculating compliance with the
covenants set forth in Section 6.5 hereof, Consolidated EBITDA shall be deemed
to be (x) for the fiscal quarter ending September 30, 2012, $15,064,000, (y) for
the fiscal quarter ending December 31, 2012, $11,731,000 and (z) for the fiscal
quarter ending March 31, 2013, $20,552,000.

 

“Consolidated Interest Expense” shall mean for any period cash interest expense,
net of cash interest income, in each case of Parent Guarantor and its applicable
Subsidiaries for such period, as determined in accordance with GAAP.

 

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of Parent Guarantor and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded (a) the income (or deficit) of any such Subsidiary accrued prior to the
date it becomes a Restricted Subsidiary of Parent Guarantor or is merged into or
consolidated with Parent Guarantor or any of its Restricted Subsidiaries except
to the extent included for any calculation of Pro Forma Consolidated EBITDA,
(b) the net income (or deficit) of any Person (other than a Restricted
Subsidiary of Parent Guarantor) in

 

10

--------------------------------------------------------------------------------


 

which Parent Guarantor or any of its Restricted Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Parent Guarantor or such Restricted Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any such Restricted
Subsidiary of Parent Guarantor (other than a Credit Party) to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is at the time prohibited by the terms of any agreement to
which such Person is a party or by which it or any of its property is bound, any
of such Person’s organizational documents or other legal proceedings binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Contribution Agreement” shall mean that certain Contribution, Conveyance and
Assignment Agreement, dated as of May 14, 2013, by and among Parent Guarantor,
the General Partner, AEC Holdings LLC, a Delaware limited liability company,
Direct Fuels Partners, L.P., a Delaware limited partnership, Superior Silica
Holdings LLC, a Delaware limited liability company and Emerge, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder, amended, modified or supplemented in compliance with the terms of
this Agreement.

 

“Controlled Group” shall mean, at any time, each Credit Party and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414(b) or (c) of
the Code or, solely for purposes of Sections 412 and 430 of the Code and Title
IV of ERISA, is treated as a single employer under Sections 414(m) and (o) of
the Code.

 

“Covered Entity” shall mean (a) each Credit Party, each Credit Party’s
Subsidiaries and each pledgor of Collateral, and (b) each Person which, directly
or indirectly, is in control of, a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote fifteen percent (15%) or more of the Equity Interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Equity Interests, contract or otherwise.

 

“Credit Parties” shall mean the Borrowers and the Guarantors, and “Credit Party”
shall mean any of them.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

 

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Reserve Percentage.

 

11

--------------------------------------------------------------------------------


 

“Debt Payments” shall mean and include all cash actually expended by Parent
Guarantor or any of its Restricted Subsidiaries to make (a) interest payments on
any Advances hereunder, plus (b) payments for all fees, commissions and charges
set forth herein and with respect to any Advances, plus (c) payments on
Capitalized Lease Obligations, plus (d) scheduled amortization payments,
interest payments and payments for all fees, commissions and charges with
respect to any other Indebtedness (other than principal payments with respect to
the Indebtedness evidenced by this Agreement) for borrowed money.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Commitment Percentage of Advances, (ii) if applicable, fund any portion
of its Participation Commitment in Letters of Credit or Swing Loans or (iii) pay
over to the Agent, the Issuer, the Swing Loan Lender or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Agent in writing that such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including a particular Default or Event of
Default, if any) has not been satisfied; (b) has notified the Borrowing Agent or
the Agent in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two Business Days after request by the Agent, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Advances and, if applicable, participations in
then outstanding Letters of Credit and Swing Loans under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Agent’s receipt of such certification in form and substance
satisfactory to the Agent; (d) has become the subject of an Insolvency Event; or
(e) has failed at any time to comply with the provisions of Section 2.20(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

 

“Deposit Account Control Agreements” shall mean the deposit account control
agreements or blocked account agreements to be executed by each institution
maintaining a deposit account or securities account for any of the Credit
Parties, in favor of Agent, for the benefit of Secured Parties, as security for
the Obligations to the extent required by Section 4.15(h) or any other provision
of this Agreement or any Other Document.

 

“Direct Fuels” shall have the meaning set forth in the preamble hereto.

 

“Documents” shall have the meaning set forth in Section 8.1(l) hereof.

 

12

--------------------------------------------------------------------------------


 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean Swing Loans and any Advance that bears interest
based upon the Alternate Base Rate.

 

“Domestic Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia other than any such Subsidiary
that is owned directly or indirectly by an entity that is not incorporated or
organized under the laws of any state of the United States or the District of
Columbia.

 

“Dominion Event” shall mean, as of any date of determination, (a) an Event of
Default has occurred and is continuing and Agent or the Required Lenders have
elected, in their sole discretion, to commence a Dominion Period, (b) Excess
Availability for a period of five (5) consecutive Business Days was less than
12.5% of the Maximum Revolving Advance Amount or (c) Excess Availability on any
Business Day was less than 10% of the Maximum Revolving Advance Amount.

 

“Dominion Period” shall mean each period commencing upon the occurrence of a
Dominion Event and ending on the first date thereafter on which either (a) if
such Dominion Event was the occurrence of an Event of Default, such Event of
Default has been waived in writing in accordance with the terms of this
Agreement or (b) in all other cases, Borrowers’ average Excess Availability for
sixty (60) consecutive days following the occurrence (or reoccurrence) of any
event described in clauses (b) or (c) of the definition of Dominion Event, is
greater than 17.5% of the Maximum Revolving Advance Amount.

 

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

 

“EED” shall have the meaning set forth in the preamble hereto.

 

“Eligibility Date” shall mean, with respect to each Credit Party and each Swap,
the date on which this Agreement or any Other Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the date of the execution of such Swap if this Agreement or any Other Document
is then in effect with respect to such Credit Party, and otherwise it shall be
the date of execution and delivery of this Agreement and/or such Other
Document(s) to which such Credit Party is a party).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Eligible In-Transit Fuel Inventory” shall mean all Eligible Inventory of a
Borrower consisting of petroleum fuel products including, without limitation,
Blendstock (a) which is in-transit to a Borrower by way of a pipeline owned by a
Person with respect to which either (i) Agent has received an executed a Lien
Waiver Agreement from such pipeline owner or (ii) Agent has established a
reserve against the Formula Amount for the fees and costs payable to such
pipeline owner, (b) for which a Borrower has retained title or title has passed
to a Borrower, (c) which is insured to the full value thereof, and (d) if such
Inventory has been acquired

 

13

--------------------------------------------------------------------------------


 

pursuant to a Permitted Acquisition, Agent has completed its due diligence with
respect thereto, the results of which are satisfactory to it in its Permitted
Discretion.

 

“Eligible In-Transit Inventory” shall mean Eligible In-Transit Fuel Inventory
and Eligible In-Transit Sand Inventory.

 

“Eligible In-Transit Sand Inventory” shall mean all Eligible Inventory of a
Borrower consisting of sand (a) which is in-transit to a facility of a Borrower,
(b) for which a Borrower has retained title or title has passed to a Borrower,
(c) which is insured to the full value thereof, (d) with respect to which either
(i) Agent has established a reserve against the Formula Amount for the
processing, transportation or other bailee fees or costs related to such
Inventory or (ii) a Lien Waiver Agreement has been received with from the
applicable processor, transporter or other bailee in possession of such
Inventory, and (e) if such Inventory has been acquired pursuant to a Permitted
Acquisition, Agent has completed its due diligence with respect thereto, the
results of which are satisfactory to it in its Permitted Discretion.

 

“Eligible Inventory” shall mean and include sand and fuel Inventory with respect
to each Borrower, valued at the lower of cost (on a weighted average basis for
Inventory consisting of fuel and otherwise on a first-in first-out basis) or
current market value, which is not obsolete, slow moving or unmerchantable and
which Agent, in its Permitted Discretion, shall not deem ineligible Inventory,
based on such considerations as Agent may from time to time deem appropriate
including whether (a) the Inventory is subject to a perfected, first priority
security interest in favor of Agent and no other Lien (other than a Permitted
Encumbrance) and (b) the Agent has completed due diligence satisfactory to it in
its Permitted Discretion with respect to any new Inventory acquired pursuant to
a Permitted Acquisition. In addition, Inventory shall not be Eligible Inventory
if it (i) does not conform in all material respects to all standards imposed by
any Governmental Body which has regulatory authority over such goods or the use,
transport or sale thereof; (ii) except for Eligible In-Transit Inventory, is in
transit; (iii) is located outside the continental United States, Alberta, Canada
(or any other province in Canada with respect to which Agent has perfected its
Lien on any Inventory located there under the PPSA) or at a location that is not
otherwise in compliance with this Agreement; (iv) constitutes Consigned
Inventory; (v) is subject to an agreement that limits, conditions or restricts
any Borrower’s or Agent’s right to sell or otherwise dispose of such Inventory;
(vi) is created pursuant to, or the sale thereof is otherwise subject to, a
License Agreement unless Agent has received a duly executed Licensor/Agent
Agreement with respect thereto; or (vii) is situated at a location not owned by
a Borrower unless (A) the owner or occupier of such location has executed in
favor of Agent a Lien Waiver Agreement, or (B) Agent has established reserves
for Inventory situated at each such location satisfactory to Agent.

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the ordinary course of business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate in its Permitted Discretion, including without limitation,
completion of due diligence satisfactory to it in its Permitted Discretion with
respect to any new Receivables acquired pursuant to a Permitted Acquisition. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice

 

14

--------------------------------------------------------------------------------


 

or other documentary evidence satisfactory to Agent in its Permitted Discretion.
In addition, no Receivable shall be an Eligible Receivable if it is a Historical
Receivable or if:

 

(a)                                 it arises out of a sale made by any Borrower
to an Affiliate of any Borrower or to a Person controlled by an Affiliate of any
Borrower (other than any operating portfolio company of any holder of Equity
Interests in the Parent Guarantor);

 

(b)                                 it is due or unpaid more than ninety (90)
days after the original invoice date or sixty (60) days after the original due
date;

 

(c)                                  fifty percent (50%) or more of the
Receivables from such Customer are not deemed Eligible Receivables under clause
(b) hereunder;

 

(d)                                 any covenant, representation or warranty
contained in this Agreement with respect to such Receivable has been breached in
any material respect;

 

(e)                                  an Insolvency Event shall have occurred
with respect to such Customer;

 

(f)                                   the sale is not payable in Dollars or
Canadian Dollars or is to a Customer outside the United States of America or a
province of Canada (other than Quebec or any other province or territory thereof
that has not adopted the PPSA), unless the sale is on letter of credit, guaranty
or acceptance terms, in each case acceptable to Agent in its Permitted
Discretion;

 

(g)                                  the sale to the Customer is on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment
or any other repurchase or return basis or is evidenced by chattel paper;

 

(h)                                 [reserved];

 

(i)                                     the Customer is the United States of
America, Canada any state, province or territory thereof or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment, if the Receivable is subject to such an assignment, of
such Receivable to Agent pursuant to the Assignment of Claims Act of 1940, as
amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et
seq.) or has otherwise complied with other similar applicable statutes or
ordinances, but only to the extent the aggregate amount of all such Receivables
not subject to such an assignment exceeds 10% of the Formula Amount as of any
date of determination;

 

(j)                                    the goods giving rise to such Receivable
have not been delivered to and accepted by the Customer or the services giving
rise to such Receivable have not been performed by the applicable Borrower and
accepted by the Customer or the Receivable otherwise does not represent a final
sale;

 

(k)                                 the aggregate amount of outstanding
Receivables of the Customer exceed twenty-five (25%) of all Eligible
Receivables, to the extent such Receivable exceeds such limit;

 

(l)                                     the Receivable is subject to any offset,
deduction, defense, dispute or counterclaim or is contingent in any respect
(including by virtue of the Customer also being a

 

15

--------------------------------------------------------------------------------


 

creditor or supplier of Borrower) with respect to the Receivable, but only to
the extent of the maximum potential amount of such offset, deduction, defense,
dispute, counterclaim or contingency against the applicable Receivable;

 

(m)                             the applicable Borrower has made any agreement
with any Customer for any deduction therefrom, except for discounts, deductions,
allowances or sales rebates made in the ordinary course of business for prompt
payment, all of which discounts or allowances or sales rebates are reflected in
the calculation of the face value of each respective invoice related thereto,
but, with respect to a Receivable subject to discounts, deductions, allowances
or sales rebates, only to the extent of the maximum potential amount of such
discount or allowance against the applicable Receivables are reflected in
Borrowers’ calculation of the Formula Amount;

 

(n)                                 any return, rejection or repossession of the
merchandise has occurred or the rendition of services has been disputed;

 

(o)                                 such Receivable is not payable to the
applicable Borrower; or

 

(p)                                 such Receivable is not otherwise
satisfactory to Agent as determined in good faith by Agent in the exercise of
its Permitted Discretion.

 

“Emerge” shall have the meaning set forth in the preamble hereto.

 

“Environmental Complaint” shall have the meaning set forth in
Section 4.19(d) hereof.

 

“Environmental Indemnity Agreements” shall mean any and all environmental
indemnity agreements provided by any Credit Party to Agent, for the benefit of
the Secured Parties, with respect to Real Property subject to a Mortgage.

 

“Environmental Laws” shall mean all applicable federal, state and local
environmental, land use, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances and the rules,
regulations, legally binding policies, guidelines, interpretations, decisions,
orders and directives of federal, state and local governmental agencies and
authorities with respect thereto.

 

“Equipment” shall mean and include as to each Credit Party all of such Credit
Party’s goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, fittings,
furniture, furnishings, fixtures, parts, accessories and all replacements and
substitutions therefor or accessions thereto.

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act), including in each case all of the following rights relating
to such Equity Interests, whether arising under the

 

16

--------------------------------------------------------------------------------


 

Organizational Documents of the Person issuing such Equity Interests (the
“issuer”) or under the Applicable Laws of such issuer’s jurisdiction of
organization relating to the formation, existence and governance of
corporations, limited liability companies or partnerships or business trusts or
other legal entities, as the case may be: (i) all economic rights (including all
rights to receive dividends and distributions) relating to such Equity
Interests; (ii) all voting rights and rights to consent to any particular
action(s) by the applicable issuer; (iii) all management rights with respect to
such issuer; (iv) in the case of any Equity Interests consisting of a general
partner interest in a partnership, all powers and rights as a general partner
with respect to the management, operations and control of the business and
affairs of the applicable issuer; (v) in the case of any Equity Interests
consisting of the membership/limited liability company interests of a managing
member in a limited liability company, all powers and rights as a managing
member with respect to the management, operations and control of the business
and affairs of the applicable issuer; (vi) all rights to designate or appoint or
vote for or remove any officers, directors, manager(s), general partner(s) or
managing member(s) of such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(vii) all rights to amend the Organizational Documents of such issuer, (viii) in
the case of any Equity Interests in a partnership or limited liability company,
the status of the holder of such Equity Interests as a “partner”, general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (ix) all certificates evidencing such
Equity Interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Excess Availability” shall mean, as of any date of determination, (a) the
lesser of (i) the Maximum Revolving Advance Amount less the Maximum Undrawn
Amount of all Letters of Credit then outstanding or (ii) the Formula Amount
minus (b) all Revolving Advances then outstanding.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Collateral” shall mean (i) all motor vehicles and other rolling stock
and goods covered by a certificate of title, (ii) Excluded Deposit Accounts,
(iii) Equipment owned by any Credit Party that is subject to a purchase money
lien or a Capitalized Lease Obligation permitted hereunder if (but only to the
extent that and only for so long as such purchase money Indebtedness or
Capitalized Lease Obligation restricts the granting of a Lien therein to Agent),
(iv) any lease, license, contract, property right or agreement (or any Credit
Party’s rights or interests thereunder) if and to the extent that the grant of
the security interest shall, after giving effect to Sections 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code (or any successor provision or
provisions) or any other Applicable Law, constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
any Credit Party therein, or any legally effective option to purchase or similar
right of a third party (other than another Credit Party) thereunder, under any
lease, license, contract, or agreement giving rise thereto, or (B) a breach or
termination pursuant to the terms of, or a default under, or a violation

 

17

--------------------------------------------------------------------------------


 

of any legally enforceable provision requiring consent (which has not been
obtained) of another party (other than a Credit Party) to any such lease,
license, contract, property right or agreement, (v) any intent-to-use trademark
applications for which no statement of use has been filed, (vi) any stock of any
Person that does not constitute Subsidiary Stock, and (vii) Historical
Receivables and proceeds thereof.

 

“Excluded Deposit Accounts” shall mean (a) those deposit accounts identified as
“Excluded Deposit Accounts” on Schedule 5.31 and any other deposit accounts
established after the Closing Date, so long as (i) at any time the balance in
any such “Excluded Deposit Account” or other deposit account established after
the Closing Date does not exceed $50,000 and the aggregate balance in all such
“Excluded Deposit Accounts” or other deposit accounts does not exceed $100,000
and (ii) such deposit account does not receive remittances from Customers or
other proceeds of Receivables and is not an operating account; (b) other deposit
accounts established solely as payroll, employee benefits, health care
reimbursement and other zero balance accounts; and (c) deposit accounts
maintained in bank accounts outside of the United States for Foreign
Subsidiaries.

 

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Credit Party, each of its Swap Obligations if, and to the extent that, all or
any portion of this Agreement or any Other Document that relates to such Swap
Obligation (or the guaranty of such Swap Obligation, or the grant by such Credit
Party of a security interest in the Collateral to secure such Swap Obligation)
is or becomes illegal under the CEA, or any rule, regulation or order of the
CFTC, by virtue of such Credit Party’s failure to qualify as an Eligible
Contract Participant on the Eligibility Date for such Swap. Notwithstanding
anything to the contrary contained in the foregoing or in any other provision of
this Agreement or any Other Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition shall only include the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal as a result of the failure by such Credit Party
for any reason to qualify as an Eligible Contract Participant on the Eligibility
Date for such Swap; (b) if a guarantee of a Swap Obligation would cause such
obligation to be an Excluded Hedge Liability but the grant of a security
interest would not cause such obligation to be an Excluded Hedge Liability, such
Swap Obligation shall constitute an Excluded Hedge Liability for purposes of the
guaranty but not for purposes of the grant of the security interest; and (c) if
there is more than one Credit Party executing this Agreement or the Other
Documents and a Swap Obligation would be an Excluded Hedge Liability with
respect to one or more of such Persons, but not all of them, the definition of
Excluded Hedge Liability or Liabilities with respect to each such Person shall
only be deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.

 

“Excluded Taxes” shall mean, with respect to any Recipient, any of the following
Taxes imposed on with respect to any payment to be made to such Recipient by or
on account of any Obligations, (a) Taxes imposed on or measured by its net
income (however denominated), franchise Taxes and branch profits Taxes, in each
case, (i) imposed on it by the jurisdiction (or any political subdivision
thereof) under the laws of which such Recipient is organized or in which its
principal office is or applicable lending office is located or, in the case of
any Lender,

 

18

--------------------------------------------------------------------------------


 

Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located or (ii) that are Other Connection Taxes, (b) any withholding Tax that
is imposed on amounts payable to such Recipient at the time such Recipient
becomes a party hereto or acquires a participation (or designates a new lending
office), except to the extent that such Recipient (or its assignor or seller of
a participation, if any) was entitled, at the time of designation of a new
lending office (or assignment or sale of a participation), to receive additional
amounts from the Borrowers with respect to such withholding Tax pursuant to
Section 3.10(a), (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.10(e), or (d) any Taxes imposed under FATCA.

 

“Existing Letters of Credit” shall mean those letters of credit identified on
Schedule 1.3.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
applicable intergovernmental agreements entered into with respect thereto
(together with any law implementing such agreements).

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, that, if such
Federal Reserve Bank (or its successor) does not announce such rate on any day,
the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

“Fee Letter” shall mean the fee letter dated the Closing Date among Borrowers
and PNC.

 

19

--------------------------------------------------------------------------------


 

“Field Examinations” shall mean, whether as to any one Borrower or all Borrowers
and whether in one visit or a series of related visits, the audit, inspection
and review by Agent or its agents of any Borrower’s (a) books, records, audits,
correspondence and all other papers relating to the Collateral, (b) the
operations of such Borrower and/or (c) the Collateral.

 

“Financial Condition Certificate” shall have the meaning set forth in
Section 8.1(h) hereof.

 

“Fixed Charge Coverage Ratio” shall mean, for Parent Guarantor and its
consolidated Restricted Subsidiaries, with respect to any trailing four fiscal
quarter period, the ratio of (a) Adjusted EBITDA minus the sum of (i) Unfinanced
Capital Expenditures made during such period, (ii) distributions and dividends
made during such period which are not permitted to be made under the terms of
this Agreement and (iii) cash Taxes paid or required to be paid during such
period (less refunds received) (the amounts in clauses (i) through (iii) are
collectively referred to herein as the “EBITDA Deductions”) to (b) the sum of
(i) all Debt Payments made or required to be made (excluding accrued amounts not
yet due) during such period and (ii) required cash payments with respect to
expenses and charges for pension and benefit plans to the extent not already
expensed and included in Adjusted EBITDA (or Consolidated Adjusted EBITDA);
provided, however, that for purposes of determining compliance with the
financial covenant in Section 6.5(a) of this Agreement for any measurement
period including any of the first three fiscal quarters after the Closing Date:
(x) Consolidated Adjusted EBITDA shall be deemed to be the amounts set forth at
the end of the definition thereof and (y) the EBITDA Deductions and the amount
in clause (b) above shall be calculated as (i) for the measurement date ending
June 30, 2013, the amount for the fiscal quarter then ended multiplied by 4,
(ii) for the measurement date ending September 30, 2013, the amount for the two
fiscal quarters then ended multiplied by 2, and (iii) for the measurement date
ending December 31, 2013, the amount for the three fiscal quarters then ended
multiplied by 4/3; provided, further, that for any such calculation that
includes the fiscal quarter ending June 30, 2013, the amount in clause
(b)(i) above for such fiscal quarter ending June 30, 2013 shall be determined by
taking the actual Debt Payments made from the day after the Closing Date through
June 30, 2013.

 

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.

 

“Foreign Lender” shall mean any Recipient that is not a “United States person”
as defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not a Domestic Subsidiary of such Person.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement

 

20

--------------------------------------------------------------------------------


 

obligating the lender or lenders to extend credit over a period of more than one
year from the date of creation thereof, and specifically including Capitalized
Lease Obligations, current maturities of long-term debt, revolving credit and
short term debt extendible beyond one year at the option of the debtor, and also
including, in the case of Borrowers, the Obligations and, without
duplication, Indebtedness consisting of guaranties of Funded Debt of other
Persons.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Credit Party all of such
Credit Party’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trade names, trademarks, trademark applications, service marks,
trade secrets, goodwill, copyrights, design rights, software, computer
information, source codes, codes, records and updates, registrations, licenses,
franchises, customer lists, Tax refunds, Tax refund claims, computer programs,
all claims under guaranties, security interests or other security held by or
granted to such Credit Party to secure payment of any of the Receivables by a
Customer (other than to the extent covered by Receivables) all rights of
indemnification and all other intangible property of every kind and nature
(other than Receivables).

 

“General Partner” shall mean Emerge Energy Services GP LLC, a Delaware limited
liability company.

 

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guarantor” shall mean Parent Guarantor and any other Person who may hereafter
guarantee payment or performance of the whole or any part of the Obligations and
“Guarantors” shall mean collectively all such Persons.

 

“Guaranty” shall mean (a) that certain Guaranty and Suretyship Agreement, dated
the date hereof, by Parent Guarantor (and any other Guarantor joined as a party
thereto) in favor of Agent for its benefit and for the ratable benefit of
Lenders and (b) any other guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent in its Permitted Discretion.

 

“Hazardous Discharge” shall have the meaning set forth in
Section 4.19(d) hereof.

 

21

--------------------------------------------------------------------------------


 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 5101, et seq.), RCRA or any other applicable Environmental Law
and in the regulations adopted pursuant thereto.

 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

 

“Hedge” shall mean an interest rate, currency or commodity exchange, collar,
cap, swap, floor, adjustable strike cap, adjustable strike corridor or similar
agreements entered into by any Credit Party in order to provide protection to,
or minimize the impact upon, such Credit Party and/or its respective
Subsidiaries of changes in interest rates, currency exchange rates or commodity
prices.

 

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Hedge”.

 

“Historical Receivables” shall mean all accrued and unpaid Receivables due to
Direct Fuels as of the Closing Date which, pursuant to the Contribution
Agreement, were transferred to the DF Equity Owners (as defined in the
Contribution Agreement) as of the Closing Date.

 

“Inactive Subsidiary” shall mean any Subsidiary that does not (a) conduct any
business operations (including the operations of a holding company), (b) have
any assets or (c) own any Capital Stock of any Credit Party or any other
Subsidiary (except another Inactive Subsidiary) of any Credit Party.

 

“Increasing Lender” shall have the meaning set forth in Section 2.25(a) hereof.

 

“Indebtedness” shall mean, with respect to any Person, as of the date of
determination thereof (without duplication), (i) all obligations of such Person
for borrowed money of any kind or nature, including funded and unfunded debt,
and any non-contingent obligations of such Person under hedging agreements or
arrangements therefor, regardless of whether the same is evidenced by any note,
debenture, bond or other instrument, (ii) all obligations of such Person to pay
the deferred purchase price of property or services (other than current
unsecured trade accounts payable which arise in the ordinary course of business
and that are not overdue more than six (6) months unless the same are being
Properly Contested), (iii) all obligations of such Person to acquire or for the
acquisition of any fixed asset, including Capitalized Lease Obligations, or
improvements which are payable over a period longer than one year, regardless of
the term thereof or the Person or Persons to whom the same are payable, (iv) the
then outstanding amount of withdrawal or termination liability incurred under
ERISA, (v) all obligations evidenced by notes, bonds, debentures or similar
instruments, (vi) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property),

 

22

--------------------------------------------------------------------------------


 

(vii) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right to be secured by) a Lien on any asset of such
Person whether or not the Indebtedness is assumed by such Person, provided that
for the purpose of determining the amount of Indebtedness of the type described
in this clause (vii), if recourse with respect to such Indebtedness is limited
to the assets of such Person, then the amount of Indebtedness shall be limited
to the fair market value of such assets, (viii) all obligations of such Person
in respect of letters of credit, bankers acceptances, surety bonds or similar
instruments issued or accepted by banks or other financial institutions for the
account of such Person and (ix) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
long-term liability on the consolidated balance sheet of such Person. For
purposes of this definition, the “principal amount” of the obligations of any
Person in respect of any hedging agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such hedging agreement were terminated at such time.

 

“Indemnified Taxes” shall mean (a) Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or an account of any Obligation of a Credit
Party under this Agreement or the Other Documents and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Ineligible Security(ies)” shall mean any security which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of the Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clause(a) or (b), provided that
an Insolvency Event shall not result solely by virtue of any ownership interest,
or the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Governmental Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

 

23

--------------------------------------------------------------------------------


 

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

 

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

 

“Inventory” shall mean and include as to each Credit Party all of such Credit
Party’s now owned or hereafter acquired goods, merchandise and other personal
property, wherever located, to be furnished under any consignment arrangement,
contract of service or held for sale or lease, all raw materials, work in
process, finished goods and materials and supplies of any kind, nature or
description which are or might be used or consumed in such Borrower’s business
or used in selling or furnishing such goods, merchandise and other personal
property, and all documents of title or other documents representing them.

 

“Inventory Advance Rates” shall have the meaning set forth in
Section 2.1(a)(y)(iii) hereof.

 

“Investment Property” shall mean and include as to each Credit Party, all of
such Credit Party’s now owned or hereafter acquired securities (whether
certificated or uncertificated), securities entitlements, securities accounts,
commodities contracts, commodities accounts and financial assets.

 

“IPO” shall mean the initial public offering of common Equity Interests of
Parent Guarantor occurring on the Closing Date.

 

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

 

“Law(s)” shall mean any law(s) (including common law and equitable principles),
federal, state and foreign constitutions, statute, treaty, regulation, rule,
ordinance, opinion, issued guidance, release, ruling, order, executive order,
injunction, writ, decree, judgment, authorization or approval, lien or award of
or any settlement arrangement with any Governmental Body or arbitrator,
directives and orders of any Governmental Body, in each case, whether, foreign
or domestic, state, federal or local.

 

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee of, any real property on which any Borrower
conducts mining operations, including, without limitation, the premises
identified as Leasehold Interests on Schedule 4.5 hereto.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Agent for the benefit of the Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to

 

24

--------------------------------------------------------------------------------


 

which such Obligation (specifically including any Hedge Liabilities and any Cash
Management Liabilities) is owed.

 

“Lender-Provided Hedge” shall mean a Hedge which is provided by any Lender or
Affiliate thereof and with respect to which Agent confirms meets the following
requirements: such Hedge (i) is documented in a standard International Swap
Dealer Association Agreement or other customary agreement reasonably
satisfactory to Agent, (ii) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (iii) is entered into for hedging (rather than
speculative) purposes. The liabilities to the provider of any Lender-Provided
Hedge (the “Hedge Liabilities”) of the Credit Party or Subsidiary thereof that
is party to such Lender-Provided Hedge shall, for purposes of this Agreement and
all Other Documents be “Obligations” of such Person and of each other Credit
Party except to the extent constituting Excluded Hedge Liabilities of such
Person (subject to the final sentence of the definition of Excluded Hedge
Liabilities). The Liens securing the Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5 hereof.

 

“Letter of Credit Application” shall have the meaning set forth in Section 2.10
hereof.

 

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d) hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.

 

“Letter of Credit Sublimit” shall mean $15,000,000.

 

“Letters of Credit” shall have the meaning set forth in Section 2.9 hereof.

 

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Agent which
has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such LIBOR Rate Loan
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg
Page BBAM1 (or any substitute page) or any Alternate Source, a comparable
replacement rate determined by Agent at such time (which determination shall be
conclusive absent manifest error)), by (ii) a number equal 1.00 minus the
Reserve Percentage. The LIBOR Rate may also be expressed by the following
formula:

 

 

Average of London interbank offered rates quoted by Bloomberg or

 

appropriate Successor as shown on

LIBOR Rate =

Bloomberg Page BBAM1

 

1.00 – Reserve Percentage

 

25

--------------------------------------------------------------------------------


 

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Agent shall give prompt notice to the Borrowing Agent of
the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“LIBOR Rate Loan” shall mean an Advance at any time that bears interest based on
the LIBOR Rate.

 

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

 

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-à-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of the applicable Borrower’s Inventory with the
benefit of any Intellectual Property applicable thereto, irrespective of such
Borrower’s default under any License Agreement with such Licensor.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

“Lien Waiver Agreement” shall mean an agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, which is executed in favor of
Agent by a Person who (a) owns or subleases premises at which Collateral is
located from time to time and by which such Person shall waive (or subordinate
as to the Lien in favor of Agent contemplated hereby) any Lien that such Person
may ever have with respect to such Collateral and shall authorize Agent from
time to time to enter upon the premises to inspect or remove such Collateral
from such premises or to use such premises to store or dispose of such
Collateral for a limited time or (b) transports, holds or stores Inventory of a
Borrower and by which such Person shall waive (or subordinate as to the Lien in
favor of Agent contemplated hereby) any Lien, right of reclamation or other
right that such Person may ever have with respect to such Inventory and shall
agree to turn over to Agent such Inventory upon request from Agent.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, operations, assets, business or liabilities of the Credit
Parties taken as a whole, (b) any

 

26

--------------------------------------------------------------------------------


 

Credit Party’s ability to perform its non-monetary Obligations in accordance
with the terms of this Agreement or the Other Documents (as applicable) or the
ability of the Credit Parties taken as a whole to pay or perform the Obligations
in accordance with the terms of this Agreement or the Other Documents (as
applicable), (c) the value of a material portion of the Collateral, or Agent’s
Liens on a material portion of the Collateral or the priority of any such Lien
or (d) Agent’s and each Lender’s rights and remedies under this Agreement and
the Other Documents.

 

“Material Contract” shall mean any agreement, document, instrument, contract or
other arrangement to which a Credit Party or any of its Restricted Subsidiaries
is a party (other than this Agreement and the Other Documents) (i) which give
rise to Leasehold Interests or (ii) for which the nonperformance, cancellation
or failure to renew could reasonably be expected to have a Material Adverse
Effect, in the case of each of clauses (i) and (ii), as amended, restated,
supplemented, renewed, or modified from time to time in accordance with this
Agreement.

 

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

 

“Maximum Revolving Advance Amount” shall mean $150,000,000, as such amount may,
as of any date of determination, be (a) increased pursuant to an Accordion
Increase or (b) decreased pursuant to Section 2.21 hereof.

 

“Maximum Swing Loan Advance Amount” shall mean the amount that is 10% of the
then effective Maximum Revolving Advance Amount.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

“Midwest Frac Agreement” shall mean that certain Wet Sand Supply Agreement,
dated July 17, 2012, by and between SSS and Midwest Frac Sands LLC, as amended,
restated, supplemented, renewed, or modified from time to time in accordance
with this Agreement.

 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

 

“Mortgages” shall mean any and all mortgages or deeds of trust on any of the
Real Property securing the Obligations, in each case, together with all
extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA to which contributions are required or,
within the preceding five plan years, were required, by any Borrower or any
member of the Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Credit Party or any member of the Controlled Group) at
least two of

 

27

--------------------------------------------------------------------------------


 

whom are not under common control, as such a plan is described in Section 4063
or 4064 of ERISA.

 

“New Lender” shall have the meaning set forth in Section 2.25(a) hereof.

 

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

 

“Non-Qualifying Party” shall mean any Credit Party that fails for any reason to
qualify as an Eligible Contract Participant.

 

“Note” shall mean collectively, the Swing Loan Note and the Revolving Credit
Note.

 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Credit Party to Issuer, Swing Loan Lender, Lenders or Agent
(or to any other direct or indirect subsidiary or affiliate of Issuer, Swing
Loan Lender, any Lender or Agent) of any kind or nature, present or future
(including any interest or other amounts accruing thereon, any fees accruing
under or in connection therewith, any costs and expenses of any Person payable
by any Credit Party under the terms of this Agreement or any Other Document and
any indemnification obligations payable by any Credit Party arising or payable
after maturity, or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to
any Credit Party, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding),
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening or issuance of a letter of credit, loan,
establishment of any purchase card or similar facility or guarantee, under any
interest or currency swap, future, option or other similar agreement, or in any
other manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lender’s non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, in any
such case to the extent advanced to or owing by any Credit Party or any
Subsidiary of any Credit Party under, in each case, arising under or out of
and/or related to (i) this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including, subject to Section 16.9,
all costs and expenses of Agent, Issuer, Swing Loan Lender and any Lender
incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing (including but
not limited to reasonable attorneys’ fees and expenses) and all obligations of
any Credit Party to Agent, Issuer, Swing Loan Lender or Lenders to perform acts
or refrain from taking any action, (ii) all Hedge Liabilities and (iii) all Cash
Management Liabilities. Notwithstanding anything to the contrary contained in
the foregoing (but subject to

 

28

--------------------------------------------------------------------------------


 

the final sentence of the definition of Excluded Hedge Liabilities), as to each
Credit Party, the Obligations shall not include any Excluded Hedge Liabilities
of such Person.

 

“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any Other
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between it and the jurisdiction
imposing such Tax (other than connections arising solely from (and would not
have existed but for) it having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement ot the Other Documents, or sold or assigned an interest
in its Commitment or any Advances, this Agreement or the Other Documents).

 

“Other Documents” shall mean the Mortgages, the Notes, the Perfection
Certificates, the Guaranty, the Security Agreements, the Pledge Agreements, the
Environmental Indemnity Agreements, any Lender-Provided Hedge, any Lien Waiver
Agreements, any Deposit Account Control Agreements and any and all other
agreements, instruments, certificates, statements and documents, including any
acknowledgment and waivers, any access agreements, any freight forwarder
agreements, intercreditor agreements, guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed or provided by any
Credit Party and/or delivered to Agent or any Lender in respect of the
transactions contemplated by this Agreement (and shall include any amendment,
restatement, renewal, supplement, ratification, confirmation, reaffirmation or
other modification of any of the foregoing).

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document, but excluding any and all such Taxes imposed with respect to any
assignment (other than an assignment made pursuant to Section 3.11) by any
Recipient of an interest in its Commitment or any Advances, this Agreement or
the Other Documents.

 

“Out-of-Formula Loans” shall have the meaning set forth in
Section 16.2(b) hereof.

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least fifty percent (50%) of the shares of stock or other
ownership interests having

 

29

--------------------------------------------------------------------------------


 

ordinary voting power to elect a majority of the directors of the Person, or
other Persons performing similar functions for any such Person.

 

“Parent Guarantor” shall have the meaning set forth in the preamble hereto.

 

“Participant” shall mean each Person who pursuant to Section 16.3(b) shall be
granted the right by any Lender to participate in any of the Advances and who
shall have entered into a participation agreement in form and substance
satisfactory to such Lender.

 

“Participant Register” shall have the meaning set forth in
Section 16.3(b) hereof.

 

“Participation Advance” shall have the meaning set forth in
Section 2.12(d) hereof.

 

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

 

“Partnership Agreement” shall mean that certain First Amended and Restated
Agreement of Limited Partnership of Parent Guarantor, dated May 14, 2013, as
amended, modified and replaced from time to time as permitted under the terms of
this Agreement.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code and either (i) is maintained or to which
contributions are required by any member of the Controlled Group; or (ii) has at
any time within the preceding five years been maintained or to which
contributions have been required by any entity which was at such time a member
of the Controlled Group.

 

“Perfection Certificates” shall mean collectively, the Perfection
Certificate(s) and the responses thereto provided by each Credit Party and
delivered to Agent.

 

“Permitted Acquisition” shall mean any Acquisition by a Credit Party which
(a) is consented to by Agent and the Required Lenders, (b) is financed entirety
with cash equity contributions or proceeds of the sale of Equity Interests of
Parent Guarantor or any Subsidiary thereof that is not a Credit Party, or
(c) where each of the following conditions is met:

 

(i)                                     the Acquisition is consensual;

 

(ii)                                  the assets, business or Person being
acquired is (A) useful or engaged in or reasonably related or supportive or
complementary to the business of the Credit Parties and their

 

30

--------------------------------------------------------------------------------


 

Subsidiaries and (B) is located in, or organized or formed under the laws of,
the United States or any state or district thereof;

 

(iii)                               before and after giving effect to such
Acquisition, no Default or Event of Default has occurred and is continuing or
would result therefrom, and all representations and warranties of each Credit
Party set forth in this Agreement and the Other Documents shall be and remain
true and correct in all material respects;

 

(iv)                              no Debt or Liens are incurred, assumed or
result from the Acquisition, except Debt permitted under Section 7.8 and Liens
permitted under Section 7.2;

 

(v)                                 the Person acquired is a Restricted
Subsidiary and where applicable, Section 7.12 shall have been fully satisfied
with respect to such acquired assets or Person and the applicable Credit Parties
shall have executed and delivered, or caused their Restricted Subsidiaries to
execute and deliver, all guarantees, Security Documents and other related
documents required under, and in accordance with, Section 7.12;

 

(vi)                              the aggregate consideration (including,
without limitation, (A) all Indebtedness and other liabilities assumed by the
Credit Parties or any Restricted Subsidiary in connection with the Acquisition
and (B) all other consideration paid or payable in connection with the
Acquisition including, but not limited to, the amount payable in respect of any
earn-out obligations (subject to adjustment as provided for in FASB Statement
No. 141R) but excluding any portion thereof financed with cash equity
contributions from Parent Guarantor or holders of its Equity Interests) for the
Acquisition shall not exceed together with all other Acquisitions consummated
since the Closing Date, $50,000,000;

 

(vii)                           average Excess Availability for the ten
(10) Business Day period ending on the date such Acquisition is made, and after
giving effect to such Acquisition Excess Availability will be, no less than
12.5% of the Maximum Revolving Advance Amount;

 

(viii)                        after giving pro forma effect to such Acquisition
as if it were made on the last day of the most recently ended fiscal quarter
prior to the date such Acquisition is made, the Credit Parties would be in
compliance with Section 6.5(a) for the four quarter period ending on the last
day of such fiscal quarter; and

 

(ix)                              with respect to any such Acquisition where the
aggregate consideration (as described in clause (vi) above) is greater than
$10,000,000, the Borrowers deliver to Agent, at least five Business Days (or
such lesser period as Agent may consent to) prior to such Acquisition, copies of
all material agreements relating thereto and a certificate, in form and
substance satisfactory to the Agent, stating that such Acquisition is a
“Permitted Acquisition” and demonstrating compliance with the foregoing
requirements.

 

“Permitted Discretion” shall mean, a determination made by Agent in good faith
in the exercise of its reasonable business judgment based on how an asset based
lender with similar rights providing a secured credit facility of the type set
forth herein would act, in the circumstances then applicable to the Credit
Parties at the time with the information then available to it.

 

31

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Secured Parties; (b) Liens for Taxes, assessments or other
governmental charges not delinquent or being Properly Contested; (c) [reserved];
(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance; (e) deposits
or pledges to secure bids, tenders, contracts (other than contracts for the
payment of money), leases, statutory obligations, surety and appeal bonds and
other obligations of like nature arising in the ordinary course of business;
(f) Liens arising by virtue of the rendition, entry or issuance against any
Credit Party or any Subsidiary, or any property of any Credit Party or any
Subsidiary, of any judgment, writ, order, or decree which does not, and could
not reasonably be expected to, constitute an Event of Default; (g) mechanics’,
workers’, materialmen’s, carrier’s, repairmens’ or other like Liens arising in
the ordinary course of business with respect to obligations which are not yet
due and payable or which are being Properly Contested; (h) Liens securing
Permitted Purchase Money Indebtedness, provided that (i) such Liens shall be
created substantially simultaneously with the acquisition of the asset acquired
with such Indebtedness (or substantially simultaneously with the incurrence of
the Permitted Purchase Money Indebtedness, if later), (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed 100% of the original purchase price of such property; (i) Liens
on insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto incurred in the ordinary course of business;
(j) [reserved]; (k) Liens disclosed on Schedule 1.2(c), provided that such Liens
shall secure only those obligations which they secure on the Closing Date (and
extensions, renewals and refinancings such obligations permitted by Section 7.8
hereof) and shall not subsequently apply to any other property or assets of any
Credit Party (except as to any after-acquired property expressly provided for in
the agreements creating such liens), (l) Liens on Real Property (i) which is
subject to a Mortgage and which are disclosed on any title commitments and
surveys provided to Agent with respect to such Mortgage or (ii) which is not
subject to a Mortgage and which consist of easements, rights-of-way, covenants,
zoning, building, and land-use laws, rules and restrictions, or other
restrictions on the use of real property which do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use, (m) statutory Liens in favor of landlords,
warehouseman, processors and bailees arising in the ordinary course of business
which, if required by Agent, are either (i) subordinated or waived as to Agent’s
Liens on the collateral pursuant to a Lien Waiver Agreement or (ii) with respect
to which Agent has implemented a reserve against the Formula Amount, (n) other
Liens incidental to the conduct of any Credit Party’s business or the ownership
of its property and assets which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit, and which do not in
the aggregate materially detract from Agent’s or Lenders’ rights in and to the
Collateral or the value of any Credit Party’s or any Subsidiary’s property or
assets or which do not materially impair the use thereof in the operation of any
Credit Party’s or any Subsidiary’s business, (o) [reserved], (p) licenses or
sublicenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary course of business
of such Credit Party or Subsidiary, (q) [reserved], (r) Liens arising from
precautionary UCC financing statements or similar filings

 

32

--------------------------------------------------------------------------------


 

made in respect of Capital Leases, operating leases, bailment arrangements and
consignment arrangements entered into by any Credit Party, (s) Liens (including
the right of set-off) in favor of a bank or other depository institution arising
as a matter of law or (t) other Liens not specifically listed above securing
obligations not to exceed $1,000,000 in the aggregate outstanding at any one
time, so long as such Liens do not attach to any portion of Eligible Inventory
or Eligible Receivables.

 

“Permitted Holders” shall mean any of Insight Equity I LP, Insight Equity
(Tax-Exempt) I LP, Insight Equity (Cayman) I LP, Insight Equity (Affiliated
Coinvestors) I LP and/or any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Persons.

 

“Permitted Purchase Money Indebtedness” shall mean Purchase Money Indebtedness
of Credit Party and their Subsidiaries which is incurred after the date of this
Agreement and which is secured by no Lien or only by a Lien permitted by clause
(h) of the definition of Permitted Encumbrance as defined herein; provided that
(a) the aggregate principal amount of such Purchase Money Indebtedness of the
Credit Parties outstanding at any time shall not exceed $10,000,000, (b) such
Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, and (c) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA which is a Pension Benefit Plan, a Multiemployer Plan or a
Welfare Plan (as defined in Section 3(2) of ERISA) which provides self-insured
benefits and which is maintained by any Credit Party or any member of the
Controlled Group or to which any Credit Party or any member of the Controlled
Group is required to contribute.

 

“Pledge Agreement” shall mean, collectively, (a) that certain Pledge and
Security Agreement, dated the Closing Date, executed by Parent Guarantor in
favor of Agent, for its own benefit and the benefit of the Secured Parties,
(b) that certain Pledge Agreement, executed by the Borrowers in favor of Agent,
for its own benefit and the benefit of the Secured Parties and (c) any other
pledge agreements executed subsequent to the Closing Date by any other Person to
secure the Obligations.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“PPSA” shall mean the Personal Property Security Act (Alberta) or similar
personal property security legislation as in effect from time to time in any
province or territory of Canada applicable to any Collateral. References to
sections of the PPSA shall be construed to also refer to any successor sections.

 

33

--------------------------------------------------------------------------------


 

“Priority Payables” shall mean, as of any date of determination: (a) the full
amount of the liabilities of any Borrower at such time which, except for
liabilities associated with Permitted Encumbrances (i) have a trust, deemed
trust or statutory lien imposed to provide for payment or a security interest,
pledge, hypothec, charge or other Lien ranking or capable of ranking senior to
or pari passu with the Liens granted to Agent on the Collateral under federal,
provincial, municipal or local law in Canada or (ii) have a right imposed to
provide for payment ranking or capable of ranking senior to or pari passu with
such Obligations under local or federal law, regulation or directive, including,
but not limited to, claims for unremitted and/or accelerated rents, taxes
(including sales tax, goods and services taxes, harmonized sales taxes and
withholding taxes), wages, withholding taxes, VAT and other amounts payable to
an insolvency administrator, employee withholdings or deductions and vacation
pay, severance and termination pay, workers’ compensation obligations,
government royalties, pension fund obligations or any amounts representing any
unfunded liability (whether or not due), solvency deficiency or wind up
deficiency with respect to any defined benefit plan for Canadian employees which
could become subject to a trust, deemed trust or statutory lien, in each case,
to the extent such trust, deemed trust, statutory lien, security interest,
hypothec, charge or other Lien has been or could reasonably be expected to be
imposed as determined by Agent in its sole discretion; and (b) the amount equal
to the percentage applicable to Inventory located in Canada that is part of the
Formula Amount which Agent, in its Permitted Discretion, considers as being, or
is reasonably likely to become, subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over Agent’s Liens securing such Obligations, including, without
limitation, Eligible Inventory subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any applicable laws granting revendication or similar rights to unpaid suppliers
or any similar laws of Canada or any other applicable jurisdiction.

 

“Pro Forma Consolidated EBITDA” means, with respect to any Permitted
Acquisition, the Consolidated EBITDA of the Person, business or division
acquired in such Permitted Acquisition calculated in a manner reasonably
satisfactory to Agent.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.

 

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Properly Contested” shall mean, in the case of any Indebtedness, obligation or
Lien, as applicable, of any Person (including any Taxes) that is not paid as and
when due and payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof: (i) such Indebtedness or
Lien, as applicable, is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (ii) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(iii) the nonpayment of such Indebtedness will not have a Material Adverse
Effect; (iv) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness unless such Lien is at all times junior and subordinate in
priority to the Liens in favor of Agent (except only with respect to Liens that
have priority as a matter of applicable state law) and enforcement of such Lien
is

 

34

--------------------------------------------------------------------------------


 

stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.

 

“Protective Advances” shall have the meaning set forth in
Section 16.2(e) hereof.

 

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Agent).

 

“Purchase Money Indebtedness” shall mean and include (i) Indebtedness (other
than the Obligations) of any Credit Party or Subsidiary thereof for the payment
of all or any part of the purchase price of any Equipment, real property or
other fixed assets, (ii) any Indebtedness (other than the Obligations) of any
Borrower incurred at the time of or within thirty (30) days prior to or thirty
(30) days after the acquisition of any Equipment, real property or other fixed
assets for the purpose of financing all or any part of the purchase price
thereof (whether by means of a loan agreement, capitalized lease or otherwise),
and (iii) any renewals, extensions or refinancings (but not any increases in the
principal amounts) thereof outstanding at the time.

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“Qualified ECP Credit Party” shall mean each Credit Party that (a) has total
assets exceeding $10,000,000 on the Eligibility Date, or (b) such other Person
as is qualified to give a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A(v)(II) of the CEA.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all real property owned or leased by any Credit
Party.

 

“Receivables” shall mean and include, as to each Credit Party, all of such
Credit Party’s accounts, contract rights, instruments (including those
evidencing indebtedness owed to such Credit Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, drafts and acceptances, credit card receivables and all other forms
of obligations owing to such Credit Party arising out of or in connection with
the sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Agent hereunder.

 

35

--------------------------------------------------------------------------------


 

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

 

“Recipient” shall mean the Agent, any Lender, Swing Loan Lender, a Participant
or Issuer.

 

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

 

“Registration Statement” shall mean the Form S-1 Registration Statement filed by
the Parent Guarantor on April 24, 2013 with the Securities and Exchange
Commission as Registration No. 333-187487.

 

“Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b) hereof.

 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

“Replacement Notice” shall have the meaning set forth in Section 3.11 hereof.

 

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned or custodially detained in
connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual violation of any Anti-Terrorism Law.

 

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder (other than an event for which
the 30-day notice period has been waived by regulation).

 

“Required Lenders” shall mean Lenders (not including the Swing Loan Lender (in
its capacity as such) or any Defaulting Lender) holding fifty-one percent (51%)
or more of either (a) the aggregate of the Commitment Amounts of all Lenders
(excluding any Defaulting Lender), or (b) after the termination of all
Commitments of the Lenders hereunder, the sum of (i) the outstanding Revolving
Advances and (ii) the aggregate of the Maximum Undrawn Amount of all outstanding
Letters of Credit and outstanding Swing Loans (in each case, excluding any such
Obligations held by a Defaulting Lender); provided, however, if there are fewer
than three (3) Lenders, Required Lenders shall mean all Lenders (excluding any
Defaulting Lender).

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

 

“Restricted Subsidiaries” shall mean all Subsidiaries of each Credit Party that
are not Unrestricted Subsidiaries.

 

“Revolving Advances” shall mean Swing Loans and Advances made other than Letters
of Credit.

 

36

--------------------------------------------------------------------------------


 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

 

“Revolving Interest Rate” shall mean, (a) with respect to Domestic Rate Loans,
an interest rate per annum equal to the sum of the Applicable Margin for
Domestic Rate Loans plus the Alternate Base Rate and (b) with respect to LIBOR
Rate Loans, the sum of the Applicable Margin for LIBOR Rate Loans plus the LIBOR
Rate.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained by any Compliance Authority.

 

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority
relating to Anti-Terrorism Laws or otherwise subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority relating to
Anti-Terrorism Laws.

 

“Sand Reserve Appraisal” shall mean the appraisal of SSS’s mining locations
provided to Agent by John T. Boyd Company as of the Closing Date, as updated by
such appraiser (or any other third party appraiser reasonable acceptable to
Agent in form, scope and methodology reasonably acceptable to Agent) pursuant to
the terms of this Agreement.

 

“Sand Reserve Value” shall mean, as of any date of determination, the “DCF/NPV”
(as defined in the Sand Reserve Appraisal) of the Sand Reserves less the working
capital adjustment provided for in the Sand Reserve Appraisal so long as the
locations of such Sand Reserves are (a) subject to Mortgages providing for a
first-priority Lien in favor of Agent, subject only to Permitted Encumbrances
that have priority as a matter of Applicable Law, and for which Agent has
received all documentation required under Section 6.6(a) or item 2 on Schedule
6.12 (as applicable) and (b) permitted pursuant to all applicable Consents to
conduct any current or future mining operations thereon.

 

“Sand Reserves” shall mean, as of any date of determination, the sand reserve
position of SSS as set forth in the third party reports referenced in the Sand
Reserve Appraisal.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Parties” shall mean, collectively, Agent, Issuer, Swing Loan Lender and
Lenders, together with any affiliates of Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Agreement” shall mean any security agreement executed and delivered by
a Credit Party in favor of Agent pursuant to this Agreement or any Other
Document, in each case, as amended, amended and restated, modified and
supplemented from time to time.

 

37

--------------------------------------------------------------------------------


 

“Services Agreement” shall mean that certain Administrative Services Agreement,
dated as of May 14, 2013, among Insight Equity Management Company LLC, Parent
Guarantor and the General Partner, as amended, modified and replaced from time
to time as permitted under the terms of this Agreement.

 

“Settlement” shall have the meaning set forth in Section 2.20(d) hereof.

 

“Settlement Date” shall have the meaning set forth in Section 2.20(d) hereof.

 

“Specified Event of Default” shall mean an Event of Default occurring under
Section 10.1 or Section 10.7 hereof.

 

“SSS” shall have the meaning set forth in the preamble hereto.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

“Subsidiary Stock” shall mean:

 

(a)                                 one hundred percent (100%) of the issued and
outstanding Equity Interests of any Domestic Subsidiary of a Credit Party and
sixty-five percent (65%) of each class of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and one hundred percent (100%) of each
class of the issued and outstanding Equity Interests not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”)
of each first-tier Foreign Subsidiary of a Credit Party (but only to the extent
that the pledge of such Non-Voting Equity would not cause the Obligations to be
treated as “United States property” of such Foreign Subsidiary within the
meaning of Treas. Reg. Section 1.956-2), in each case together with the
certificates (or other agreements or instruments), if any, representing such
Equity Interests, and all options and other rights, contractual or otherwise,
with respect thereto (collectively, the “Pledged Capital Stock”), including, but
not limited to, the following:

 

(y)                                 subject to the percentage restrictions
described above, all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Capital Stock, or
representing a distribution or return of capital upon or in respect of the
Pledged Capital Stock, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Pledged Capital Stock; and

 

(z)                                  without affecting the obligations of the
Credit Parties under any provision prohibiting such action hereunder, in the
event of any consolidation or merger involving the issuer of any Pledged Capital
Stock and in which such issuer is not the surviving entity, all shares of each
class of the Equity Interests of the successor entity formed by or resulting
from such consolidation or merger;

 

38

--------------------------------------------------------------------------------


 

(b)                                 Subject to the percentage restrictions
described above, any and all other Capital Stock owned by any Credit Party in
any Domestic Subsidiary or any Foreign Subsidiary; and

 

(c)                                  All proceeds and products of the foregoing,
however and whenever acquired and in whatever form.

 

“Supermajority Lenders” shall mean Lenders (not including the Swing Loan Lender
(in its capacity as such Swing Loan Lender) or any Defaulting Lender) holding no
less than 66 2/3% of either (a) the aggregate of the Commitment Amounts of all
Lenders (excluding any Defaulting Lender), or (b) after the termination of all
commitments of the Lenders hereunder, the sum of (x) the outstanding Revolving
Advances and (y) (i) the aggregate of the Maximum Undrawn Amount of all
outstanding Letters of Credit and outstanding Swing Loans multiplied by (ii) the
Commitments of all Lenders as most recently in effect excluding any Defaulting
Lender.

 

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Hedge.

 

“Swing Loan Commitment” shall mean Swing Loan Lender’s commitment to make Swing
Loans to Borrowers pursuant to Section 2.24(a) hereof in an aggregate principal
amount up to the Maximum Swing Loan Advance Amount.

 

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

 

“Swing Loan Note” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Swing Loan Request” shall mean a request for Swing Loans made in accordance
with Section 2.24(a) hereof.

 

“Swing Loans” shall have the meaning set forth in Section 2.24(a) hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Date” shall mean the date on which (a) all of the Obligations
(including any required repayment or cash collateralization thereof, but
excluding contingent indemnification obligations with respect to which no claims
have been made) have been paid in full in cash, (b) all Commitments have been
terminated and (c) all agreements under which Cash Management Products and
Services or Lender-Provided Hedges are provided have been terminated unless, at
the option of the Secured Party providing such Obligations, either cash
collateralized pursuant to clause (a) above or other arrangements satisfactory
to such Secured Party have been made;

 

39

--------------------------------------------------------------------------------


 

provided, however, if at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Lender upon the insolvency, bankruptcy or reorganization of any
of Borrowers, or otherwise, the Termination Date shall be deemed to have not
occurred.

 

“Termination Event” shall mean: (i) a Reportable Event with respect to any
Pension Benefit Plan; (ii) the withdrawal of any Credit Party or any member of
the Controlled Group from a Pension Benefit Plan during a plan year in which
such Person was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (iii) the providing of notice of intent to terminate a
Pension Benefit Plan in a distress termination described in Section 4041(c) of
ERISA or any termination under Section 4042 of ERISA, or of the appointment of a
trustee to administer a Pension Benefit Plan, and with respect to which any
Credit Party has liability (including liability in its capacity as a member of
the Controlled Group of another entity); (iv) the termination of a Multiemployer
Plan pursuant to Section 4041A or 4042 of ERISA, which termination could
reasonably result in material liability to any Credit Party (including liability
in its capacity as a member of the Controlled Group of another entity); (v) the
partial or complete withdrawal within the meaning of Section 4203 or 4205 of
ERISA, of any Credit Party or any member of the Controlled Group from a
Multiemployer Plan, which withdrawal could reasonably result in liability of any
Credit Party (including liability in its capacity as a member of the Controlled
Group of another entity); (vi) notice that a Multiemployer Plan is subject to
Section 4245 of ERISA; or (vii) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent, upon any Borrower
or any member of the Controlled Group.

 

“Total Leverage Ratio” shall mean, for any trailing four fiscal quarter period,
the ratio of (a) Funded Debt of Parent Guarantor and its consolidated
Subsidiaries as of the last day of such period to (b) Adjusted EBITDA for such
period.

 

“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., or any other applicable Federal or state laws now in
force or hereafter enacted that regulate toxic substances. “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.

 

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

 

“Transaction Document” shall mean the Contribution Agreement and the Services
Agreement.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all Letters of Credit then
outstanding, minus (b) the sum of (i) the outstanding amount of Revolving
Advances, plus (ii) all amounts due and owing to each

 

40

--------------------------------------------------------------------------------


 

Borrower’s trade creditors which are outstanding more than sixty (60) days after
their due date that are not otherwise on formal extended terms, plus (iii) fees
and expenses for which Borrowers are liable but which have not been paid or
charged to Borrowers’ Account.

 

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of Parent
Guarantor and its consolidated Restricted Subsidiaries other than those made
(i) utilizing Permitted Purchase Money Indebtedness, (ii) utilizing net cash
proceeds of the issuance of Equity Interests of Parent Guarantor,
(iii) utilizing the proceeds of insurance or asset sales, as permitted under
this Agreement, in order to replace the assets giving rise to such proceeds,
(iv) by way of a trade-in of existing assets or (v) as part of a Permitted
Acquisition. For the avoidance of doubt, Capital Expenditures made by any
applicable Person with proceeds of Revolving Advances shall be deemed Unfinanced
Capital Expenditures.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“Unrestricted Subsidiaries” shall mean (a) any Subsidiary of any Credit Party
formed or acquired or created after the Closing Date and designated by such
Credit Party as an Unrestricted Subsidiary hereunder by written notice to the
Agent and (b) any Subsidiary of an Unrestricted Subsidiary; provided, that, in
each instance of clauses (a) or (b): (x) no Unrestricted Subsidiary may be
formed or acquired during the existence of a Default or Event of Default; (y) no
investment by any Credit Party or Restricted Subsidiary thereof in such
Unrestricted Subsidiary may be made except to the extent made with proceeds of
the issuance of Equity Interests of Parent Guarantor, and (z) all Unrestricted
Subsidiaries in the aggregate shall not exceed 5% of the total assets or total
revenue of Parent Guarantor and its Subsidiaries.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

1.3.                            Uniform Commercial Code Terms. All terms used
herein and defined in the Uniform Commercial Code as adopted in the State of New
York from time to time (the “Uniform Commercial Code”) shall have the meaning
given therein unless otherwise defined herein. Without limiting the foregoing,
the terms “accounts”, “chattel paper” (and “electronic chattel paper” and
“tangible chattel paper”), “commercial tort claims”, “deposit accounts”,
“documents”, “equipment”, “financial asset”, “fixtures”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter-of-credit
rights”, “payment intangibles”, “proceeds”, “promissory note” “securities”,
“software” and “supporting obligations” as and when used in the description of
Collateral shall have the meanings given to such terms in Articles 8 or 9 of the
Uniform Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

 

1.4.                            Certain Matters of Construction. The terms
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision. All references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to,

 

41

--------------------------------------------------------------------------------


 

this Agreement. Any pronoun used shall be deemed to cover all genders. Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa. All references to Laws shall include any amendments of
same and any successor Laws. Unless otherwise provided, all references to any
instruments or agreements, including references to this Agreement or any of the
Other Documents, shall include any and all modifications or amendments thereto,
and any and all extensions or renewals thereof. All references herein to the
time of day shall mean the time in New York, New York. Unless otherwise
provided, all calculations shall be performed with Inventory valued at the lower
of cost (on a weighted average basis for Inventory consisting of fuel and
otherwise on a first-in first-out basis) or current market value. All amounts
which constitute any portion of the Formula Amount and are originated in
Canadian Dollars shall be converted, in accordance with Agent’s normal banking
procedures, to Dollars for purposes of any calculation hereunder. Whenever the
words “including” or “include” shall be used, such words shall be understood to
mean “including, without limitation” or “include, without limitation”. A Default
or Event of Default shall be deemed to exist at all times during the period
commencing on the date that such Default or Event of Default occurs to the date
on which such Default or Event of Default is waived in writing pursuant to this
Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
writing by the Required Lenders or cured to the satisfaction of the Required
Lenders. Any Lien referred to in this Agreement or any of the Other Documents as
having been created in favor of Agent, any agreement entered into by Agent
pursuant to this Agreement or any of the Other Documents, any payment made by or
to or funds received by Agent pursuant to or as contemplated by this Agreement
or any of the Other Documents, or any act taken or omitted to be taken by Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of Agent and Secured
Parties. Wherever the phrase “to the best of Borrowers’ knowledge” or words of
similar import relating to the knowledge or the awareness of any Borrower are
used in this Agreement or Other Documents, such phrase shall mean and refer to
(i) the actual knowledge of an Authorized Officer of any Borrower or (ii) the
knowledge that an Authorized Officer would have obtained if he had engaged in
good faith and diligent performance of his duties. All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or otherwise within the limitations of, another covenant shall not
avoid the occurrence of a default if such action is taken or condition exists.
In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder. Notwithstanding the foregoing, with respect to any covenant or any
representation and warranty relating to ERISA and environmental matters, such
covenant and representation and warranty shall control over any non-specific
compliance with law covenant or representation to the extent that there is a
direct conflict. All references to filing, registering or recording financing
statements or other required documents under the Uniform Commercial Code shall
be deemed to include filings and registrations under the PPSA.

 

1.5.                            Accounting for Derivatives. In making any
computation pursuant to Section 6.5 by reference to any item appearing on the
balance sheet or other financial statement of Parent

 

42

--------------------------------------------------------------------------------


 

Guarantor and its Subsidiaries, all adjustments to such computation resulting
from the application of Statement of Financial Accounting Standards No. 133
shall be disregarded, except to the extent a gain or loss is actually realized
with respect to any such item.

 

II.                                   ADVANCES; PAYMENTS.

 

2.1.                            Revolving Advances. Subject to the terms and
conditions set forth in this Agreement including Section 2.1, each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Commitment
Percentage of the lesser of (a) the Maximum Revolving Advance Amount, less the
outstanding amount of Swing Loans, less the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit or (b) an amount equal to the sum of:

 

(i)                                     85%, subject to the provisions of
Section 2.1 hereof (“Receivables Advance Rate”), of Eligible Receivables, plus

 

(ii)                                  the lesser of (A) the sum of (1) 65%,
subject to the provisions of Section 2.1 hereof (the “Sand Inventory Advance
Rate”) of the value of Eligible Inventory consisting of sand and (2) 75%,
subject to the provisions of Section 2.1 hereof (the “Fuel Inventory Advance
Rate”), of the value of Eligible Inventory consisting of fuel products or
(B) 85%, subject to the provisions of Section 2.1 hereof (the “NOLV Advance
Rate”), of the net orderly liquidation value (as evidenced by the most recent
appraisal accepted by Agent in its Permitted Discretion) Eligible Inventory
consisting of sand, Eligible In-Transit Sand Inventory, Eligible Inventory
consisting of fuel products and Eligible In-Transit Fuel Inventory; plus

 

(iii)                               the lowest of (A) the Sand Inventory Advance
Rate of the value of Eligible In-Transit Sand Inventory, (B) the NOLV Advance
Rate of the net orderly liquidation value (as evidenced by the most recent
appraisal accepted by Agent in its Permitted Discretion) of Eligible In-Transit
Sand Inventory or (C) $3,000,000; plus

 

(iv)                              the lowest of (A) the Fuel Inventory Advance
Rate of the value of Eligible In-Transit Fuel Inventory, (B) the NOLV Advance
Rate of the net orderly liquidation value (as evidenced by the most recent
appraisal accepted by Agent in its Permitted Discretion) of Eligible In-Transit
Fuel Inventory or (C) $15,000,000; plus

 

(v)                                 the lesser of (A) 40%, subject to the
provisions of Section 2.1 hereof (the “Sand Reserve Advance Rate” and together
with the Sand Inventory Advance Rate, the Fuel Inventory Advance Rate and the
NOLV Advance Rate, the “Inventory Advance Rates”; the Inventory Advance Rates
together with the Receivables Advance Rate being the “Advance Rates”), of the
Sand Reserve Value and (B) $100,000,000, minus

 

(vi)                              the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit, minus

 

(vii)                           such reserves as Agent may reasonably deem
proper and necessary from time to time in the exercise of its Permitted
Discretion, including without limitation (A) a dilution reserve in connection
with any write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Receivables, (B) as to

 

43

--------------------------------------------------------------------------------


 

Cash Management Liabilities and Hedge Liabilities with respect to which the
provider thereof has requested that a reserve be implemented against the Formula
Amount and (C) if Borrower maintains any operations or has any employees in
Canada, amounts for applicable Priority Payables.

 

The amount derived from the sum of (x) Sections 2.1(a)(i) — (v) minus
(y) Section 2.1(a)(vi) and (vii) at any time and from time to time shall be
referred to as the “Formula Amount”. The Formula Amount applicable at any time
shall be calculated as set forth in the Borrowing Base Certificate delivered
pursuant to Section 9.3 and approved by Agent in its Permitted Discretion. The
Revolving Advances (other than Swing Loans) shall be evidenced by one or more
secured promissory notes (collectively, the “Revolving Credit Note”)
substantially in the form attached hereto as Exhibit 2.1(a).

 

2.2.                            Procedures for Requesting Revolving Advances;
Procedures for Selection of Applicable Interest Rates for All Advances.

 

(a)                                 Borrowing Agent on behalf of any Borrower
may notify Agent prior to 10:00 a.m. (New York time) on a Business Day of a
Borrower’s request to incur, on that day, a Revolving Advance hereunder. Should
any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any Other Document become due, same shall be
deemed a request for a Revolving Advance maintained as a Domestic Rate Loan as
of the date such payment is due, in the amount required to pay in full such
interest, fee, charge or Obligation under this Agreement or any other agreement
with Agent or Lenders, and such request shall be irrevocable.

 

(b)                                 Notwithstanding the provisions of subsection
(a) above, in the event any Borrower desires to obtain a LIBOR Rate Loan,
Borrowing Agent shall give Agent written notice by no later than 10:00 a.m. (New
York time) on the day which is three (3) Business Days prior to the date such
LIBOR Rate Loan is to be borrowed, specifying (i) the date of the proposed
borrowing (which shall be a Business Day), (ii) the type of borrowing and the
amount on the date of such Advance to be borrowed, which amount shall be in an
aggregate principal amount that is not less than $500,000 and in integral
multiples of $100,000 in excess thereof thereafter, and (iii) the duration of
the first Interest Period therefor. Interest Periods for LIBOR Rate Loans shall
be for one, two or three months; provided, if an Interest Period would end on a
day that is not a Business Day, it shall end on the next succeeding Business Day
unless such day falls in the next succeeding calendar month in which case the
Interest Period shall end on the next preceding Business Day. At the election of
Agent or the Required Lenders, no LIBOR Rate Loan shall be made available to any
Borrower during the continuance of a Default or an Event of Default. After
giving effect to each requested LIBOR Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(e), there shall not be
outstanding more than six (6) LIBOR Rate Loans, in the aggregate.

 

(c)                                  Each Interest Period of a LIBOR Rate Loan
shall commence on the date such LIBOR Rate Loan is made and shall end on such
date as Borrowing Agent may elect as set forth in subsection (b)(iii) above or
subsection (e) below provided that the exact length of each Interest Period
shall be determined in accordance with the practice of the interbank market for
offshore Dollar deposits and no Interest Period shall end after the last day of
the Term.

 

44

--------------------------------------------------------------------------------


 

(d)                                 Borrowing Agent shall elect the initial
Interest Period applicable to a LIBOR Rate Loan by its notice of borrowing given
to Agent pursuant to Section 2.2(b) or by its notice of conversion given to
Agent pursuant to Section 2.2(e), as the case may be. Borrowing Agent shall
elect the duration of each succeeding Interest Period by giving irrevocable
written notice to Agent of such duration not later than 10:00 a.m. (New York
time) on the day which is three (3) Business Days prior to the last day of the
then current Interest Period applicable to such LIBOR Rate Loan. If Agent does
not receive timely notice of the Interest Period elected by Borrowing Agent,
Borrowing Agent shall be deemed to have elected to convert to a Domestic Rate
Loan subject to Section 2.2(e) hereinbelow.

 

(e)                                  Provided that no Event of Default shall
have occurred and be continuing with respect to which Agent or the Required
Lenders have elected to suspend Borrower’s ability to incur LIBOR Rate Loans,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Loan. If Borrowing Agent
desires to convert a loan, Borrowing Agent shall give Agent written notice by no
later than 10:00 a.m. (New York time) (i) on the day which is three (3) Business
Days’ prior to the date on which such conversion is to occur with respect to a
conversion from a Domestic Rate Loan to a LIBOR Rate Loan, or (ii) on the day
which is one (1) Business Day prior to the date on which such conversion is to
occur with respect to a conversion from a LIBOR Rate Loan to a Domestic Rate
Loan, specifying, in each case, the date of such conversion, the loans to be
converted and if the conversion is from a Domestic Rate Loan to any other type
of loan, the duration of the first Interest Period therefor.

 

(f)                                   At its option and upon written notice
given prior to 10:00 a.m. (New York time) at least three (3) Business Days’
prior to the date of such prepayment, any Borrower may prepay the LIBOR Rate
Loans in whole at any time or in part from time to time with accrued interest on
the principal being prepaid to the date of such repayment. Borrowing Agent shall
specify the date of prepayment of Advances which are LIBOR Rate Loans and the
amount of such prepayment. In the event that any prepayment of a LIBOR Rate Loan
is required or permitted on a date other than the last Business Day of the then
current Interest Period with respect thereto, such Borrower shall indemnify
Agent and Lenders therefor in accordance with Section 2.2(g) hereof.

 

(g)                                  Each Borrower shall indemnify Agent and
Lenders and hold Agent and Lenders harmless from and against any and all actual
losses or expenses (including, without limitation, any loss or expense arising
from the reemployment of funds obtained by Agent or any Lender or from fees
payable to terminate the deposits from which such funds were obtained) that
Agent and Lenders may sustain or incur as a consequence of any prepayment
(whether voluntary, as a result of acceleration or otherwise), conversion of or
to, continuation of, or any default by any Borrower in the payment of the
principal of or interest on any LIBOR Rate Loan or failure by any Borrower to
complete a borrowing of, a prepayment of or conversion of or to, or continuation
of a LIBOR Rate Loan on a day which is not the last day of an Interest Period
with respect thereto, including, but not limited to, any interest payable by
Agent or Lenders to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate Loans hereunder, or

 

45

--------------------------------------------------------------------------------


 

after notice thereof has been given. A certificate in reasonable detail as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Agent or any Lender to Borrowing Agent shall be conclusive absent manifest
error. Failure or delay on the part of Agent or any Lender to demand
compensation pursuant to this section shall not constitute a waiver of Agent’s
or such Lender’s right to demand such compensation; provided that, Borrowers
shall not be required to compensate Agent or a Lender pursuant to this section
for any amounts incurred more than one hundred eighty (180) days prior to the
date that Agent or such Lender, as the case may be, notifies a Borrower of such
losses or expenses and of Agent’s or such Lender’s intention to claim
compensation therefor.

 

(h)                                 Notwithstanding any other provision hereof,
if any Applicable Law, treaty, regulation or directive, or any change therein or
in the interpretation or application thereof, including without limitation any
Change in Law, shall make it unlawful for Lenders or any Lender (for purposes of
this subsection (g), the term “Lender” shall include any Lender and the office
or branch where any Lender or any corporation or bank controlling such Lender
makes or maintains any LIBOR Rate Loans) to make or maintain its LIBOR Rate
Loans, the obligation of Lenders to make LIBOR Rate Loans hereunder shall
forthwith be cancelled and Borrowers shall, if any affected LIBOR Rate Loans are
then outstanding, promptly upon request from Agent, either pay all such affected
LIBOR Rate Loans or convert such affected LIBOR Rate Loans into loans of another
type (either on the last day of the Interest Period therefore, if Lenders may
lawfully continue to maintain such LIBOR Rate Loans to such day, or immediately,
if Lenders may not lawfully continue to maintain such LIBOR Rate Loans). If any
such payment or conversion of any LIBOR Rate Loan is made on a day that is not
the last day of the Interest Period applicable to such LIBOR Rate Loan,
Borrowers shall pay Agent, upon Agent’s request, such amount or amounts as may
be necessary to compensate Lenders for any actual loss or expense sustained or
incurred by Lenders in respect of such LIBOR Rate Loan as a result of such
payment or conversion, including (but not limited to) any interest or other
amounts payable by Lenders to lenders of funds obtained by Lenders in order to
make or maintain such LIBOR Rate Loan. A certificate in reasonable detail as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Lenders to Borrowing Agent shall be conclusive absent manifest error. Failure or
delay on the part of Agent or any Lender to demand compensation pursuant to this
section shall not constitute a waiver of Agent’s or such Lender’s right to
demand such compensation; provided that, Borrowers shall not be required to
compensate Agent or a Lender pursuant to this section for any amounts incurred
more than one hundred eighty (180) prior to the date that Agent or such Lender,
as the case may be, notifies a Borrower of such losses or expenses and of
Agent’s or such Lender’s intention to claim compensation therefor. A certificate
as to any amounts that a Lender is entitled to receive under this Section 2.2
submitted by such Lender, through Agent, to Borrowing Agent shall be conclusive
in the absence of clearly demonstrable error and all such amounts shall be paid
by Borrowers promptly upon demand by such Lender. This covenant shall survive
the termination of this Agreement and the payment of the Notes and all other
amounts payable hereunder.

 

2.3.                            Disbursement of Advance Proceeds. All Advances
shall be disbursed from whichever office or other place Agent may designate from
time to time and, together with any and all other Obligations of Borrowers to
Agent or Lenders, shall be charged to Borrowers’ Account on Agent’s books.
During the Term, Borrowers may use the Revolving Advances by borrowing,
prepaying and reborrowing, all in accordance with the terms and conditions
hereof.

 

46

--------------------------------------------------------------------------------


 

The proceeds of each Revolving Advance requested by Borrowing Agent on behalf of
any Borrower or deemed to have been requested by any Borrower under
Section 2.2(a) hereof shall, with respect to requested Revolving Advances to the
extent Lenders make such Revolving Advances, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower’s operating
account at PNC, or such other bank as Borrowing Agent may designate following
notification to Agent, in immediately available federal funds or other
immediately available funds or, with respect to Revolving Advances deemed to
have been requested by any Borrower, be disbursed to Agent to be applied to the
outstanding Obligations giving rise to such deemed request.

 

2.4.                            Reserved.

 

2.5.                            Maximum Advances. The aggregate balance of
Revolving Advances (including Swing Loans) outstanding at any time shall not
exceed the lesser of (a) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all issued and outstanding Letters of Credit or (b) the
Formula Amount.

 

2.6.                            Repayment of Advances.

 

(a)                                 The Revolving Advances shall be due and
payable in full on the last day of the Term subject to earlier prepayment as
herein provided.

 

(b)                                 Each Borrower recognizes that the amounts
evidenced by checks, notes, drafts or any other items of payment relating to
and/or proceeds of Collateral may not be collectible by Agent on the date
received by Agent. Agent shall conditionally credit Borrowers’ Account for each
item of payment on the next Business Day after the Business Day on which such
item of payment is received by Agent (and the Business Day on which each such
item of payment is so credited shall be referred to, with respect to such item,
as the “Application Date”). Agent is not, however, required to credit Borrowers’
Account for the amount of any item of payment which is unsatisfactory to Agent
and Agent may charge Borrowers’ Account for the amount of any item of payment
which is returned, for any reason whatsoever, to Agent unpaid. Subject to the
foregoing, Borrowers agree that for purposes of computing the interest charges
under this Agreement, each item of payment received by Agent shall be deemed
applied by Agent on account of the Obligations on its respective Application
Date. Borrowers further agree that there is a monthly float charge payable to
Agent for Agent’s sole benefit, in an amount equal to (y) the face amount of all
items of payment received during the prior month (including items of payment
received by Agent as a wire transfer or electronic depository check) multiplied
by (z) the Revolving Interest Rate with respect to Domestic Rate Loans for one
(1) Business Day. All proceeds received by Agent during a Dominion Period shall
be applied to the Obligations in accordance with Section 4.15(h).

 

(c)                                  All payments of principal, interest and
other amounts payable hereunder, or under any of the Other Documents shall be
made to Agent at the Payment Office not later than 1:00 P.M. (New York time) on
the due date therefor in lawful money of the United States of America in federal
funds or other funds immediately available to Agent. Agent shall have the right
to effectuate payment of any and all Obligations due and owing hereunder by
charging Borrowers’ Account or by making Advances as provided in Section 2.2
hereof.

 

47

--------------------------------------------------------------------------------


 

(d)                                 Borrowers shall pay principal, interest, and
all other amounts payable hereunder, or under any Other Document, without any
deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim.

 

2.7.                            Repayment of Excess Advances. The aggregate
balance of Advances outstanding at any time in excess of the maximum amount of
Advances permitted hereunder shall be immediately due and payable without the
necessity of any demand, at the Payment Office, whether or not a Default or
Event of Default has occurred.

 

2.8.                            Statement of Account. Agent shall maintain, in
accordance with its customary procedures, a loan account (“Borrowers’ Account”)
in the name of Borrowers in which shall be recorded the date and amount of each
Advance made by Agent and the date and amount of each payment in respect
thereof; provided, however, the failure by Agent to record the date and amount
of any Advance shall not adversely affect Agent or any Lender. Each month, Agent
shall send to Borrowing Agent a statement showing the accounting for the
Advances made, payments made or credited in respect thereof, and other
transactions between Agent and Borrowers during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Agent receives a written statement of Borrowers’ specific
exceptions thereto within sixty (60) days after such statement is received by
Borrowing Agent. The records of Agent with respect to the loan account shall be
conclusive evidence absent manifest error of the amounts of Advances and other
charges thereto and of payments applicable thereto.

 

2.9.                            Letters of Credit. Subject to the terms and
conditions hereof, Agent, and/or any other Lender designated by Agent with
respect to Existing Letters of Credit, shall issue or cause the issuance of
standby and/or trade letters of credit (“Letters of Credit”) for the account of
any Borrower except to the extent that the issuance thereof would then cause the
sum of (i) the outstanding Revolving Advances (including, without duplication,
Swing Loans) plus (ii) the Maximum Undrawn Amount of all outstanding Letters of
Credit to exceed the lesser of (x) the Maximum Revolving Advance Amount or
(y) the sum of the Formula Amount plus the Maximum Undrawn Amount of all
outstanding Letters of Credit. The Maximum Undrawn Amount of outstanding Letters
of Credit shall not exceed in the aggregate at any time the Letter of Credit
Sublimit. All disbursements or payments related to Letters of Credit shall be
deemed to be Revolving Advances and shall bear interest at the Revolving
Interest Rate for Domestic Rate Loans. Letters of Credit that have not been
drawn upon shall not bear interest.

 

2.10.                     Issuance of Letters of Credit.

 

(a)                                 Borrowing Agent, on behalf of Borrowers, may
request Agent to issue or cause the issuance of a Letter of Credit by delivering
to Agent at the Payment Office, prior to 10:00 a.m. (New York time), at least
five (5) Business Days’ prior to the proposed date of issuance, Agent’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Agent; and, such other certificates, documents and other
papers and information as Agent may reasonably request. Borrowing Agent, on
behalf of Borrowers, also has the right to give instructions and make agreements
with respect to any application, any applicable letter of credit and security
agreement, any applicable letter of credit reimbursement

 

48

--------------------------------------------------------------------------------


 

agreement and/or any other applicable agreement, any letter of credit and the
disposition of documents and any unutilized funds, and to agree with Agent upon
any amendment, extension or renewal of any Letter of Credit. The Existing
Letters of Credit shall be deemed to be “Letters of Credit” issued on the
Closing Date for all purposes of this Agreement and the Other Documents.

 

(b)                                 Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts, other written demands for
payment, or acceptances of usance drafts when presented for honor thereunder in
accordance with the terms thereof and when accompanied by the documents
described therein and (ii) have an expiry date not later than twelve (12) months
after such Letter of Credit’s date of issuance and in no event later than the
last day of the Term. Each standby Letter of Credit shall be subject either to
the Uniform Customs and Practice for Documentary Credits as most recently
published by the International Chamber of Commerce at the time a Letter of
Credit is issued (the “UCP”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590) (the “ISP98
Rules”) and any subsequent revision thereof at the time a standby Letter of
Credit is issued, as determined by Agent, and each trade Letter of Credit shall
be subject to the UCP.

 

(c)                                  Agent shall use its reasonable efforts to
notify Lenders of the request by Borrowing Agent for a Letter of Credit
hereunder.

 

2.11.                     Requirements For Issuance of Letters of Credit.

 

(a)                                 Borrowing Agent shall authorize and direct
any Issuer to name the applicable Borrower as the “Applicant” or “Account Party”
of each Letter of Credit. If Agent is not the Issuer of any Letter of Credit,
Borrowing Agent shall authorize and direct the Issuer to deliver to Agent all
instruments, documents, and other writings and property received by the Issuer
pursuant to the Letter of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the application therefor.

 

(b)                                 In connection with all Letters of Credit
issued or caused to be issued by Agent under this Agreement, each Borrower
hereby appoints Agent, or its designee, as its attorney, with full power and
authority if an Event of Default shall have occurred and be continuing, (i) to
sign and/or endorse such Borrower’s name upon any warehouse or other receipts,
letter of credit applications and acceptances, (ii) to sign such Borrower’s name
on bills of lading; (iii) to clear Inventory through the United States of
America Customs Department (“Customs”) in the name of such Borrower or Agent or
Agent’s designee, and to sign and deliver to Customs officials powers of
attorney in the name of such Borrower for such purpose; and (iv) to complete in
such Borrower’s name or Agent’s, or in the name of Agent’s designee, any order,
sale or transaction, obtain the necessary documents in connection therewith, and
collect the proceeds thereof. Neither Agent nor its attorneys will be liable for
any acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent’s or its attorney’s gross negligence and willful misconduct.
This power, being coupled with an interest, is irrevocable as long as any
Letters of Credit remain outstanding.

 

49

--------------------------------------------------------------------------------


 

2.12.                     Disbursements, Reimbursement.

 

(a)                                 Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Agent a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Lender’s
Commitment Percentage of the Maximum Face Amount of such Letter of Credit and
the amount of such drawing, respectively.

 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, Agent will
promptly notify Borrowing Agent. Provided that Borrowing Agent shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse Agent shall sometimes be referred to as a “Reimbursement Obligation”)
Agent prior to 12:00 Noon, New York time on each date that an amount is paid by
Agent under any Letter of Credit (each such date, a “Drawing Date”) in an amount
equal to the amount so paid by Agent. In the event Borrowers fail to reimburse
Agent for the full amount of any drawing under any Letter of Credit by 12:00
Noon, New York time, on the Drawing Date, Agent will promptly notify each Lender
thereof, and Borrowers shall be deemed to have requested that a Revolving
Advance maintained as a Domestic Rate Loan be made by the Lenders to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the lesser of (i) the Maximum Revolving Advance
Amount, less the Maximum Undrawn Amount of all outstanding Letters of Credit, or
(ii) the Formula Amount and, in each case, subject to Section 8.2 hereof. Any
notice given by Agent pursuant to this Section 2.12(b) may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(c)                                  Each Lender shall upon any notice pursuant
to Section 2.12(b) make available to Agent an amount in immediately available
funds equal to its Commitment Percentage of the amount of the drawing, whereupon
the participating Lenders shall (subject to Section 2.12(d)) each be deemed to
have made a Revolving Advance maintained as a Domestic Rate Loan to Borrowers in
that amount. If any Lender so notified fails to make available to Agent the
amount of such Lender’s Commitment Percentage of such amount by no later than
2:00 p.m., New York time on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three (3) days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to
Revolving Advances maintained as Domestic Rate Loans on and after the fourth
(4th) day following the Drawing Date. Agent will promptly give notice of the
occurrence of the Drawing Date, but failure of Agent to give any such notice on
the Drawing Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligation under
this Section 2.12(c), provided that such Lender shall not be obligated to pay
interest as provided in Section 2.12(c)(i) and (ii) until and commencing from
the date of receipt of notice from Agent of a drawing.

 

(d)                                 With respect to any unreimbursed drawing
that is not converted into a Revolving Advance maintained as a Domestic Rate
Loan to Borrowers in whole or in part as contemplated by Section 2.12(b),
because of Borrowers’ failure to satisfy the conditions set forth in Section 8.2
hereof (other than any notice requirements) or for any other reason, Borrowers

 

50

--------------------------------------------------------------------------------


 

shall be deemed to have incurred from Agent a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to a Revolving Advance maintained
as a Domestic Rate Loan. Each Lender’s payment to Agent pursuant to
Section 2.12(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance” from such Lender in satisfaction of its Participation Commitment under
this Section 2.12.

 

(e)                                  Each Lender’s Participation Commitment
shall continue until the last to occur of any of the following events: (x) Agent
ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.

 

2.13.                     Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by Agent for
the account of Issuer of immediately available funds from Borrowers (i) in
reimbursement of any payment made by Issuer or Agent under the Letter of Credit
with respect to which any Lender has made a Participation Advance to Agent, or
(ii) in payment of interest on such a payment made by Issuer or Agent under such
a Letter of Credit, Agent will pay to each Lender holding a Commitment, in the
same funds as those received by Agent, the amount of such Lender’s Commitment
Percentage of such funds, except Agent shall retain the amount of the Commitment
Percentage of such funds of any Lender holding a Commitment that did not make a
Participation Advance in respect of such payment by Agent (and, to the extent
that any of the other Lender(s) holding the Commitment have funded any portion
such Defaulting Lender’s Participation Advance in accordance with the provisions
of Section 2.23, Agent will pay over to such Non-Defaulting funding Lenders a
pro rata portion of the funds so withheld from such Defaulting Lender).

 

(b)                                 If Issuer or Agent is required at any time
to return to any Borrower, or to a trustee, receiver, liquidator, custodian, or
any official in any insolvency proceeding, any portion of the payments made by
Borrowers to Issuer or Agent pursuant to Section 2.13(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
applicable Lender shall, on demand of Agent, forthwith return to Issuer or Agent
the amount of its Commitment Percentage of any amounts so returned by Issuer or
Agent plus interest at the Federal Funds Effective Rate.

 

2.14.                     Documentation. Each Borrower agrees to be bound by the
terms of the Letter of Credit Application and by Agent’s interpretations of any
Letter of Credit issued for such Borrower’s account and by Agent’s written
regulations and customary practices relating to letters of credit, though
Agent’s interpretations may be different from such Borrower’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions

 

51

--------------------------------------------------------------------------------


 

with respect to any Letter of Credit or those contained in the Letters of Credit
or any modifications, amendments or supplements thereto.

 

2.15.                     Determination to Honor Drawing Request. In determining
whether to honor any request for drawing under any Letter of Credit by the
beneficiary thereof, Agent shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit and that any other drawing condition appearing on the face
of such Letter of Credit has been satisfied in the manner so set forth.

 

2.16.                     Nature of Participation and Reimbursement Obligations.
Each Lender’s obligation in accordance with this Agreement to make the Revolving
Advances or Participation Advances as a result of a drawing under a Letter of
Credit, and the obligations of Borrowers to reimburse Agent upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against Agent, any Borrower or
any other Person for any reason whatsoever;

 

(ii)                                  the failure of any Borrower or any other
Person to comply, in connection with a Letter of Credit Borrowing, with the
conditions set forth in this Agreement for the making of a Revolving Advance, it
being acknowledged that such conditions are not required for the making of a
Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.12;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit;

 

(iv)                              any claim of breach of warranty that might be
made by any Borrower or any Lender against the beneficiary of a Letter of
Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Borrower or any Lender may have at
any time against a beneficiary, any successor beneficiary or any transferee of
any Letter of Credit or the proceeds thereof (or any Persons for whom any such
transferee may be acting), Agent or any Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);

 

(v)                                 the lack of power or authority of any signer
of (or any defect in or forgery of any signature or endorsement on) or the form
of or lack of validity, sufficiency, accuracy, enforceability or genuineness of
any draft, demand, instrument, certificate or other document presented under or
in connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if
Agent or any of Agent’s Affiliates has been notified thereof;

 

52

--------------------------------------------------------------------------------


 

(vi)                              payment by Agent under any Letter of Credit
against presentation of a demand, draft or certificate or other document which
does not comply with the terms of such Letter of Credit;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by Agent or any of Agent’s Affiliates
to issue any Letter of Credit in the form requested by Borrowing Agent, unless
Agent has received written notice from Borrowing Agent of such failure within
three (3) Business Days after Agent shall have furnished Borrowing Agent a copy
of such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice;

 

(ix)                              any Material Adverse Effect;

 

(x)                                 any breach of this Agreement or any Other
Document by any party thereto;

 

(xi)                              the occurrence or continuance of an insolvency
proceeding with respect to any Credit Party;

 

(xii)                           the fact that a Default or Event of Default
shall have occurred and be continuing;

 

(xiii)                        the fact that the Term shall have expired or this
Agreement or the Obligations hereunder shall have been terminated; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

2.17.                     Indemnity.  In addition to amounts payable as provided
in Section 16.5, each Borrower hereby agrees to protect, indemnify, pay and save
harmless Agent and any of Agent’s Affiliates that have issued a Letter of Credit
from and against any and all claims, demands, liabilities, damages, Taxes,
penalties, interest, judgments, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of counsel) which Agent or any of
Agent’s Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of
(a) the gross negligence or willful misconduct of Agent or any such Affiliate as
determined by a final and non-appealable judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by Agent or any of the Agent’s
Affiliates of a proper demand for payment made under any Letter of Credit,
except if such dishonor resulted from any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

 

53

--------------------------------------------------------------------------------


 

2.18.                     Liability for Acts and Omissions.

 

(a)                                 As between Borrowers and Agent and Lenders,
each Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit,
other than the gross negligence or willful misconduct of the Agent as determined
by a final and non-appealable judgment of a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, Agent shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for an issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if Agent shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Borrower against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Borrower and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, facsimile, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Agent,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of Agent’s rights or powers hereunder. Nothing in
the preceding sentence shall relieve Agent from liability for Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment) in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall Agent or Agent’s Affiliates be liable to any Borrower for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 

(b)                                 Without limiting the generality of the
foregoing, Agent and each of its Affiliates: (i) may rely on any oral or other
communication believed in good faith by Agent or such Affiliate to have been
authorized or given by or on behalf of the applicant for a Letter of Credit;
(ii) may honor any presentation if the documents presented appear on their face
substantially to comply with the terms and conditions of the relevant Letter of
Credit; (iii) may honor a previously dishonored presentation under a Letter of
Credit, whether such dishonor was pursuant to a court order, to settle or
compromise any claim of wrongful dishonor, or otherwise, and shall be entitled
to reimbursement to the same extent as if such presentation had initially been
honored, together with any interest paid by Agent or its Affiliates; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or

 

54

--------------------------------------------------------------------------------


 

negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on Agent or its Affiliate in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions set forth above, any action taken or
omitted by Agent under or in connection with the Letters of Credit issued by it
or any documents and certificates delivered thereunder, if taken or omitted in
good faith and without gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable judgment), shall not
put Agent under any resulting liability to any Borrower or any Lender.

 

2.19.                     Additional Payments. Any sums expended by Agent or any
Lender due to any Borrower’s failure to perform or comply with its obligations
under this Agreement or any Other Document including any Borrower’s obligations
under Sections 4.2, 4.4, 4.10, 4.12, 4.13, 4.14, 4.15(e) and 6.1 hereof, may be
charged to Borrowers’ Account as a Revolving Advance and added to the
Obligations.

 

2.20.                     Making and Settlement of Advances.

 

(a)                                 Each borrowing of Revolving Advances shall
be advanced according to the applicable Commitment Percentages of the Lenders
holding the Commitments (subject to any contrary terms of Section 2.23). Each
borrowing of Swing Loans shall be advanced by the Swing Loan Lender alone.

 

(b)                                 Promptly after receipt by Agent of a request
or a deemed request for a Revolving Advance pursuant to Section 2.2(a) and, with
respect to Revolving Advances, to the extent Agent elects not to provide a Swing
Loan or the making of a Swing Loan would result in the aggregate amount of all
outstanding Swing Loans exceeding the maximum amount permitted in
Section 2.24(a), Agent shall notify the Lenders holding the Commitments of its
receipt of such request specifying the information provided by Borrowing Agent
and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms hereof. Each Lender shall remit
the principal amount of each Revolving Advance to Agent such that Agent is able
to, and Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in U.S. Dollars and immediately available funds at the
Payment Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.20(c) hereof.

 

(c)                                  Unless Agent shall have been notified by
telephone, confirmed in writing, by any Lender holding a Commitment that such
Lender will not make the amount which would constitute its applicable Commitment
Percentage of the requested Revolving Advance available

 

55

--------------------------------------------------------------------------------


 

to Agent, Agent may (but shall not be obligated to) assume that such Lender has
made such amount available to Agent on such date in accordance with
Section 2.20(b) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its applicable Commitment Percentage of the requested Revolving Advance
available to Agent, then the applicable Lender and Borrowers severally agree to
pay to Agent on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrowers
through but excluding the date of payment to Agent, at (i) in the case of a
payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360 days)
during such period as quoted by Agent, times (y) such amount or (B) a rate
determined by Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Borrower, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans. If
such Lender pays its share of the applicable Revolving Advance to Agent, then
the amount so paid shall constitute such Lender’s Revolving Advance. Any payment
by Borrowers shall be without prejudice to any claim the Borrowers may have
against a Revolving Lender that shall have failed to make such payment to Agent.
A certificate of Agent submitted to any Lender or Borrower with respect to any
amounts owing under this paragraph (c) shall be conclusive, in the absence of
manifest error.

 

(d)                                 Agent, on behalf of Swing Loan Lender, shall
demand settlement (a “Settlement”) of all or any Swing Loans with the Lenders
holding the Commitments on at least a weekly basis, or on any more frequent date
that Agent elects or that Swing Loan Lender at its option exercisable for any
reason whatsoever may request, by notifying the Lenders holding the Commitments
of such requested Settlement by facsimile, telephonic or electronic transmission
no later than 3:00 p.m. on the date of such requested Settlement (the
“Settlement Date”). Subject to any contrary provisions of Section 2.23, each
Lender holding a Commitment shall transfer the amount of such Lender’s
Commitment Percentage of the outstanding principal amount (plus interest accrued
thereon to the extent requested by Agent) of the applicable Swing Loan with
respect to which Settlement is requested by Agent, to such account of Agent as
Agent may designate not later than 5:00 p.m. on such Settlement Date if
requested by Agent by 3:00 p.m., otherwise not later than 5:00 p.m. on the next
Business Day. Settlements may occur at any time notwithstanding that the
conditions precedent to making Revolving Advances set forth in Section 8.2 have
not been satisfied or the Commitments shall have otherwise been terminated at
such time. All amounts so transferred to Agent shall be applied against the
amount of outstanding Swing Loans and, when so applied shall constitute
Revolving Advances of such Lenders accruing interest as Domestic Rate Loans. If
any such amount is not transferred to Agent by any Lender holding a Commitment
on such Settlement Date, Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon as specified in
Section 2.20(c).

 

(e)                                  If any Lender or Participant (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Advances,
or interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily or by set-off) in a greater proportion than any
such payment to and Collateral received by any other Lender, if any, in respect
of such other Lender’s Advances, or interest thereon, and such greater
proportionate payment or receipt of Collateral is not expressly permitted
hereunder, such Benefited Lender shall purchase for cash from the other Lenders
a participation in such portion of each such other Lender’s Advances, or

 

56

--------------------------------------------------------------------------------


 

shall provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that each Lender so purchasing a portion of another Lender’s
Advances may exercise all rights of payment (including rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender’s
Advances shall be part of the Obligations secured by the Collateral, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.

 

2.21.                     Reduction of Maximum Revolving Advance Amount.
Borrowing Agent may no more than once during each period of twelve months, on at
least three (3) Business Days’ prior written notice received by Agent (which
shall promptly advise each Lender thereof) permanently reduce the Maximum
Revolving Advance Amount, minimum increments of $10,000,000 to an amount not
less than the greater of (i) $25,000,000 or (ii) the amount of the then
outstanding Advances. All reductions of the Maximum Revolving Advance Amount
shall be applied ratably among the Lenders according to their respective
Commitment Amounts.

 

2.22.                     Use of Proceeds.

 

(a)                                 Credit Parties shall apply the proceeds of
Advances together with the proceeds of the IPO to (i) repay existing
indebtedness of the Borrowers on the Closing Date, (ii) pay fees and expenses
relating to the Transactions, and (iii) provide for the Borrowers’ general
business purposes, including working capital requirements, making Capital
Expenditures, making Permitted Acquisitions, making debt payments (but not
prepayments) when due and making distributions and dividends, in each case, to
the extent not prohibited under this Agreement.

 

(b)                                 Without limiting the generality of
Section 2.22(a) above, neither a Credit Party nor any other Person which may in
the future become party to this Agreement or the Other Documents as a Credit
Party, intends to use nor shall they use any portion of the proceeds of the
Advances, directly or indirectly, for any purpose in violation of Anti-Terrorism
Laws.

 

2.23.                     Defaulting Lender.

 

(a)                                 Notwithstanding anything to the contrary
contained herein, in the event any Lender is a Defaulting Lender, all rights and
obligations hereunder of such Defaulting Lender and of the other parties hereto
shall be modified to the extent of the express provisions of this Section 2.23
so long as such Lender is a Defaulting Lender.

 

(b)                                 (i)                                    
Except as otherwise expressly provided for in this Section 2.23, Revolving
Advances shall be made pro rata from Lenders holding Commitments which are not

 

57

--------------------------------------------------------------------------------


 

Defaulting Lenders based on their respective Commitment Percentages, and no
Commitment Percentage of any Lender or any pro rata share of any Revolving
Advances required to be advanced by any Lender shall be increased as a result of
any Lender being a Defaulting Lender. Amounts received in respect of principal
of any type of Revolving Advances shall be applied to reduce such type of
Revolving Advances of each Lender (other than any Defaulting Lender) holding a
Commitment in accordance with their Commitment Percentages; provided, that,
Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
re-lend to Borrowers the amount of such payments received or retained by it for
the account of such Defaulting Lender.

 

(ii)                                  Fees pursuant to Section 3.3 hereof shall
cease to accrue in favor of such Defaulting Lender.

 

(iii)                               If any Swing Loans are outstanding or any
Letter of Credit Obligations (or drawings under any Letter of Credit for which
the Issuer has not been reimbursed) are outstanding or exist at the time any
such Lender holding a Commitment becomes a Defaulting Lender, then:

 

(A)                               the Defaulting Lender’s Participation
Commitment in the outstanding Swing Loans and of the Maximum Undrawn Amount of
all outstanding Letters of Credit shall be reallocated among the Non-Defaulting
Lenders holding Commitments in proportion to the respective Commitment
Percentages of such Non-Defaulting Lenders to the extent (but only to the
extent) that (x) such reallocation does not cause the aggregate sum of
outstanding Revolving Advances made by any such Non-Defaulting Lender holding a
Commitment plus such Lender’s reallocated Participation Commitment in the
outstanding Swing Loans plus such Lender’s reallocated Participation Commitment
in the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit to
exceed the Commitment Amount of any such Non-Defaulting Lender, and (y) no
Default or Event of Default has occurred and is continuing at such time;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Agent (x) first, prepay any outstanding
Swing Loans that cannot be reallocated, and (y) second, cash collateralize for
the benefit of the Issuer the Borrowers’ obligations corresponding to such
Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount of
all Letters of Credit (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with Section 3.2(b) for so long as such
Obligations are outstanding;

 

(C)                               if the Borrowers cash collateralize any
portion of such Defaulting Lender’s Participation Commitment in the Maximum
Undrawn Amount of all Letters of Credit pursuant to clause (B) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.2(a) with respect to such Defaulting Lender’s Commitment
Percentage of Maximum Undrawn Amount of all

 

58

--------------------------------------------------------------------------------


 

Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;

 

(D)                               if the Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is reallocated
pursuant to clause (A) above, then the fees payable to the Lenders holding
Commitments pursuant to Section 3.2(a) shall be adjusted and reallocated to the
Non-Defaulting Lenders holding Commitments in accordance with such reallocation;
and

 

(E)                                if all or any portion of such Defaulting
Lender’s Participation Commitment in the Maximum Undrawn Amount of all Letters
of Credit is neither reallocated nor cash collateralized pursuant to clause
(A) or (B) above, then, without prejudice to any rights or remedies of the
Issuer or any other Lender hereunder, all Letter of Credit Fees payable under
Section 3.2(a) with respect to such Defaulting Lender’s Commitment Percentage of
the Maximum Undrawn Amount of all Letters of Credit shall be payable to the
Issuer (and not to such Defaulting Lender) until (and then only to the extent
that) such Revolving Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated and/or cash collateralized; and

 

(iv)                              so long as any Lender holding a Commitment is
a Defaulting Lender, Swing Loan Lender shall not be required to fund any Swing
Loans and the Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless such Issuer is satisfied that the related exposure and
the Defaulting Lender’s Participation Commitment in the Maximum Undrawn Amount
of all Letters of Credit and all Swing Loans (after giving effect to any such
issuance, amendment, increase or funding) will be fully allocated to the
Non-Defaulting Lenders holding Commitments and/or cash collateral for such
Letters of Credit will be provided by the Borrowers in accordance with clause
(A) and (B) above, and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among the
Non-Defaulting Lenders in a manner consistent with Section 2.23(b)(iii)(A) above
(and such Defaulting Lender shall not participate therein).

 

(c)                                  A Defaulting Lender shall not be entitled
to give instructions to Agent or to approve, disapprove, consent to or vote on
any matters relating to this Agreement and the Other Documents, and all
amendments, waivers and other modifications of this Agreement and the Other
Documents may be made without regard to a Defaulting Lender and, for purposes of
the definition of “Required Lenders”, a Defaulting Lender shall not be deemed to
be a Lender, to have any outstanding Advances or a Commitment Percentage;
provided, that this clause (c) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification described in
Section 16.2(b)(i).

 

(d)                                 Other than as expressly set forth in this
Section 2.23, the rights and obligations of a Defaulting Lender (including the
obligation to indemnify Agent) and the other parties hereto shall remain
unchanged. Nothing in this Section 2.23 shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Other
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender

 

59

--------------------------------------------------------------------------------


 

hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

(e)                                  In the event that the Agent, the Borrowers,
Swing Loan Lender and the Issuer agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Agent will so notify the parties hereto, and, if such cured
Defaulting Lender is a Lender holding a Commitment, then Participation
Commitments of the Lenders holding Commitments (including such cured Defaulting
Lender) of the Swing Loans and Maximum Undrawn Amount of all outstanding Letters
of Credit shall be reallocated to reflect the inclusion of such Lender’s
Commitment, and on such date such Lender shall purchase at par such of the
Revolving Advances of the other Lenders as the Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Commitment Percentage.

 

(f)                                   If Swing Loan Lender or Issuer has a good
faith belief that any Lender holding a Commitment has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, Swing Loan Lender shall not be required to fund any Swing
Loans and Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless Swing Loan Lender or Issuer, as the case may be, shall have
entered into arrangements with the Borrowers or such Lender, satisfactory to
Swing Loan Lender or Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

2.24.                     Swing Loans.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, and in order to minimize the transfer of funds between
Lenders and Agent for administrative convenience, Agent, the Lenders holding
Commitments and Swing Loan Lender agree that in order to facilitate the
administration of this Agreement, Swing Loan Lender may, at its election and
option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (“Swing Loans”) available to Borrowers as
provided for in this Section 2.24 at any time or from time to time after the
date hereof to, but not including, the expiration of the Term, in an aggregate
principal amount up to but not in excess of the Maximum Swing Loan Advance
Amount, provided that the outstanding aggregate principal amount of Swing Loans
and the Revolving Advances at any one time outstanding shall not exceed an
amount equal to the lesser of (i) the Maximum Revolving Advance Amount less the
Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula
Amount. All Swing Loans shall be Domestic Rate Loans only. Borrowers may borrow
(at the option and election of Swing Loan Lender), repay and reborrow (at the
option and election of Swing Loan Lender) Swing Loans and Swing Loan Lender may
make Swing Loans as provided in this Section 2.24 during the period between
Settlement Dates. All Swing Loans shall be evidenced by a secured promissory
note (the “Swing Loan Note”) substantially in the form attached hereto as
Exhibit 2.24(a). Swing Loan Lender’s agreement to make Swing Loans under this
Agreement is cancelable at any time for any reason whatsoever and the making of
Swing Loans by Swing Loan Lender from time to time shall not create any duty or
obligation, or establish any course of conduct, pursuant to which Swing Loan
Lender shall thereafter be obligated to make Swing Loans in the future.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Upon either (x) any request by Borrowing
Agent for a Revolving Advance made pursuant to Section 2.2(a) hereof or (y) the
occurrence of any deemed request by Borrowers for a Revolving Advance pursuant
to the provisions of the last sentence of Section 2.2(a) hereof, Swing Loan
Lender may elect, in its sole discretion, to have such request or deemed request
treated as a request for a Swing Loan, and may advance same day funds to
Borrowers as a Swing Loan; provided that notwithstanding anything to the
contrary provided for herein, Swing Loan Lender may not make Swing Loan Advances
if Swing Loan Lender has been notified by Agent or by Required Lenders that one
or more of the applicable conditions set forth in Section 8.2 of this Agreement
have not been satisfied or the Commitments have been terminated for any reason.

 

(c)                                  Upon the making of a Swing Loan (whether
before or after the occurrence of a Default or Event of Default and regardless
of whether a Settlement has been requested with respect to such Swing Loan),
each Lender holding a Commitment shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from Swing Loan
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Loan in proportion to its Commitment Percentage. Swing Loan Lender or
Agent may, at any time, require the Lenders holding Commitments to fund such
participations by means of a Settlement as provided for in Section 2.20(d). From
and after the date, if any, on which any Lender holding a Commitment is required
to fund, and funds, its participation in any Swing Loans purchased hereunder,
Agent shall promptly distribute to such Lender its Credit Percentage of all
payments of principal and interest and all proceeds of Collateral received by
Agent in respect of such Swing Loan; provided that no Lender holding a
Commitment shall be obligated in any event to make Revolving Advances in an
amount in excess of its Commitment Amount minus its Participation Commitment
(taking into account any reallocations under Section 2.23) of the Maximum
Undrawn Amount of all outstanding Letters of Credit.

 

2.25.                     Increase in Maximum Revolving Advance Amount.

 

(a)                                 The Borrowers may request that the Maximum
Revolving Advance Amount be increased by (x) one or more of the current Lenders
increasing their Commitment Amount (any current Lender which elects to increase
its Commitment Amount shall be referred to as an “Increasing Lender”) or (y) one
or more new lenders (each a “New Lender”) joining this Agreement and providing a
Commitment Amount hereunder, subject to the following terms and conditions:

 

(i)                                     no current Lender shall be obligated to
increase its Commitment Amount and any increase in the Commitment Amount by any
current Lender shall be in the sole discretion of such current Lender;

 

(ii)                                  [reserved];

 

(iii)                               there shall exist no Event of Default or
Default on the effective date of such increase after giving effect to such
increase;

 

(iv)                              after giving effect to such increase, the
Maximum Revolving Advance Amount shall not exceed $200,000,000;

 

61

--------------------------------------------------------------------------------


 

(v)                                 Borrowers may not request an increase in the
Maximum Revolving Advance Amount under this Section 2.25 more than two (2) times
during the Term, and no single such increase in the Maximum Revolving Advance
Amount shall be for an amount less than $25,000,000;

 

(vi)                              the Borrowers shall deliver to the Agent on or
before the effective date of such increase the following documents in form and
substance reasonably satisfactory to the Agent: (A) certifications of their
corporate secretaries with attached resolutions certifying that the increase in
the Commitment Amounts has been approved by all Borrowers, (B) a certificate
dated as of the effective date of such increase certifying that no Default or
Event of Default shall have occurred and be continuing and certifying that the
representations and warranties made by each Borrower herein and in the Other
Documents are true and correct in all material respects (or, if such
representation and warranty is, by its terms, limited by materiality (including
a Material Adverse Effect), then such representation and warranty shall be true
in all respects) on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty specifically relates
to a certain prior date), (C) such other agreements, instruments and information
(including supplements or modifications to this Agreement and/or the Other
Documents executed by Borrowers as Agent reasonably deems necessary in order to
document the increase to the Maximum Revolving Advance Amount and to protect,
preserve and continue the perfection and priority of the liens, security
interests, rights and remedies of Agent and Lenders hereunder and under the
Other Documents in light of such increase, and (D) an opinion of counsel in form
and substance satisfactory to the Agent which shall cover such matters related
to such increase as Agent may reasonably require and each Borrower hereby
authorizes and directs such counsel to deliver such opinions to Agent and
Lenders;

 

(vii)                           the Borrowers shall execute and deliver (A) to
each Increasing Lender a replacement Revolving Credit Note reflecting the new
amount of such Increasing Lender’s Commitment Amount after giving effect to the
increase (and the prior Revolving Credit Note issued to such Increasing Lender
shall be deemed to be cancelled) and (B) to each New Lender a Revolving Credit
Note reflecting the amount of such New Lender’s Commitment Amount;

 

(viii)                        any New Lender shall be subject to the reasonable
satisfaction of the Agent and Issuer;

 

(ix)                              each Increasing Lender shall confirm its
agreement to increase its Commitment Amount pursuant to an acknowledgement in a
form acceptable to the Agent, signed by it and each Borrower and delivered to
the Agent at least five (5) days (or such shorter period as may be consented to
by Agent) before the effective date of such increase; and

 

(x)                                 each New Lender shall execute a lender
joinder in substantially the form of Exhibit 2.25 pursuant to which such New
Lender shall join and become a party to this Agreement and the Other Documents
with a Commitment Amount and Commitment Percentage as set forth in such Lender
joinder.

 

(b)                                 On the effective date of such increase the
Commitment Percentages of all of the Lenders holding a Commitment (including
each Increasing Lender and/or New Lender)

 

62

--------------------------------------------------------------------------------


 

shall be recalculated such that each such Lender’s Commitment Percentage is
equal to (i) the Commitment Amount of such Lender divided by (ii) the aggregate
of the Commitment Amounts of all Lenders. Each of the Lenders shall participate
in any new Revolving Advances made on or after such date in accordance with
their respective Commitment Percentages after giving effect to the increase in
the Maximum Revolving Advance Amount and recalculation of the Commitment
Percentages contemplated by this Section 2.25.

 

(c)                                  On the effective date of such increase,
each Increasing Lender shall be deemed to have purchased an additional/increased
participation in, and each New Lender will be deemed to have purchased a new
participation in, each then outstanding Letter of Credit and each drawing
thereunder and each then outstanding Swing Loan in an amount equal to such
Lender’s Commitment Percentage (as calculated pursuant to Section 2.25(b) above)
of the Maximum Undrawn Amount of each such Letter of Credit (as in effect from
time to time) and the amount of each drawing and of each such Swing Loan,
respectively. As necessary to effectuate the foregoing, each existing Lender
holding a Commitment Percentage that is not an Increasing Lender shall be deemed
to have sold to each applicable Increasing Lender and/or New Lender, as
necessary, a portion of such existing Lender’s participations in such
outstanding Letters of Credit and drawings and such outstanding Swing Loans such
that, after giving effect to all such purchases and sales, each Lender holding a
Commitment (including each Increasing Lender and/or New Lender) shall hold a
participation in all Letters of Credit (and drawings thereunder) and all Swing
Lines in accordance with their respective Commitment Percentages (as calculated
pursuant to Section 2.25(b) above).

 

(d)                                 On the effective date of such increase,
Borrowers shall pay all reasonable and documented costs and expenses incurred by
Agent in connection with the negotiations regarding, and the preparation,
negotiation, execution and delivery of all agreements and instruments executed
and delivered by any of Agent, Borrowers and/or the Increasing Lenders and New
Lenders in connection with, such increase (including all fees for any
supplemental or additional public filings of any Other Documents necessary to
protect, preserve and continue the perfection and priority of the liens,
security interests, rights and remedies of Agent and Lenders hereunder and under
the Other Documents in light of such increase).

 

(e)                                  Each of the parties hereto hereby agrees
that, upon the effectiveness of any increase to the Commitments provided for
under this Section 2.25, this Agreement shall be amended to the extent (but only
to the extent) necessary to reflect the existence of such increase and the
Advances provided for in connection therewith, and any such amendment may,
without the consent of the other Lenders, effect such amendments to this
Agreement and the Other Documents as may be necessary or appropriate, in the
reasonable opinion of the Agent and Borrowers, to effectuate the provisions of
this Section 2.25 and, for the avoidance of doubt, this Section 2.25(e) shall
supersede any contrary provisions in Section 16.2.

 

III.                              INTEREST AND FEES.

 

3.1.                            Interest. Interest on Advances shall be payable
in arrears on the first day of each month with respect to Domestic Rate Loans
and, with respect to LIBOR Rate Loans, at the end of each Interest Period.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month at a rate per annum equal to with respect to
Revolving

 

63

--------------------------------------------------------------------------------


 

Advances, the applicable Revolving Interest Rate. Whenever, subsequent to the
date of this Agreement, the Alternate Base Rate is increased or decreased, the
applicable Revolving Interest Rate for Domestic Rate Loans shall be similarly
changed without notice or demand of any kind by an amount equal to the amount of
such change in the Alternate Base Rate during the time such change or changes
remain in effect. The LIBOR Rate shall be adjusted with respect to LIBOR Rate
Loans without notice or demand of any kind on the effective date of any change
in the Reserve Percentage as of such effective date. Upon the occurrence of a
Specified Event of Default, or at the option of the Agent or direction of the
Required Lenders upon the occurrence of any Event of Default, and during the
continuation thereof, the Obligations shall bear interest at the applicable
Revolving Interest Rate plus two (2%) percent per annum (the “Default Rate”).
Agent shall notify Borrowers of any accrual of interest at the Default Rate,
provided, that, any failure to notify shall not impact or affect any of Agent’s
rights and remedies hereunder.

 

3.2.                            Letter of Credit Fees.

 

(a)                                 Borrowers shall pay (x) to Agent, for the
ratable benefit of Lenders, fees for each Letter of Credit for the period from
and excluding the date of issuance of same to and including the date of
expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the then Applicable Margin for LIBOR
Rate Loans, such fees to be calculated on the basis of a 360-day year for the
actual number of days elapsed, and (y) to the Issuer, a fronting fee of one
quarter of one percent (0.25%) per annum, together with any and all customary
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit, including in connection with the opening,
amendment or renewal of any such Letter of Credit and any acceptances created
thereunder and shall reimburse Agent for any and all reasonable and documented
out-of-pocket fees and expenses, if any, paid by Agent to the Issuer (all of the
foregoing fees, the “Letter of Credit Fees”). All such charges shall be due and
payable quarterly in arrears on the first day of each quarter and on the last
day of the Term, be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason. Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in the Issuer’s prevailing charges for
that type of transaction. All Letter of Credit Fees payable hereunder shall be
deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Upon the occurrence of a Specified Event of Default,
or at the option of the Agent or direction of the Required Lenders upon the
occurrence of any Event of Default, and during the continuation thereof, the
Letter of Credit Fees described in clause (x) of this Section 3.2(a) shall be
increased by an additional two percent (2.0%) per annum.

 

(b)                                 On demand after the occurrence and during
the continuation of an Event of Default, Borrowers will cause cash to be
deposited and maintained in an account with Agent, as cash collateral, in an
amount equal to one hundred and five percent (105%) of the Maximum Undrawn
Amount of all outstanding Letters of Credit. Borrowers hereby irrevocably
authorize Agent, in its discretion, on Borrowers’ behalf and in Borrowers’
names, to open such an account and to make and maintain deposits therein, or in
an account opened by Borrowers, in the amounts required to be made by Borrowers,
out of the proceeds of Receivables or other Collateral or out of any other funds
of Borrowers coming into any Lender’s possession at any

 

64

--------------------------------------------------------------------------------


 

time. Agent will invest such cash collateral (less applicable reserves) in such
short-term money-market items as to which Agent and Borrowers mutually agree and
the net return on such investments shall be credited to such account and
constitute additional cash collateral. Such cash collateral shall be returned to
the Borrowing Agent upon the earliest to occur of (i) expiration of the Letters
of Credit so cash collateralized, or (ii) the applicable Events of Default are
waived in accordance with the terms of this Agreement.

 

3.3.                            Commitment Fee. If, for any calendar quarter
during the Term, the average daily unpaid balance of the Revolving Advances plus
the Maximum Undrawn Amount of all outstanding Letters of Credit for each day of
such calendar quarter does not equal the Maximum Revolving Advance Amount, then
Borrowers shall pay to Agent for the ratable benefit of Lenders a fee at a rate
equal to 0.375% per annum on the amount by which the Maximum Revolving Advance
Amount exceeds such average daily unpaid balance of the Revolving Advances plus
the Maximum Undrawn Amount of all outstanding Letters of Credit for each day of
such calendar quarter. Such fee shall be payable to Agent in arrears on the
first day of each calendar quarter with respect to the previous calendar
quarter. For purposes of this computation, PNC’s Swing Loans shall be deemed to
be borrowed amounts under its commitment to make Revolving Advances.

 

3.4.                            Fee Letter. Borrowers shall pay the amounts
required to be paid in the Fee Letter in the manner and at the times required by
the Fee Letter.

 

3.5.                            Computation of Interest and Fees. Interest
hereunder computed at the Alternate Base Rate shall be computed on the basis of
a year of 365 or 366 (as applicable) days and for the actual number of days
elapsed. All other fees and interest hereunder shall be computed on the bases of
a year of 360 days and for the actual number of days elapsed. If any payment to
be made hereunder becomes due and payable on a day other than a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and
interest thereon shall be payable at the applicable Revolving Interest Rate
during such extension.

 

3.6.                            Maximum Charges. It is the intention of the
parties to comply strictly with applicable usury laws. Accordingly, no rate
change shall be put into effect that would result in a rate greater than the
highest rate permitted by law. Notwithstanding anything to the contrary
contained in this Agreement or in any Other Document, all agreements which
either now are or which shall become agreements among Borrowers, Agent and
Lenders are hereby limited so that in no contingency or event whatsoever shall
the total liability for payments in the nature of interest, additional interest
and other charges exceed the applicable limits imposed by any applicable usury
laws. If any payments in the nature of interest, additional interest and other
charges made under this Agreement or any Other Document are held to be in excess
of the limits imposed by any applicable usury laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal hereunder,
and the indebtedness evidenced hereby shall be reduced by such amount so that
the total liability for payments in the nature of interest, additional interest
and other charges shall not exceed the applicable limits imposed by any
applicable usury laws, in compliance with the desires of Borrowers and Agent.
This provision shall never be superseded or waived and shall control every other
provision of this Agreement or any Other Document and all agreements among
Borrowers, Agent and Lenders, or their respective successors and assigns. Unless
preempted by federal law or as permitted under the

 

65

--------------------------------------------------------------------------------


 

sentence immediately following this sentence, the applicable Revolving Interest
Rate from time to time in effect under this Agreement may not exceed the “weekly
ceiling” from time to time in effect under Chapter 303 of the Texas Finance
Code, as amended from time to time (the “Texas Finance Code”). If the applicable
state or federal law is amended in the future to allow a greater rate of
interest to be charged under this Agreement than is presently allowed by
applicable state or federal law, then the limitation of interest hereunder shall
be increased to the maximum rate of interest allowed by applicable state or
federal law as amended, which increase shall be effective hereunder on the
effective date of such amendment, and all interest charges owing to Lenders by
reason thereof shall be payable in accordance with Section 2.6 hereof. If by
operation of this provision, Borrowers would be entitled to a refund of interest
paid pursuant to this Agreement, each Lender agrees that it shall pay to
Borrowing Agent, upon Agent’s request, such Lender’s Commitment Percentage of
such interest to be refunded, as determined by Agent. As provided in
Section 16.1 hereof, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflict of
law provisions. The provisions of this Section 3.6 with respect to the Texas
Finance Code are included solely out of an abundance of caution and shall not be
construed to mean that any provisions of Texas law are in any way applicable to
this Agreement, the Other Documents or any of the Obligations.

 

3.7.                            Increased Costs. In the event that any
Applicable Law or any Change in Law or compliance by any Lender (for purposes of
this Section 3.7, the term “Lender” shall include Agent, Swing Loan Lender, any
Issuer or Lender and any corporation or bank controlling Agent, Swing Loan
Lender, any Lender or Issuer and the office or branch where Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

 

(a)                                 subject Agent, Swing Loan Lender, any Lender
or Issuer to any Tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any LIBOR Rate
Loan, or change the basis of taxation of payments to Agent, Swing Loan Lender,
such Lender or Issuer in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.10 and the imposition of, or any change in the rate
of, any Excluded Tax payable by Agent, Swing Loan Lender, such Lender or the
Issuing Lender);

 

(b)                                 impose, modify or deem applicable any
reserve, special deposit, assessment, special deposit, compulsory loan,
insurance charge or similar requirement against assets held by, or deposits in
or for the account of, advances or loans by, or other credit extended by, any
office of Agent, Swing Loan Lender, Issuer or any Lender, including pursuant to
Regulation D of the Board of Governors of the Federal Reserve System; or

 

(c)                                  impose on Agent, Swing Loan Lender, any
Lender or Issuer or the London interbank LIBOR market any other condition, loss
or expense (other than Taxes) affecting this Agreement or any Other Document or
any Advance made by any Lender, or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing is to increase the cost to Agent, Swing
Loan Lender, any Lender or Issuer of making, converting to, continuing, renewing
or maintaining its Advances hereunder by an amount that Agent, Swing Loan Lender
or such Lender or Issuer deems to be

 

66

--------------------------------------------------------------------------------


 

material or to reduce the amount of any payment (whether of principal, interest
or otherwise) in respect of any of the Advances by an amount that Agent, Swing
Loan Lender or such Lender or Issuer deems to be material, then, in any case
Borrowers shall promptly pay Agent, Swing Loan Lender or such Lender or Issuer,
upon its demand, such additional amount as will compensate Agent, Swing Loan
Lender or such Lender or Issuer for such additional cost or such reduction, as
the case may be, provided that the foregoing shall not apply to increased costs
which are reflected in the LIBOR Rate, as the case may be. Agent, Swing Loan
Lender or such Lender or Issuer shall certify the amount of such additional cost
or reduced amount to Borrowing Agent, and such certification shall be conclusive
absent manifest error. Failure or delay on the part of Agent, Swing Loan
Lender, Issuer or any Lender to demand compensation pursuant to this section
shall not constitute a waiver of such Person’s right to demand such
compensation; provided that Borrowers shall not be required to compensate Agent,
Swing Loan Lender, Issuer or a Lender pursuant to this section for any amounts
incurred more than one hundred eighty (180) days prior to the date that such
Person notifies Borrowing Agent of such losses or expenses and of such Person’s
intention to claim compensation therefor.

 

3.8.                            Basis For Determining Interest Rate Inadequate
or Unfair. In the event that Agent or any Lender shall have determined that:

 

(a)                                 reasonable means do not exist for
ascertaining the LIBOR Rate applicable pursuant to Section 2.2 hereof for any
Interest Period; or

 

(b)                                 Dollar deposits in the relevant amount and
for the relevant maturity are not available in the London interbank Eurodollar
market, with respect to an outstanding LIBOR Rate Loan, a proposed LIBOR Rate
Loan, or a proposed conversion of a Domestic Rate Loan into a LIBOR Rate Loan,

 

then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested LIBOR Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any
Domestic Rate Loan or LIBOR Rate Loan which was to have been converted to an
affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Rate Loan, and
(iii) any outstanding affected LIBOR Rate Loans shall be converted into a
Domestic Rate Loan, or, if Borrowing Agent shall notify Agent, no later than
10:00 a.m. (New York City time) two (2) Business Days prior to the last Business
Day of the then current Interest Period applicable to such affected LIBOR Rate
Loan, shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans. Until such notice has been withdrawn, Lenders shall have no obligation to
make an affected type of LIBOR Rate Loan or maintain outstanding affected LIBOR
Rate Loans and no Borrower shall have the right to convert a Domestic Rate Loan
or an unaffected type of LIBOR Rate Loan into an affected type of LIBOR Rate
Loan.

 

67

--------------------------------------------------------------------------------


 

3.9.                            Capital Adequacy.

 

(a)                                 In the event that Agent, Swing Loan Lender
or any Lender shall have determined that any Applicable Law or guideline
regarding capital adequacy, or any Change in Law or any change in the
interpretation or administration thereof by any Governmental Body, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by Agent, Swing Loan Lender, Issuer or any Lender (for purposes of
this Section 3.9, the term “Lender” shall include Agent, Swing Loan
Lender, Issuer or any Lender and any corporation or bank controlling Agent ,
Swing Loan Lender or any Lender and the office or branch where Agent, Swing Loan
Lender or any Lender (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on Agent, Swing Loan
Lender or any Lender’s capital as a consequence of its obligations hereunder
(including the making of any Swing Loans) to a level below that which Agent,
Swing Loan Lender or such Lender could have achieved but for such adoption,
change or compliance (taking into consideration Agent’s, Swing Loan Lender’s and
each Lender’s policies with respect to capital adequacy) by an amount deemed by
Agent, Swing Loan Lender or any Lender to be material, then, from time to time,
Borrowers shall pay upon demand to Agent, Swing Loan Lender or such Lender such
additional amount or amounts as will compensate Agent, Swing Loan Lender or such
Lender for such reduction. In determining such amount or amounts, Agent, Swing
Loan Lender or such Lender may use any reasonable averaging or attribution
methods. The protection of this Section 3.9 shall be available to Agent, Swing
Loan Lender and each Lender regardless of any possible contention of invalidity
or inapplicability with respect to the Applicable Law, rule, regulation,
guideline or condition.

 

(b)                                 A certificate of Agent or such Lender
setting forth such amount or amounts as shall be necessary to compensate Agent
or such Lender with respect to Section 3.9(a) hereof when delivered to Borrowing
Agent shall be conclusive absent manifest error.

 

(c)                                  If Agent or any Lender requests
compensation under Section 3.7 or Section 3.9 or if Borrowers are required to
pay any additional amount to Agent or any Lender pursuant to Section 3.7 or
Section 3.9, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of Agent or such Lender, such
designation or assignment (i) would eliminate or reduce materially amounts
payable pursuant to Section 3.7 or Section 3.9, as the case may be, in the
future, (ii) would not subject Agent or such Lender to any unreimbursed cost or
expense, (iii) would not require Agent or such Lender to take any action
inconsistent with its internal policies or legal or regulatory restrictions, and
(iv) would not otherwise be disadvantageous to Agent or such Lender.

 

3.10.                     Taxes.

 

(a)                                 Any and all payments by or on account of any
Obligations hereunder or under any Other Document shall be made free and clear
of and without reduction or withholding for any Taxes except to the extent
required by Applicable Law; provided that if the Borrowers

 

68

--------------------------------------------------------------------------------


 

shall be required by Applicable Law to deduct any Taxes from such payments, then
(i) if such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.10) the Recipient receives an amount equal to the
sum it would have received had no such deductions for Indemnified Taxes been
made, (ii) the Borrowers or other applicable withholding agent shall make such
deductions and (iii) the Borrowers or other applicable withholding agent shall
timely pay the full amount deducted to the relevant Governmental Body in
accordance with Applicable Law.

 

(b)                                 Without limiting the provisions of
Section 3.10(a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Body in accordance with Applicable Law.

 

(c)                                  The Borrowers shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.10) paid by such Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body. A certificate as to the amount of such
payment or liability delivered to the Borrowers by any Recipient (with a copy to
Agent) shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Body, the
Borrowers shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Agent.

 

(e)                                  Any Recipient that is entitled to an
exemption from or reduction of any withholding Tax under the law of the
jurisdiction in which any Borrower is resident for Tax purposes, or under any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any Other Document shall deliver to the Borrowers (with a copy to
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrowers or Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding Tax, Agent shall be entitled to withhold United States
federal income Taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Agent is indemnified under §
1.1461-1(e) of the United States Income Tax Regulations against any claims and
demands of any Recipient for the amount of any Tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any
Recipient, if requested by the Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrowers or Agent as will enable the Borrowers or Agent to determine whether or
not such Recipient is subject to backup withholding or information reporting
requirements. Without limiting the generality of the foregoing, each Recipient
shall deliver to

 

69

--------------------------------------------------------------------------------


 

the Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Recipient becomes a Recipient
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or the Agent, but only if such Recipient is legally entitled to do
so), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under this Agreement or any Other
Document, two (2) duly completed valid originals of IRS Form W-8BEN establishing
an exemption from, or reduction of, United States federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement or any Other Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty,

 

(ii)                                  two (2) duly completed valid originals of
IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 3.10-1 to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) two duly completed valid originals of IRS Form W-8BEN,

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a certificate substantially in the form of
Exhibit 3.10-2 or Exhibit 3.10-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a certificate substantially in the form of Exhibit 3.10-4 on
behalf of each such direct and indirect partner,

 

(v)                                 any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by Applicable Law to permit the Borrowers to determine the
withholding or deduction required to be made, or

 

(vi)                              in the case of a Recipient that is a United
States person within the meaning of section 7701(a)(30) of the Code, two duly
completed valid (2) originals of an IRS Form W-9 or any other form prescribed by
Applicable Law certifying that such Recipient is exempt from United States
federal backup withholding tax.

 

(f)                                   If a payment made to a Recipient under
this Agreement or any Other Document would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Recipient shall
deliver to the

 

70

--------------------------------------------------------------------------------


 

Agent (in the case of Swing Loan Lender, a Lender, Participant or Issuer) and
the Borrowers (i) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller of such Person, and
(i) such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such other documentation reasonably
requested by the Agent or any Borrower sufficient for Agent and the Borrowers to
comply with their obligations under FATCA and to determine that such Recipient
has complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(g)                                  Each Recipient agrees that if any form or
certification it previously delivered pursuant to clauses (e) or (f) above
expires or becomes inaccurate in any respect, or if Borrowing Agent or Agent
should request an updated form or certification, it shall update such form or
certification or promptly notify the Borrowing Agent and the Agent in writing of
its legal inability to so..

 

(h)                                 Notwithstanding anything to the contrary in
this Agreement, with respect to any claim for compensation under this
Section 3.10, the Credit Parties shall not be required to compensate any Person
for any interest or penalties incurred unless such Person notifies the Credit
Parties within one hundred eighty (180) days following the date that such Person
is first assessed by any taxing authority for such amount or otherwise first
pays such amount. If the Borrowers determine in good faith that a reasonable
basis exists for contesting any Taxes for which indemnification has been
demanded or additional amounts have been payable hereunder, the Person claiming
compensation hereunder shall cooperate with the Borrowers in a reasonable
challenge of such Taxes if so requested by the Borrowers.

 

(i)                                     If a Recipient determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrowers or with respect to
which the Borrowers have paid additional amounts pursuant to this Section 3.10,
it shall pay to the Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrowers
under this Section 3.10 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund); net of all out-of-pocket expenses of such Recipient
and without interest (other than any interest paid by the relevant Governmental
Body with respect to such refund), provided that the Borrowers, upon the request
of such Recipient agrees to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Body) to such Recipient in the event such Recipient is required to repay such
refund to such Governmental Body. This Section 3.10(i) shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrowers
or any other Person.

 

(j)                                    Each Recipient agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.10(a) or
(c) with respect to such Recipient, it will, if requested by the Borrower in
writing, use commercially reasonable efforts (subject to legal and regulatory
restrictions) to mitigate the effect of any such event, including by designating
another lending office for any Commitment or Advance affected by such event and
by completing and delivering or filing any tax-related forms which such
Recipient is legally able to deliver and which would

 

71

--------------------------------------------------------------------------------


 

reduce or eliminate any amount of Indemnified Taxes or Other Taxes required to
be deducted or withheld or paid.

 

3.11.                     Replacement of Lenders. If any Lender (an “Affected
Lender”) (a) makes demand upon Borrowers for (or if Borrowers are otherwise
required to pay) amounts pursuant to Section 3.7, 3.9 or 3.10 hereof, (b) is
unable to make or maintain LIBOR Rate Loans as a result of a condition described
in Section 2.2(h) hereof, (c) is a Defaulting Lender, or (d) denies any consent
requested by the Agent pursuant to Section 16.2(b) hereof, Borrowers may, within
ninety (90) days of receipt of such demand, notice (or the occurrence of such
other event causing Borrowers to be required to pay such compensation or causing
Section 2.2(h) hereof to be applicable), or such Lender becoming a Defaulting
Lender or denial of a request by the Agent pursuant to Section 16.2(b) hereof,
as the case may be, by notice (a “Replacement Notice”) in writing to the Agent
and such Affected Lender (i) request the Affected Lender to cooperate with
Borrowers in obtaining a replacement Lender satisfactory to the Agent and
Borrowers (the “Replacement Lender”); (ii) request the non-Affected Lenders to
acquire and assume all of the Affected Lender’s Advances and its Commitment
Percentage, as provided herein, but none of such Lenders shall be under any
obligation to do so; or (iii) propose a Replacement Lender subject to approval
by the Agent in its good faith business judgment. If any satisfactory
Replacement Lender shall be obtained, and/or if any one or more of the
non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Commitment Percentage, then such Affected Lender shall
assign, in accordance with Section 16.3 hereof, all of its Advances and its
Commitment Percentage, and other rights and obligations under this Loan
Agreement and the Other Documents to such Replacement Lender or non-Affected
Lenders, as the case may be, in exchange for payment of the principal amount so
assigned and all interest and fees accrued on the amount so assigned, plus all
other Obligations then due and payable to the Affected Lender. If any Affected
Lender does not execute an assignment in accordance with Section 16.3 within
five (5) Business Days after receipt of notice to do so by Agent or Borrowing
Agent, then Agent shall be entitled (but not obligated) to execute such
assignment on behalf of such Affected Lender, which shall be effective for
purposes of Section 16.3 and this Agreement.

 

IV.                               COLLATERAL: GENERAL TERMS

 

4.1.                            Security Interest in the Collateral. To secure
the prompt payment and performance to Agent and each Secured Party of the
Obligations (other than any Obligations under Environmental Indemnity Agreements
which by their terms are unsecured), each Borrower hereby assigns, pledges and
grants to Agent for its benefit and for the ratable benefit of each Secured
Party a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest. Contemporaneously with the delivery of the financial statements
required by Section 9.8, each Borrower shall identify all commercial tort claims
with a value in excess of $1,000,000 in the Compliance Certificate for such
period, and Borrowers shall include a description case title together with the
applicable court and a brief description of the claim(s). Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof. The Liens securing the Obligations shall be first priority Liens
subject only to Permitted Encumbrances that have priority as a matter of
Applicable Law.

 

72

--------------------------------------------------------------------------------


 

4.2.                            Perfection of Security Interest. By its
signature hereto, each Borrower hereby authorizes Agent to file against such
Borrower, one or more financing, continuation or amendment statements pursuant
to the Uniform Commercial Code, the PPSA and other Applicable Laws in form and
substance satisfactory to Agent in its Permitted Discretion (which statements
may have a description of collateral which is broader than that set forth
herein).

 

4.3.                            Protection of Collateral. No Borrower shall
sell, lease, transfer or otherwise dispose of any Collateral, except as
permitted in Section 7.1 hereof.

 

4.4.                            Preservation of Collateral. Each Borrower will
safeguard and protect all Collateral for Agent’s general account. In addition to
the rights and remedies set forth in Section 11.1 hereof, Agent: (a) may at any
time take such steps as Agent deems necessary in the exercise of its Permitted
Discretion to protect Agent’s interest in and to preserve the Collateral,
including after the occurrence and during the continuance of an Event of
Default, the hiring of such security guards or the placing of other security
protection measures as Agent may deem appropriate; (b) after the occurrence and
during the continuance of an Event of Default, may employ and maintain at any of
each Borrower’s premises a custodian who shall have full authority to do all
acts necessary to protect Agent’s interests in the Collateral; (c) after the
occurrence and during the continuance of a Default or Event of Default, may
lease warehouse facilities to which Agent may move all or part of the
Collateral; (d) after the occurrence and during the continuance of an Event of
Default, may use any Borrower’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (e) subject
to Section 4.10 hereof, shall have, and is hereby granted, a right of ingress
and egress to the places where the Collateral is located, and may proceed over
and through any of Borrowers’ owned or leased property, subject to the rights of
the landlords of any leased Real Property and, if applicable, the terms of any
applicable Lien Waiver Agreement. Subject to the other provisions of this
Agreement regarding Borrowers’ maintenance of Collateral, each Borrower shall
cooperate with all of Agent’s efforts to preserve the Collateral and will take
such actions to preserve the Collateral as Agent may direct in its Permitted
Discretion. Subject to Section 16.9, all of Agent’s expenses of preserving the
Collateral, including any expenses relating to the bonding of a custodian, shall
be charged to Borrowers’ Account as a Revolving Advance maintained as a Domestic
Rate Loan and added to the Obligations.

 

4.5.                            Ownership of Collateral.

 

(a)                                 With respect to the Collateral, at the time
the Collateral becomes subject to Agent’s security interest: (i) each Borrower
is, and shall remain the sole owner of and fully authorized and able to sell,
transfer, pledge and/or grant a first priority security interest (subject only
to Permitted Encumbrances that have priority as a matter of Applicable Law) in
each and every item of its respective Collateral; (ii) except for Permitted
Encumbrances the Collateral shall be free and clear of all Liens; and (iii) each
Borrower’s Equipment and Inventory shall be located as set forth on Schedule 4.5
(as updated from time to time pursuant to each Compliance Certificate delivered
pursuant to Section 9.3) and shall not be removed from such location(s) without
the prior written consent of Agent, except (1) as may be moved from one location
on such schedule to another location on such schedule), (2) Inventory
in-transit, (3) Equipment out for repair in the ordinary course of business
(4) the sale, transfer or disposition of assets permitted under this Agreement
and (5) as may be located at locations not set forth on Schedule

 

73

--------------------------------------------------------------------------------


 

4.5 to the extent the aggregate value of Equipment and Inventory at such
locations does not exceed $1,000,000 for any one location or $3,000,000 in the
aggregate for all such locations.

 

(b)                                 (i) Schedule 4.5 hereto contains a correct
and complete list, as of the Closing Date, of the legal names and addresses of
each warehouse at which Inventory having a value in excess of $1,000,000 of any
Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns; (ii) Schedule 4.5 hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Borrower and (B) the
chief executive office of each Borrower; and (iii) Schedule 4.5 hereto sets
forth a correct and complete list as of the Closing Date of the location, by
state and street address, of all Real Property owned or leased by each Borrower,
together with the names of any landlords.

 

4.6.                            Defense of Agent’s and Lenders’ Interests. Until
(a) payment and performance in full of all of the Obligations (including,
without limitation, the cash collateralization of all issued and outstanding
Letters of Credit, but excluding contingent indemnification Obligations for
which no claim giving rise thereto has been asserted) and (b) termination of
this Agreement and the Other Documents, Agent’s security interests in the
Collateral shall continue in full force and effect. Each Borrower shall use all
commercially reasonable efforts to defend Agent’s interests in the Collateral
against any and all Persons whatsoever. At any time following demand by Agent
for payment of all Obligations after the occurrence of and during the
continuance of an Event of Default, Agent shall have the right to take
possession of the indicia of the Collateral and the Collateral in whatever
physical form contained, including: labels, stationery, documents, instruments
and advertising materials. If Agent exercises this right to take possession of
the Collateral, after the occurrence of and during the continuance of an Event
of Default, Borrowers shall, upon demand, assemble it in the best manner
possible and make it available to Agent at a place reasonably convenient to
Agent. In addition, with respect to all Collateral, Agent and Lenders shall be
entitled to all of the rights and remedies set forth herein and further provided
by the Uniform Commercial Code, the PPSA or other Applicable Law. Each Borrower
shall, and Agent may, at its option after the occurrence and during the
continuance of an Event of Default, instruct all suppliers, carriers,
forwarders, warehousers or others receiving or holding cash, checks, Inventory,
documents or instruments in which Agent holds a security interest to deliver
same to Agent and/or subject to Agent’s order and if they shall come into any
Borrower’s possession, they, and each of them, shall be held by such Borrower in
trust as Agent’s trustee, and such Borrower will immediately deliver them to
Agent in their original form together with any necessary endorsement.

 

4.7.                            Books and Records. Each Borrower shall (a) keep
proper books of record and account in which full, true and correct entries will
be made of all dealings or transactions of or in relation to its business and
affairs in accordance with GAAP and on a basis consistent with the financial
statements delivered pursuant to Section 5.5 hereof and (b) if requested by
Agent, use commercially reasonable efforts to obtain Lien Waiver Agreements with
respect to all premises leased by a Borrower where books and records related to
the Collateral or financial information are stored to the extent not duplicative
of books and records stored at another location for which a Lien Waiver already
exists. All determinations pursuant to this subsection shall be made in
accordance with, or as required by, GAAP consistently applied.

 

74

--------------------------------------------------------------------------------


 

4.8.                            Reserved.

 

4.9.                            Compliance with Laws. Each Borrower shall comply
with all Applicable Laws with respect to the Collateral or any part thereof or
to the operation of such Borrower’s business the non-compliance with which could
reasonably be expected to have a Material Adverse Effect. Each Borrower may,
however, if applicable, Properly Contest any Lien or obligation arising under
Applicable Law.

 

4.10.                     Access to Premises. Without limiting Agent’s rights
with respect to appraisals as set forth herein, during normal business hours and
upon reasonable notice (except that, upon the occurrence and continuance of a
Default or Event of Default, no notice shall be required and Agent may exercise
such right during any hours), Agent and its agents may conduct Field
Examinations and in connection therewith (i) enter upon any premises of any
Borrower and access any tangible assets, (ii) access and make abstracts and
copies from each Borrower’s books, records, audits, correspondence and all other
papers relating to the Collateral and (iii) discuss the affairs, finances and
business of Borrowers with any officer, employee or director thereof or with
their Accountants or auditors, all of whom are hereby authorized to disclose to
Agent all financial statements and other information relating to such affairs,
finances or business; provided, however, that unless an Event of Default has
occurred and is then continuing, Borrowers shall have the opportunity to be
present at all such meetings. At the sole cost of Borrowers and upon reasonable
notice to Borrowing Agent, Agent will conduct no more than three (3) Field
Examinations per year (of which, no more than two (2) shall be at Borrowers’
cost and expense) and require no more than four (4) appraisals per year of the
Sand Reserves and no more than two (2) appraisals per year of Borrowers’
Inventory; provided, however, if a Default or Event of Default exists, Agent may
conduct such additional Field Examinations and appraisals (whether as to Real
Property, Inventory, Equipment or Sand Reserves) as Agent may determine, at any
time, which, if an Event of Default shall then exist, shall be at the cost and
expense of the Borrowers.

 

4.11.                     Insurance. The assets and properties of each Credit
Party at all times shall be maintained in accordance with the requirements of
all insurance carriers which provide insurance with respect to the assets and
properties of such Credit Party so that such insurance shall remain in full
force and effect. Each Credit Party shall bear the full risk of any loss of any
nature whatsoever with respect to the Collateral. At each Credit Party’s own
cost and expense in amounts and with licensed and reputable carriers reasonably
acceptable to Agent, each Credit Party shall (a) keep all its insurable
properties and properties in which such Credit Party has an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to such Credit
Party’s including business interruption insurance; (b) maintain public and
product liability insurance against claims for personal injury, death or
property damage suffered by others; (c) maintain all such worker’s compensation
or similar insurance as may be required under the laws of any state or
jurisdiction in which such Credit Party is engaged in business; and (d) furnish
Agent with (i) certificates therefor that are reasonably satisfactory to Agent
and evidence of the maintenance of such policies by the renewal thereof at least
thirty (30) days before any expiration date, and (ii) appropriate lender loss
payable endorsements in form and substance reasonably satisfactory to Agent in
its Permitted Discretion, naming Agent as an additional insured and lender loss
payee

 

75

--------------------------------------------------------------------------------


 

as its interests may appear with respect to all insurance coverage referred to
in clauses (a) and (b) above, and providing (A) that all proceeds relating to
Collateral thereunder shall be payable to Agent upon the occurrence and during
the continuation of an Event of Default, (B) no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy, and (C) that such policy and loss payable clauses may not be cancelled,
amended or terminated unless at least thirty (30) days’ prior written notice is
endeavored to be given to Agent (but only if the applicable carrier provides
such written notice to its customers’ lenders generally, and, to the extent it
does not, Credit Parties shall promptly (but in any event within three
(3) Business Days) provide Agent with written notice of any cancellation,
amendment or termination after an Authorized Officer obtains knowledge thereof
from such carrier). In the event of any loss relating to the Collateral after
the occurrence and during the continuation of an Event of Default, the carriers
named therein hereby are directed by Agent and the applicable Credit Party to
make payment for such loss to Credit Parties and Agent jointly; provided,
however, for the avoidance of doubt, proceeds of business interruption insurance
shall be deposited into Borrowing Agent’s operating account with PNC, rather
than applied to the Obligations, so long as the Advances outstanding hereunder
do not exceed the Formula Amount. If any insurance losses relating to Collateral
are paid by check, draft or other instrument payable to any Credit Party and
Agent jointly, Agent may, after the occurrence and during the continuation of an
Event of the Default, endorse such Credit Party’s name thereon and do such other
things as Agent may deem advisable to reduce the same to cash. After the
occurrence and during the continuance of an Event of Default, Agent is hereby
authorized to adjust and compromise claims under insurance coverage referred to
in clauses (a) and (b) above. Each Credit Party shall take all actions required
under the Flood Laws and/or requested by Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral (if
any), including, but not limited to, providing Agent with the address and/or GPS
coordinates of each structure on any Real Property that will be subject to a
Mortgage in favor of Agent, for the benefit of the Secured Parties, and, to the
extent required, obtaining flood insurance for such property, structures and
contents prior to such property, structures and contents becoming Collateral,
and thereafter maintaining such flood insurance in full force and effect for so
long as required by the Flood Laws.

 

4.12.                     Failure to Pay Insurance. If any Credit Party fails to
obtain insurance as hereinabove provided, or to keep the same in force, Agent,
if Agent so elects, may obtain such insurance and pay the premium (but only
after first providing Borrowing Agent with notice and one (1) Business Day to
cure the same) therefor on behalf of such Credit Party, and charge Borrowers’
Account therefor as a Revolving Advance of a Domestic Rate Loan and such
expenses so paid shall be part of the Obligations. Failure or delay on the part
of Agent to provide notice pursuant to this section shall not constitute a
waiver of Agent’s rights and remedies hereunder, other than as qualified in this
Section 4.12.

 

4.13.                     Payment of Taxes. Each Credit Party will pay, when due
and payable, (i) all federal income tax and all other material federal, state,
local and foreign (if applicable) Taxes and all other material franchise,
income, employment, social security benefits, withholding and sales Taxes,
lawfully levied or assessed upon such Borrower or any of the Collateral
including real and personal property Taxes unless the same are being Properly
Contested, and (ii) all other Charges lawfully levied or assessed upon any
Borrower or any of the Collateral, unless the same are being Properly Contested
or failure to pay could not reasonably be expected to result in a

 

76

--------------------------------------------------------------------------------


 

Material Adverse Effect, an Event of Default or material liability to any Credit
Party. If any Taxes, assessments, or other Charges are delinquent, or if any
claim shall be made which creates a valid Lien on the Collateral (other than
Permitted Encumbrances), Agent may (after first providing notice to such
Borrower and a reasonable opportunity to cure the same), but shall not be
required to, pay the Taxes, assessments or other Charges and each Borrower
hereby indemnifies and holds Agent and each Lender harmless in respect thereof.
Agent will not pay any Taxes, assessments or Charges to the extent that any
applicable Borrower has Properly Contested those Taxes, assessments or Charges
and provided notice of same to Agent. The amount of any payment by Agent under
this Section 4.13 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until
Borrowers shall furnish Agent with an indemnity therefor (or supply Agent with
evidence satisfactory to Agent in its Permitted Discretion that due provision
for the payment thereof has been made), Agent may hold without interest any
balance standing to Borrowers’ credit and Agent shall retain its security
interest in and Lien on any and all Collateral held by Agent. Failure or delay
on the part of Agent to provide notice pursuant to this section shall not
constitute a waiver of Agent’s rights and remedies hereunder, other than as
qualified in this Section 4.13.

 

4.14.                     Payment of Leasehold Obligations. Each Borrower shall
at all times pay, when and as due and payable, its rental obligations under all
real property leases (including, without limitation, Leasehold Interests) that
are material to the operation of any Borrowers’ business under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep all such leases in full force and effect (unless
it would be prudent not to keep such leases in full force and effect in the
exercise of Borrower’s reasonable business judgment and no Inventory, sand
mining operations or books and records are located at such leased location, or
such Inventory (to the extent movable) or books and records are moved within
thirty (30) days after termination of such lease) and, at Agent’s request made
in the exercise of its Permitted Discretion will provide reasonably satisfactory
evidence (i) readily available in their books or records or (ii) in the form of
cancelled checks, receipts or other similar documentation readily obtainable
from a third party of having done so.

 

4.15.                     Receivables.

 

(a)                                 Nature of Receivables. Each of the
Receivables at any time reported to Agent (whether pursuant to Section 9.2 or
otherwise) shall, except as noted therein, be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum (subject to customary discounts or reductions permitted in the
ordinary course of business and in accordance with past practices) as set forth
in the invoice relating thereto (provided immaterial or unintentional invoice
errors shall not be deemed to be a breach hereof) with respect to an absolute
sale or lease and delivery of goods upon stated terms of a Borrower, or work,
labor or services theretofore rendered by a Borrower as of the date each
Receivable is created. Same shall be due and owing in accordance with the
applicable Borrower’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrowers to Agent.

 

(b)                                 Reserved.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Location of Borrowers. Each Borrower’s
chief executive office address and each other location of books and records
pertaining to Receivables areas set forth on Schedule 4.5, as such Schedule may
be updated by prior written notice given to Agent.

 

(d)                                 Collection of Receivables. Until any
Borrower’s authority to do so is terminated by Agent (which notice Agent may
give at any time following the occurrence and during the continuation of an
Event of Default), during a Dominion Period, each Borrower will, at such
Borrower’s sole cost and expense, but on Agent’s behalf and for Agent’s account,
collect as Agent’s property and in trust for Agent all amounts received on
Receivables, and shall not commingle such collections with any Borrower’s funds
or use the same except to pay Obligations. Each Borrower shall deposit in the
Collection Accounts or, upon request by Agent during a Dominion Period, deliver
to Agent, in original form and on the date of receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Receivables.

 

(e)                                  Notification of Assignment of Receivables.
At any time following the occurrence and continuation of an Event of Default,
Agent shall have the right to send notice of the assignment of, and Agent’s
security interest in and Lien on, the Receivables to any and all Customers or
any third party holding or otherwise concerned with any of the Collateral.
Thereafter, Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. After the occurrence and during the
continuance of an Event of Default, Agent’s actual collection expenses,
including, but not limited to, stationery and postage, telephone and telegraph,
secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to Borrowers’ Account and added to the
Obligations.

 

(f)                                   Power of Agent to Act on Borrowers’
Behalf. Upon and during the continuance of an Event of Default (except to the
extent otherwise agreed in any treasury management agreement between any
Borrower and Agent), Agent shall have the right to receive, endorse, assign
and/or deliver in the name of Agent or any Borrower any and all checks, drafts
and other instruments for the payment of money relating to the Receivables, and
each Borrower hereby waives notice of presentment, protest and non-payment of
any instrument so endorsed. Each Borrower hereby constitutes Agent or Agent’s
designee as such Borrower’s attorney with power (i) to endorse such Borrower’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral upon and during the continuance of an Event
of Default (except to the extent otherwise agreed in treasury management
agreement between any Borrower and Agent); (ii) to sign such Borrower’s name on
any invoice or bill of lading relating to any of the Receivables, drafts against
Customers, and assignments of Receivables, upon and during the continuance of an
Event of Default; (iii) to send verifications of Receivables to any Customer
(provided, that, so long as no Event of Default has occurred and is continuing,
Agent shall only conduct verifications of Receivables over the phone with
participation from Borrowers or with Borrowers being present); (iv) to sign such
Borrower’s name on any documents or instruments deemed necessary or appropriate
by Agent to preserve, protect, or perfect Agent’s interest in the Collateral and
to file same upon and during the continuance of an Event of Default; (v) to
demand payment of the Receivables upon and during the continuance of an Event of
Default; (vi) to enforce payment of the Receivables by legal proceedings or
otherwise upon and during the continuance of an Event of Default; (vii) to
exercise all of such Borrower’s rights and remedies with respect to the
collection of the Receivables and any other

 

78

--------------------------------------------------------------------------------


 

Collateral upon and during the continuance of an Event of Default; (viii) to
settle, adjust, compromise, extend or renew the Receivables upon and during the
continuance of an Event of Default; (ix) to settle, adjust or compromise any
legal proceedings brought to collect Receivables upon and during the continuance
of an Event of Default; (x) to prepare, file and sign such Borrower’s name on a
proof of claim in bankruptcy or similar document against any Customer upon and
during the continuance of an Event of Default; (xi) to prepare, file and sign
such Borrower’s name on any notice of Lien, assignment or satisfaction of Lien
or similar document in connection with the Receivables upon and during the
continuance of an Event of Default; (xii) to receive, open and dispose of all
mail addressed to any Borrower to the extent such actions are taken in
connection with operation and administration of Borrowers’ lockboxes or
otherwise in connection with treasury management services; and (xiii) upon and
during the continuance of an Event of Default, to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless constituting willful misconduct or gross negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid. Agent shall have the right at any time following
the occurrence and during the continuation of an Event of Default, to change the
address for delivery of mail addressed to any Borrower to such address as Agent
may designate and to receive, open and dispose of all mail addressed to any
Borrower.

 

(g)                                  No Liability. Neither Agent nor any Lender
shall, under any circumstances or in any event whatsoever, have any liability
for any error or omission or delay of any kind occurring in the settlement,
collection or payment of any of the Receivables or any instrument received in
payment thereof, or for any damage resulting therefrom, except for the gross
negligence or willful misconduct of the Agent as determined by a final and
non-appealable judgment of a court of competent jurisdiction. Following the
occurrence of an Event of Default, Agent may, without notice or consent from any
Borrower, sue upon or otherwise collect, extend the time of payment of,
compromise or settle for cash, credit or upon any terms any of the Receivables
or any other securities, instruments or insurance applicable thereto and/or
release any obligor thereof. Agent is authorized and empowered to accept,
following the occurrence of an Event of Default, the return of the goods
represented by any of the Receivables, without notice to or consent by any
Borrower, all without discharging or in any way affecting any Borrower’s
liability hereunder.

 

(h)                                 Cash Management.

 

(i)                                     All proceeds of assets of the Borrowers
and any other amounts payable to any Borrower at any time, shall be deposited by
such Borrowers into either (A) during the period prior to the ninetieth (90th)
day after the Closing Date, a collection account designated as such on Schedule
5.31 established at a bank reasonably satisfactory to Agent (each such bank, a
“Blocked Account Bank”) pursuant to an arrangement with such Blocked Account
Bank as may be selected by Borrowers and be acceptable to Agent or (B) a
collection account established at PNC for the deposit of such proceeds (all such
accounts in clauses (A) and (B), the “Collection Accounts”). Each Borrower shall
deliver to Agent a Deposit Account Control Agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, with respect to each
Collection Account which shall be in “springing” form permitting Borrowers to
access and use

 

79

--------------------------------------------------------------------------------


 

such Collection Accounts unless and until a “notice of sole control” (such
notice, or any similar notice described in any applicable control agreement an
“Activation Notice”) is issued by Agent to the bank at which such Collection
Account is maintained; provided, that, Agent shall not issue such an Activation
Notice except after the occurrence and during the continuance of a Dominion
Event and shall revoke such Activation Notice if, subsequent thereto, the
Dominion Period commenced by such Dominion Event shall have ended. Upon issuance
of an Activation Notice, such Deposit Account Control Agreements shall provide
that all available funds in each Collection Account will be transferred, on each
Business Day, to Agent, either to any account maintained by Agent at such bank
or by wire transfer to appropriate account(s) of Agent, and otherwise be in form
and substance (including as to the extent of offset and statutory lien rights)
reasonably satisfactory to Agent. All funds deposited in such Collection
Accounts during the effectiveness of a Dominion Period shall immediately become
the property of Agent and be applied to the outstanding Advances. Neither Agent
nor any Lender assumes any responsibility for such collection account
arrangement, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank maintaining a Collection Account.

 

(ii)                                  Notwithstanding anything to the contrary
herein or in any Other Document, Borrowers shall ensure that Agent does not
receive, whether by deposit to the Collection Accounts or otherwise, any funds
from any Customer located in a Sanctioned Country.

 

(i)                                     Adjustments. No Borrower will, without
Agent’s consent, compromise or adjust any material amount of the Receivables (or
extend the time for payment thereof) or accept any material returns of
merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been granted in the ordinary course of business of such
Borrower.

 

4.16.                     Inventory. To the extent Inventory held for sale or
lease has been produced by any Borrower, it has been and will be produced, in
all material respects, by such Borrower in accordance with the Federal Fair
Labor Standards Act of 1938.

 

4.17.                     Maintenance of Equipment. The Equipment useful and
necessary to Borrowers’ business shall be maintained in good operating condition
and repair (reasonable wear and tear and casualty excepted) and all necessary
replacements of and repairs thereto shall be made so that the value and
operating efficiency of the Equipment shall be maintained and preserved
consistent with industry standards; provided that the same shall not be required
if not necessary for the continued operation of the Borrowers’ business. No
Borrower shall use or operate the Equipment in violation of any law, statute,
ordinance, code, rule or regulation to the extent such use or operation could
reasonably be expected to materially and adversely affect the operation of its
business as currently conducted.

 

4.18.                     Exculpation of Liability. Nothing herein contained
shall be construed to constitute Agent or any Lender as any Borrower’s agent for
any purpose whatsoever, nor shall Agent or any Lender be responsible or liable
for any shortage, discrepancy, damage, loss or destruction of any part of the
Collateral wherever the same may be located and regardless of the cause thereof,
except for the gross negligence or willful misconduct of the Agent as determined
by a final and non-appealable judgment of a court of competent jurisdiction.
Neither Agent nor

 

80

--------------------------------------------------------------------------------


 

any Lender, whether by anything herein or in any assignment or otherwise, assume
any of any Borrower’s obligations under any contract or agreement assigned to
Agent or such Lender, and neither Agent nor any Lender shall be responsible in
any way for the performance by any Borrower of any of the terms and conditions
thereof.

 

4.19.                     Environmental Matters.

 

(a)                                 Borrowers shall maintain the Real Property
owned or leased by Borrower in material compliance with all Environmental Laws
and the Borrowers shall not place or permit to be placed any material amount of
Hazardous Substances on any Real Property except as permitted by Applicable Law,
permits issued thereunder, or otherwise by appropriate governmental authorities.

 

(b)                                 Borrowers shall comply in all material
respects with all applicable Environmental Laws which shall include periodic
reviews of such compliance.

 

(c)                                  Borrowers shall dispose of any and all
Hazardous Waste generated at the Real Property only at facilities and with
carriers that maintain valid permits under RCRA and any other applicable
Environmental Laws. Borrowers shall use commercially reasonable efforts to
obtain certificates of disposal, such as hazardous waste manifest receipts, from
all treatment, transport, storage or disposal facilities or operators employed
by Borrowers in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property as required by Environmental Laws.

 

(d)                                 In the event any Credit Party or any of
their respective Subsidiaries obtains, gives or receives written notice of any
Release or threat of Release of a reportable quantity of any Hazardous
Substances at the Real Property (any such event being hereinafter referred to as
a “Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice, in each case, with regard
to any material Hazardous Discharge or material violation of Environmental Laws
affecting the Real Property or such Borrower’s interest therein (any of the
foregoing received by any Borrower is referred to herein as an “Environmental
Complaint”) from any Person, including any state agency responsible in whole or
in part for environmental matters in the state in which the Real Property is
located or the United States Environmental Protection Agency (any such person or
entity hereinafter the “Authority”), then such Borrower shall, within five
(5) Business Days, give written notice of same to Agent detailing facts and
circumstances of which such Borrower is aware giving rise to the Hazardous
Discharge or Environmental Complaint. Such information is to be provided to
allow Agent to protect its security interest in and Lien on the Real Property
and the Collateral and is not intended to create nor shall it create any
obligation upon Agent or any Lender with respect thereto.

 

(e)                                  Borrowers shall respond promptly in
accordance with Environmental Laws to any material Hazardous Discharge or
Environmental Complaint and, with respect to same, shall take all actions
required by applicable Environmental Law to protect the health and safety of
Persons and the environment and to avoid subjecting the Collateral or Real
Property to

 

81

--------------------------------------------------------------------------------


 

any Lien other than Permitted Encumbrances. If any Borrower shall fail to
respond in all material respects promptly to any Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply with any of the
material requirements of any Environmental Laws, Agent on behalf of Lenders may,
but without the obligation to do so, for the sole purpose of protecting Agent’s
interest in the Collateral: (i) give such notices as may be required by
Environmental Laws or (ii) enter onto the Real Property (or authorize third
parties to enter onto the Real Property) and take such actions as Agent (or such
third parties as directed by Agent) deems reasonably necessary, to clean up,
remove, mitigate or otherwise deal with any such Hazardous Discharge or
Environmental Complaint; provided, however, that prior to taking any such action
set forth on subpart (i) or (ii), Agent shall provide five (5) Business Days
advance written notice to Borrowing Agent and a reasonable time to cure or
address such Hazardous Discharge or Environmental Complaint. All reasonable
costs and expenses incurred by Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans constituting Revolving Advances shall be paid upon demand by
Borrowers, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of this Agreement or any other
agreement between Agent, any Lender and any Borrower.

 

(f)                                   Borrowers shall defend and indemnify Agent
and Lenders and hold Agent, Lenders and their respective employees, agents,
directors and officers harmless from and against all loss, liability, damage and
expense, claims, costs, fines and penalties, including attorney’s fees, actually
suffered or incurred by Agent or Lenders under or on account of any
Environmental Laws, including the assertion of any Lien thereunder, with respect
to any Hazardous Discharge, the presence of any Hazardous Substances affecting
the Real Property, whether or not the same originates or emerges from the Real
Property or any contiguous real estate, including any loss of value of the Real
Property as a result of the foregoing except to the extent such loss, liability,
damage and expense is attributable to (A) any Hazardous Discharge resulting from
actions on the part of Agent or any Lender or (B) any act or inaction of Agent
or any Lender that constitutes gross negligence or willful misconduct.
Borrowers’ obligations under this Section 4.19(g) shall arise upon the discovery
of the presence of any Hazardous Substances at the Real Property, whether or not
any federal, state, or local environmental agency has taken or threatened any
action in connection with the presence of any Hazardous Substances. Borrowers’
obligation and the indemnifications hereunder shall survive the termination of
this Agreement.

 

(g)                                  For purposes of Section 4.19 and 5.7, all
references to Real Property shall be deemed to include all of each Borrower’s
right, title and interest in and to its owned and leased premises.

 

4.20.                     Financing Statements. As of the Closing Date, except
with respect the financing statements filed by Agent, the financing statements
described on Schedule 4.20, and thereafter, those pertaining to Permitted
Encumbrances, no financing statement covering any of the Collateral or any
proceeds thereof is on file in any public office.

 

4.21.                     Voting Rights in Respect of Subsidiary Stock. Upon the
occurrence and during the continuance of an Event of Default and following
written notice by Agent to Borrowing

 

82

--------------------------------------------------------------------------------


 

Agent, all rights of a Borrower to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise shall cease and all such
rights shall thereupon become vested in Agent which shall then have the sole
right to exercise such voting and other consensual rights

 

4.22.                     Dividend and Distribution Rights in Respect of
Subsidiary Shares. Upon the occurrence and during the continuation of an Event
of Default and following written notice by Agent to Borrowing Agent:

 

(a)                                 all rights of a Borrower to receive the
dividends, distributions and interest payments shall cease and all such rights
shall thereupon be vested in Agent which shall then have the sole right to
receive and hold as Subsidiary Stock such dividends, distributions and interest
payments; and

 

(b)                                 all dividends, distributions and interest
payments which are received by a Borrower contrary to the provisions of clause
(a) shall be received in trust for the benefit of Agent, shall be segregated
from other property or funds of such Borrower, and shall be forthwith paid over
to Agent as Subsidiary Stock in the exact form received, to be held by Agent as
Subsidiary Stock and as further collateral security for the Obligations.

 

V.                                    REPRESENTATIONS AND WARRANTIES.

 

Each Credit Party represents and warrants as follows:

 

5.1.                            Authority. Such Credit Party has full power,
authority and legal right to enter into this Agreement and the Other Documents
and to perform all its respective Obligations hereunder and thereunder. This
Agreement and the Other Documents to which any Credit Party is a party have been
duly executed and delivered by the Credit Parties party thereto, and this
Agreement and the Other Documents constitute the legal, valid and binding
obligation of the Credit Parties party thereto enforceable in accordance with
their terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents to which any Credit Party is party (a) are within each Credit
Party’s corporate, limited liability company, limited partnership, partnership
or other applicable powers, have been duly authorized by all necessary
corporate, limited liability company, limited partnership, partnership or other
applicable action, are not in contravention of the terms of each Credit Party’s
Organizational Documents or other applicable documents relating to such Credit
Party’s formation or to the conduct of such Credit Party’s business, (b) will
not conflict with or violate (i) any Applicable Law, except to the extent such
conflict or violation could not reasonably be expected to have a Material
Adverse Effect or (ii) any Material Contract, (c) will not require the Consent
of any Governmental Body or any other Person as of the Closing Date, all of
which will have been duly obtained, made or compiled prior to the Closing Date
and which are in full force and effect and (d) will not result in the creation
of any Lien except Permitted Encumbrances upon any asset of such Credit Party
under the provisions of any Applicable Law, Organizational Document or Material
Contract to which such Credit Party is a party or by which it or its property is
a party or by which it may be bound.

 

83

--------------------------------------------------------------------------------


 

5.2.                            Formation and Qualification.

 

(a)                                 On the Closing Date, each Credit Party is
duly incorporated or formed, as applicable and in good standing under the laws
of the state listed on Schedule 5.2(a) and is qualified to do business and is in
good standing in the states listed on Schedule 5.2(a). Each Credit Party is in
good standing and is qualified to do business in the states in which
qualification and good standing are necessary for such Credit Party to conduct
its business and own its property and where the failure to so qualify could
reasonably be expected to have a material adverse effect on such Credit Party’s
ability to conduct its business as currently conducted or its ability to perform
the terms of this Agreement or any Other Document.

 

(b)                                 As of the Closing Date, all of the
Subsidiaries of Parent Guarantor are listed on Schedule 5.2(b). As of the
Closing Date, the Persons identified on Schedule 5.2(b) are the record and
beneficial owners of all of the shares of Capital Stock of each of the
Subsidiaries listed on Schedule 5.2(b) as being owned thereby, there are no
proxies, irrevocable or otherwise, with respect to such shares, and no equity
securities of any of such Persons are or may become required to be issued by
reason of any options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of any Capital Stock of any such
Person, and there are no contracts, commitments, understandings or arrangements
by which any such Person is or may become bound to issue additional shares of
its Capital Stock or securities convertible into or exchangeable for such
shares. All of the shares owned by the Credit Parties are owned free and clear
of any Liens other than Permitted Encumbrances.

 

5.3.                            Survival of Representations and Warranties. All
representations and warranties of the Credit Parties contained in this Agreement
and the Other Documents shall, at the time of such Credit Party’s execution of
this Agreement and the Other Documents, be true and correct in all material
respects (or, if such representation and warranty is, by its terms, limited by
materiality (including a Material Adverse Effect), then such representation and
warranty shall be true in all respects) and shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto.

 

5.4.                            Tax Returns. The federal taxpayer identification
number of each Credit Party that is a Credit Party as of the Closing Date is set
forth on Schedule 5.4. The Credit Parties have filed all federal, state and
local Tax returns and other reports they are required by law to file and have
paid all Taxes that are due and payable, except to the extent failure to do so
would not reasonably be expected to result in an Event of Default, result in
material liability to any Credit Party or have a Material Adverse Effect. The
provision for Taxes on the books of the Credit Parties have been made in
accordance with GAAP and the Credit Parties have no knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.

 

5.5.                            Financial Statements.

 

(a)                                 The pro forma balance sheet of Parent
Guarantor and its Subsidiaries (the “Pro Forma Balance Sheet”) furnished to
Agent on the Closing Date reflects the consummation of the IPO and the
transactions contemplated by this Agreement (collectively, the “Transactions”)
and is accurate, complete and correct and fairly reflects the financial
condition

 

84

--------------------------------------------------------------------------------


 

of Parent Guarantor and its Subsidiaries as of the Closing Date after giving
effect to the Transactions. The Pro Forma Balance Sheet has been certified as
accurate, complete and correct in all material respects by the Chief Financial
Officer of Parent Guarantor.

 

(b)                                 The cash flow projections of Parent
Guarantor and its Subsidiaries for the five year period following the Closing
Date (on a monthly basis for the first twelve months), copies of which are
annexed to the Financial Condition Certificate (the “Projections”) were prepared
by or under the supervision of the Chief Financial Officer of Parent Guarantor,
based upon good faith estimates and stated assumptions believed to be reasonable
and fair as of the date made in light of conditions and facts then known and, as
of such date, reflect good faith, reasonable and fair estimates of the
information projected for the periods set forth therein; it being understood
that (i) actual results may vary from such projections and that such variances
may be material and (ii) no representation is made with respect to information
of an industry specific or general economic nature. The cash flow Projections
together with the Pro Forma Balance Sheet are referred to as the “Pro Forma
Financial Statements”.

 

(c)                                  The consolidated and consolidating balance
sheets of each Borrower and its Subsidiaries as of February 28, 2013, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, copies of which have been delivered
to Agent, have been prepared in accordance with GAAP, consistently applied and
present fairly in all material respects the financial position of such Borrower
and its Subsidiaries at such date and the results of their operations for such
period. Since December 31, 2012, there has been no change, occurrence or
development which could reasonably be expected to have a Material Adverse
Effect.

 

5.6.                            Entity Names. As of the Closing Date, except as
set forth on Schedule 5.6, no Credit Party (i) has been known by any other
corporate name in the past five years, (ii) sells Inventory under any other name
nor (iii) has been the surviving corporation or company of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.

 

5.7.                            O.S.H.A.; Environmental Compliance; Flood Laws.
Except as set forth on Schedule 5.7 hereto:

 

(a)                                 The Credit Parties have duly complied in all
material respects with, and their facilities, business, assets, property,
leaseholds, Real Property and Equipment are in compliance in all material
respects with, the provisions of the Federal Occupational Safety and Health Act,
RCRA and all other Environmental Laws (in effect at the time of the
representation); and there have been no outstanding citations, notices or orders
of non-compliance issued to any Credit Party or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations within the last five (5) years.

 

(b)                                 The Credit Parties have been issued or
obtained all required federal, state and local licenses, certificates or permits
relating to all applicable Environmental Laws (in effect at the time of the
representation), except to the extent failure to obtain such licenses,
certificates or permits would not reasonably be expected to cause a Material
Adverse Effect or an Event of

 

85

--------------------------------------------------------------------------------


 

Default, result in material liability to such Credit Party or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted.

 

(c)                                  (i) There are no visible signs of material
releases, spills, discharges, leaks or disposal (collectively referred to as
“Releases”) of Hazardous Substances (as defined at the time of the
representation) at, upon, under or within any Real Property, except as
authorized by any permit or certificate issued pursuant to Environmental Law;
(ii) there are no underground storage tanks or polychlorinated biphenyls on the
Real Property except those kept in amounts and under circumstances in material
compliance with Environmental Laws (in effect at the time of the
representation); (iii) the Real Property has never been used as a treatment,
storage or disposal facility of Hazardous Waste (as defined at the time of the
representation), except as previously disclosed to Agent; and (iv) no Hazardous
Substances (as defined at the time of the representation) are handled or stored
on the Real Property, excepting such quantities as are handled in accordance
with all applicable governmental regulations and in proper storage containers as
required by Environmental Laws and as are necessary for the operation of the
business of any Credit Party or of its tenants.

 

(d)                                 All Real Property owned by Credit Parties is
insured pursuant to policies and other bonds which are valid and in full force
and effect and which provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each such
Credit Party in accordance with prudent business practice in the industry of
such Credit Party. Each Credit Party has taken all actions required under the
Flood Laws and/or requested by Agent to assist in ensuring that each Lender is
in compliance with the Flood Laws applicable to the Collateral (if any),
including, but not limited to, providing Agent with the address and/or GPS
coordinates of each structure located upon any Real Property that will be
subject to a Mortgage in favor of Agent, for the benefit of the Secured Parties,
and, to the extent required, obtaining flood insurance for such property,
structures and contents prior to such property, structures and contents becoming
Collateral.

 

5.8.                            Solvency; No Litigation, Violation, Indebtedness
or Default; ERISA Compliance.

 

(a)                                 Taking into account rights of contribution
and subrogation under Applicable Laws, and after giving effect to the
Transactions, Emerge and its Subsidiaries, taken as a whole, are and will
continue to be solvent, able to pay their debts as they mature, have and will
have capital sufficient to carry on their business and all businesses in which
they are about to engage and (y) the fair present saleable value of their
assets, calculated on a going concern basis, are in excess of the amount of
their liabilities and will continue to be in excess of the amount of their
liabilities.

 

(b)                                 No Credit Party has (i) any pending against,
or to the knowledge of the Credit Parties, threatened litigation, arbitration,
actions or proceedings which could reasonably be expected to have a Material
Adverse Effect or an Event of Default, result in material liability to such
Credit Party or materially and adversely affect such Credit Party’s ability to
conduct its business as currently conducted, and (ii) any liabilities or
indebtedness for borrowed money other than the Obligations and Indebtedness
permitted by Section 7.8.

 

86

--------------------------------------------------------------------------------


 

(c)                                  No Credit Party is in violation of any
applicable statute, law, rule, regulation or ordinance in any respect which
could reasonably be expected to have a Material Adverse Effect, nor is any
Credit Party in violation of any order of any court, Governmental Body or
arbitration board or tribunal which could reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 No Credit Party or any member of the
controlled Group maintains or is required to contribute to any Plan other than
those listed on Schedule 5.8(d) hereto with respect to which any Credit Party or
any member of the Controlled Group has incurred or may incur any material
liability. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Applicable Law. Except as
could not reasonably result in Material Adverse Effect or an Event of Default or
result in material liability to any Credit Party: (i) each Borrower and each
member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA and Section 412 of the Code in respect
of each Plan and each Plan is in compliance with Sections 412, 430 and 436 of
the Code and Sections 206(g), 302 and 303 of ERISA, without regard to waivers
and variances; (ii) each Plan which is intended to be a qualified plan under
Section 401(a) of the Code as currently in effect has been determined by the
Internal Revenue Service to be qualified under Section 401(a) of the Code and
the trust related thereto is exempt from federal income Tax under
Section 501(a) of the Code or an application for such a determination is
currently being processed by the IRS; (iii) neither any Credit Party nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due which are unpaid; (iv) no Plan has been terminated by the plan administrator
thereof nor by the PBGC, and there is no occurrence which would cause the PBGC
to institute proceedings under Title IV of ERISA to terminate any Plan; (v) the
current value of the assets of each Plan exceeds the present value of the
accrued benefits and other liabilities of such Plan and neither any Credit Party
nor any member of the Controlled Group knows of any facts or circumstances which
would change the value of such assets and accrued benefits and other
liabilities; (vi) neither any Credit Party nor any member of the Controlled
Group has breached any of the responsibilities, obligations or duties imposed on
it by ERISA with respect to any Plan; (vii) neither any Credit Party nor any
member of the Controlled Group has incurred any liability for any excise Tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Credit Party nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no Reportable Event; (xi) neither any Credit Party nor
any member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) neither any Credit Party nor
any member of the Controlled Group maintains or is required to contribute to any
Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with
Section 4980B of the Code; (xiii) neither any Credit Party nor any member of the
Controlled Group has withdrawn, completely or partially, within the meaning of
Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of

 

87

--------------------------------------------------------------------------------


 

ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.

 

5.9.                            Patents, Trademarks, Copyrights and Licenses.
All registered trademarks, trademark applications, patents, patent applications,
copyright and copyright applications and all licenses for intellectual property
held by any Credit Party which are material to the conduct of any Borrower’s
business are set forth on Schedule 5.9 (as updated from time to time pursuant to
each Compliance Certificate delivered pursuant to Section 9.3). All of the owned
or, to the knowledge of the Credit Parties, licensed, intellectual property set
forth on Schedule 5.9 (a) is valid and enforceable by the Credit Party claiming
ownership thereof, (b) with respect to such owned intellectual property, have
been duly registered or filed with all appropriate Governmental Bodies and
(c) constitute all of the intellectual property rights which are material to the
conduct of each Borrower’s business as presently conducted or anticipated to be
conducted. To the knowledge of any Authorized Officer of any Credit Party there
is no objection or pending challenge to the validity of any such intellectual
property and there are no grounds for any such challenge, except, in each case,
as could not reasonably be expected to have a Material Adverse Effect or an
Event of Default, result in material liability to such Credit Party or
materially and adversely affect such Credit Party’s ability to conduct its
business as currently conducted.

 

5.10.                     Licenses and Permits. Except as set forth in Schedule
5.10, each Credit Party (a) is in compliance with and (b) has procured and is
now in possession of, all material licenses or permits required by any
applicable federal, state or local law, rule or regulation for the operation of
its business in each jurisdiction wherein it is now conducting or propose to
conduct business, except, in the cases of both (a) and (b) where the failure to
procure such licenses or permits would reasonably be expected to have a Material
Adverse Effect or an Event of Default, result in material liability to such
Credit Party or materially and adversely affect such Credit Party’s ability to
conduct its business as currently conducted.

 

5.11.                     Reserved.

 

5.12.                     Reserved.

 

5.13.                     No Burdensome Restrictions. No Credit Party is a party
to any contract or agreement the performance of which could reasonably be
expected to have a Material Adverse Affect or materially and adversely affect
such Credit Party’s ability to comply with the terms of this Agreement. All
Material Contracts are set forth on Schedule 5.13 as of the Closing Date, and
the Credit Parties have heretofore delivered to Agent true and complete copies
of all such Material Contracts to which any of them are a party or to which any
of them or any of their properties is subject. No Credit Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien which is not a Permitted Encumbrance.

 

5.14.                     No Labor Disputes. No Credit Party is involved in any
labor dispute; there are no strikes or walkouts or union organization of any
Credit Party’s employees threatened or in existence and no labor contract is
scheduled to expire during the Term other than as set forth on Schedule 5.14
hereto, which, in each case, could reasonably be expected to result in a
Material

 

88

--------------------------------------------------------------------------------


 

Adverse Effect or an Event of Default or materially and adversely affect such
Credit Party’s ability to conduct its business as currently conducted.

 

5.15.                     Margin Regulations. No Credit Party is engaged, nor
will it engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Advance
will be used for “purchasing” or “carrying” “margin stock” as defined in
Regulation U of such Board of Governors.

 

5.16.                     Investment Company Act. No Credit Party is an
“investment company” as defined in, and registered or required to be registered
under, the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

 

5.17.                     Disclosure. No representation or warranty made by any
Credit Party in this Agreement or in any financial statement, report,
certificate or any other document furnished in connection herewith or therewith,
taken as a whole, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements herein or therein not
materially misleading in light of the circumstances under which the statements
were made; provided that, with respect to projected financial information, the
Credit Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time. There is no fact
known to any Credit Party or which reasonably should be known to such Credit
Party which such Credit Party has not disclosed to Agent in writing with respect
to the Transactions which could reasonably be expected to have a Material
Adverse Effect.

 

5.18.                     Reserved.

 

5.19.                     Swaps. No Credit Party is a party to, nor will it be a
party to, any swap agreement whereby such Credit Party has agreed or will agree
to swap interest rates or currencies unless same provides that damages upon
termination following an event of default thereunder are payable on an unlimited
“two-way basis” without regard to fault on the part of either party.

 

5.20.                     Conflicting Agreements. No provision of any Material
Contract, judgment, decree or order binding on any Credit Party or affecting the
Collateral requires any Consent which has not already been obtained to, or would
in any way prevent the execution, delivery or performance of, the terms of this
Agreement or the Other Documents.

 

5.21.                     Application of Certain Laws and Regulations. Neither
any Credit Party nor any Subsidiary of any Credit Party is subject to any Law
which regulates the incurrence of any Indebtedness, including Laws relative to
common or interstate carriers or to the sale of electricity, gas, steam, water,
telephone, telegraph or other public utility services.

 

5.22.                     Business and Property of Credit Parties. Upon and
after the Closing Date, the Credit Parties do not propose to engage in any
business other than those described in the Registration Statement.

 

89

--------------------------------------------------------------------------------


 

5.23.                     Ineligible Securities. The Credit Parties do not
intend to use and shall not use any portion of the proceeds of the Advances,
directly or indirectly, to purchase during the underwriting period, or for 30
days thereafter, Ineligible Securities being underwritten by a securities
Affiliate of Agent or any Lender.

 

5.24.                     No Brokers or Agents. No Credit Party or Subsidiary
thereof uses any brokers or other agents acting in any capacity for such Credit
Party or Subsidiary in connection with the Obligations.

 

5.25.                     Reserved.

 

5.26.                     Reserved.

 

5.27.                     Reserved.

 

5.28.                     Commercial Tort Claims. To the knowledge of an
Authorized Officer of any Credit Party, none of the Credit Parties has any
commercial tort claims in excess of $1,000,000 as of the Closing Date, except as
set forth on Schedule 5.28 hereto.

 

5.29.                     Letter of Credit Rights. As of the Closing Date, no
Credit Party has any letter of credit rights in excess of $1,000,000, except as
set forth on Schedule 5.29 hereto.

 

5.30.                     Reserved.

 

5.31.                     Deposit Accounts. All deposit accounts and securities
accounts of the Credit Parties are set forth on Schedule 5.31 (as such schedule
may be updated from time to time subject to the provisions of Section 7.19).

 

5.32.                     Perfection of Security Interest in Collateral. The
provisions of this Agreement and of each other applicable Other Document are
effective to create in favor of the Agent, for the benefit of itself and the
Secured Parties, a legal, valid and enforceable first priority security interest
in all right, title and interest of the Credit Parties in each item of
Collateral, except (i) in the case of any Permitted Encumbrances, to the extent
that any such Permitted Encumbrance would have priority over the security
interest in favor of Agent pursuant to any Applicable Law and (ii) Liens
perfected only by possession to the extent Agent has not obtained or does not
maintain possession of such Collateral.AFFIRMATIVE COVENANTS.

 

Credit Parties (or Borrowers if otherwise indicated) shall, and shall cause
their Restricted Subsidiaries (or, if indicated, all of their Subsidiaries) to,
until the Termination Date:

 

6.1.                            Payment of Fees. Borrowers shall pay to Agent on
demand all usual and customary fees and expenses which Agent incurs in
connection with (a) the forwarding of Advance proceeds and (b) the establishment
and maintenance of any Collection Accounts as provided for in Section 4.15(h).
Agent may, without making demand, charge Borrowers’ Account for all such
reasonable and documented fees and expenses.

 

6.2.                            Conduct of Business and Maintenance of Existence
and Assets. (a) Conduct continuously and operate actively their business
according to good business practices and

 

90

--------------------------------------------------------------------------------


 

maintain all of their properties useful or necessary in their business in good
working order and condition in accordance with industry standards (reasonable
wear and tear and casualty excepted and except as may be disposed of in
accordance with the terms of this Agreement), including all material licenses,
patents, copyrights, design rights, tradenames, domain names, trade secrets and
trademarks and take all actions reasonably necessary to enforce and protect the
validity of any material intellectual property right or other material right
included in the Collateral; (b) keep in full force and effect their existence
and comply in all material respects with the Applicable Laws governing the
conduct of their business where the failure to do so could reasonably be
expected to have a Material Adverse Effect, result in an Event of Default,
result in material liability to such Credit Party or materially and adversely
affect such Credit Party’s ability to conduct its business as currently
conducted; and (c) make all such reports and pay all such franchise and other
Taxes and license fees and do all such other acts and things as may be lawfully
required to maintain their rights, licenses, leases, powers and franchises under
the laws of the United States or any political subdivision thereof where the
failure to do so could reasonably be expected to have a Material Adverse Effect,
result in an Event of Default or result in material liability to such Credit
Party.

 

6.3.                            Violations. Promptly after becoming aware
thereof, notify Agent in writing of any violation of any Applicable Law
applicable to any Credit Party or the Transactions which could reasonably be
expected to have a Material Adverse Effect.

 

6.4.                            Government Receivables. At the reasonable
request of Agent, take all steps necessary to protect Agent’s interest in the
Collateral under the Federal Assignment of Claims Act with respect to contracts
providing for payments in excess of $10,000,000 in the aggregate, the Uniform
Commercial Code and all other Applicable Laws and deliver to Agent appropriately
endorsed, any instrument or chattel paper in excess of $1,000,000 connected with
any Receivable arising out of contracts between any Borrower and the United
States, any state or any department, agency or instrumentality of any of them.

 

6.5.                            Financial Covenants.

 

(a)                                 Fixed Charge Coverage Ratio. Maintain, when
measured as of the last day of each fiscal quarter ending after the Closing
Date, for the four fiscal quarter period then ended, a Fixed Charge Coverage
Ratio of not less 1.10:1.00.

 

(b)                                 Total Leverage Ratio. Maintain, when
measured as of the last day of each fiscal quarter ending after the Closing
Date, for the four fiscal quarter period then ended, a Total Leverage Ratio of
not greater (i) 3.00:1.00 or (ii) with respect to each such measurement
occurring during the first two full fiscal quarters following a Permitted
Acquisition for total consideration (as described in clause (vi) of the
definition of Permitted Acquisition) of $30,000,000 or more, 3.50:1.00.

 

6.6.                            Perfection: Further Assurances.

 

(a)                                 Take all action that may be reasonably
necessary or desirable, or that Agent may reasonably request, so as at all times
to maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable

 

91

--------------------------------------------------------------------------------


 

Agent to protect, exercise or enforce its rights hereunder and in the
Collateral, including, but not limited to (and in each case without otherwise
affecting Agent’s ability to implement a reserve against the Formula Amount
during the pendency of such action), (i) promptly discharging all Liens other
than Permitted Encumbrances, (ii) using commercially reasonable efforts to
obtain Lien Waiver Agreements at locations where material books and records are
located, Eligible Inventory is located or the value of Collateral located at
such property exceeds $1,000,000, (iii) subject to any express exclusion or
limitations in this Agreement or any Other Document, delivering to Agent,
endorsed or accompanied by such instruments of assignment as Agent may specify,
and stamping or marking, in such manner as Agent may specify, any and all
chattel paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iv) entering into lockbox,
blocked account or other such arrangements as required under Section 4.15(h) or
any other applicable provision of this Agreement or any Other Document,
(v) subject to any express exclusion or limitations in this Agreement or any
Other Document, executing and delivering financing statements, control
agreements, instruments of pledge, mortgages, notices and assignments, in each
case in form and substance satisfactory to Agent in its Permitted Discretion,
relating to the creation, validity, perfection, maintenance or continuation of
Agent’s security interest and Lien under the Uniform Commercial Code, the PPSA
or other Applicable Law, (vi) providing, within sixty (60) days (or, at Agent’s
discretion, ninety (90) days) after acquiring any such Real Property, Mortgages,
related landlord estoppels, title policies, opinions of counsel, environmental
reports and Environmental Indemnity Agreements (in each case, consistent with
the requirements for the Mortgages delivered as of the Closing Date) with
respect to all (A) Leasehold Interests and (B) Real Property owned in fee having
a fair market value in excess of $2,000,000 which is not subject to a Lien
securing Permitted Purchase Money Indebtedness the terms of which would prohibit
such Mortgage and (vii) otherwise providing such other documents and instruments
as Agent may request, in order that the full intent of this Agreement may be
carried into effect; provided, however, perfection of Agent’s Liens on assets
Credit Parties shall not be required where the benefits of obtaining such
perfection is outweighed by the costs or burdens of providing the same, as
determined by Agent.

 

(b)                                 Ensure that at all times on and after the
Closing Date, Agent shall have received Deposit Account Control Agreements, in
form and substance satisfactory to Agent in its Permitted Discretion, with
respect to all accounts listed on Schedule 5.31, other than Excluded Deposit
Accounts.

 

6.7.                            Payment of Obligations. Pay, discharge or
otherwise satisfy at or before maturity (subject, where applicable, to specified
grace periods and, in the case of the trade payables, to normal payment
practices) all their obligations and liabilities of whatever nature, except when
the failure to do so could not reasonably be expected to have a Material Adverse
Effect or when the amount or validity thereof is currently being Properly
Contested, subject at all times to any applicable subordination arrangement in
favor of Agent and/or the Lenders.

 

6.8.                            Standards of Financial Statements. Cause all
financial statements referred to in this Agreement as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end audit adjustments) and
to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

 

92

--------------------------------------------------------------------------------


 

6.9.                            Federal Securities Laws. Promptly notify Agent
in writing if, except in connection with the IPO, any Borrower or any Restricted
Subsidiary of any Credit Party (i) is required to file periodic reports under
the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

 

6.10.                     Unrestricted Subsidiaries. Comply with the provisions
of Section 7.12(a) with respect to any Subsidiaries which were initially formed
or acquired as Unrestricted Subsidiaries but which thereafter fail to meet the
requirements for an Unrestricted Subsidiary.

 

6.11.                     Keepwell. If it is a Qualified ECP Credit Party, then
jointly and severally, together with each other Qualified ECP Credit Party,
hereby absolutely unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any Non-Qualified
Credit Party to honor all of such Non-Qualified Credit Party’s obligations under
this Agreement or any Other Document in respect of Swap Obligations (provided,
however, that each Qualified ECP Credit Party shall only be liable under this
Section 6.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 6.11, or otherwise
under this Agreement or any Other Document, voidable under applicable law,
including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Credit Party under this Section 6.11 shall remain in full force and effect until
the Termination Date. Each Qualified ECP Credit Party intends that this
Section 6.11 constitute, and this Section 6.11 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

6.12.                     Post-Closing Deliveries. Borrowers shall satisfy the
requirements set forth on Schedule 6.12 on or before the applicable date
therefor (or such later date as Agent may agree).

 

VII.                          NEGATIVE COVENANTS.

 

Credit Parties (or Borrowers if otherwise indicated) shall not, and shall not
permit their Restricted Subsidiaries (or, if indicated, any of their
Subsidiaries) to, until the Termination Date:

 

7.1.                            Merger, Consolidation, Acquisition and Sale of
Assets.

 

(a)                                 Enter into any merger, consolidation or
other reorganization with or into any other Person or acquire all or a
substantial portion of the assets or Equity Interests of any Person or permit
any other Person to consolidate with or merge with it, except (i) any Restricted
Subsidiary (including a Borrower) may merge or be consolidated into a Borrower,
(ii) any Guarantor (other than Parent Guarantor) or Inactive Subsidiary may
merge or be consolidated into any other Guarantor or any Borrower (provided
that, in the case of a Guarantor or Inactive Subsidiary merging or consolidating
into any Borrower, such Borrower shall be the continuing or surviving Person);
(iii) any Permitted Acquisition, and (iv) in connection with any investment
permitted by Section 7.4.

 

(b)                                 Sell, lease, transfer. assign or otherwise
dispose (collectively, “Dispositions”) of any of their properties or assets,
except (i) Dispositions of Inventory and used, surplus or obsolete Equipment or
reserves in the ordinary course of business, (ii) Dispositions to

 

93

--------------------------------------------------------------------------------


 

the Parent Guarantor or a Restricted Subsidiary, provided that any such
Dispositions to a Restricted Subsidiary that is not a Credit Party shall comply
with Section 7.4 and, except for the Disposition of the Historical Receivables
pursuant to the Contribution Agreement, no Dispositions of assets which make up
the Formula Amount may be Disposed of to any Person that is not a Borrower,
(iii) subleases or assignments with respect to any leased Real Property (other
than Leasehold Interests), to the extent the subject Real Property is not being
actively used in the conduct of Borrowers’ business, (iv) Dispositions to a
Credit Party of all (but not less than all) of the assets of an Inactive
Subsidiary in connection with the winding down or liquidation of such Inactive
Subsidiary, (v) Dispositions of surface rights and termination of mining leases
after the completion of mining and reclamation and termination or abandonment of
water rights no longer needed for mining so long no portion thereof provides any
portion of the Sand Reserve Value, (vi) use of cash or Cash Equivalents in any
manner not otherwise prohibited by this Agreement, (vii) licensing and
cross-licensing arrangements involving any technology or other Intellectual
Property of the Parent Guarantor or any Restricted Subsidiary in the ordinary
course of business consistent with past practice; provided, however, that any
such license or cross-license of technology or other Intellectual Property shall
be on a non-exclusive basis, (viii) Dispositions permitted under Section 7.1(a),
Section 7.2, Section 7.4, or Section 7.7, (ix) the unwinding of any interest,
commodity or currency swap agreements or other similar agreements, (x) the
surrender, modification, release or waiver of contract rights (including under
leases, subleases and licenses of real property not constituting Leasehold
Interests) or the settlement, release, modification, waiver or surrender of
contract, tort or other claims of any kind in the ordinary course of business,
(xi) the issuance of Equity Interests in any Restricted Subsidiary to the extent
consisting of directors’ qualifying shares or shares required by applicable law
to be held by a Person other than the Parent Guarantor or a Restricted
Subsidiary, (xii) the issuance or sale of Equity Interests by a Restricted
Subsidiary to the Parent Guarantor or to another Restricted Subsidiary,
(xiii) any Disposition pursuant to or contemplated by the Contribution
Agreement, (xiv) Dispositions required by the terms of the Midwest Frac
Agreement as in effect on the Closing Date, (xv) subleases of leases for Real
Property (other than Leasehold Interests) to the extent made in the ordinary
course of business and not materially and adversely affecting the operations of
any Borrower or Agent’s access to any Collateral, (xvi) any Disposition pursuant
to or contemplated by the Transaction Documents and (xvii) other sales, leases,
transfers or dispositions of assets having a value not in excess of $10,000,000
in the aggregate during the Term. To the extent the Required Lenders waive the
provisions of this Section 7.1 or property is sold, leased, transferred or
otherwise disposed of as permitted by this Section 7.1 such property is sold
free and clear or any Liens in favor of Agent and Lenders, and the Agent shall
take all actions reasonably requested by the Credit Parties to effect the
foregoing.

 

7.2.                            Creation of Liens. Create or suffer to exist any
Lien or transfer upon or against any of their property or assets now owned or
hereafter acquired, except Permitted Encumbrances.

 

7.3.                            Guarantees. Except as otherwise agreed to in
writing in advance by Agent, become liable upon the obligations or liabilities
of any Person by assumption, endorsement or guarantee thereof or otherwise
(other than to Lenders) except (a) guarantees of Indebtedness or other
obligations of another Credit Party or its Restricted Subsidiaries which
Indebtedness is permitted or other obligation is not prohibited by this
Agreement, (b) the endorsement of checks in the ordinary course of business, and
(c) guarantees of Indebtedness permitted by Section 7.8.

 

94

--------------------------------------------------------------------------------


 

7.4.                            Investments. Purchase or acquire obligations or
Equity Interests of, or any other interest in, any Person, or make other
investments, except (a) obligations issued or guaranteed by the United States of
America or any agency thereof, (b) commercial paper with maturities of not more
than one hundred eighty (180) days and a published rating of not less than A-1
or P-1 (or the equivalent rating), (c) certificates of time deposit and bankers’
acceptances having maturities of not more than one hundred eighty (180) days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency, (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof, (e) investments in respect of Hedges,
(f) extensions of trade credit in the ordinary course of business, (g) payroll,
travel and other loan and advances to officers and employees made in compliance
with Section 7.5, (h) investments, advances, loans or extensions of credit
between Credit Parties (including any Person that becomes a Credit Party
immediately after giving effect to and as a result of such investment) and
investments by any Restricted Subsidiary that is not a Credit Party in any other
Restricted Subsidiary that is not a Credit Party, (i) investments in
Unrestricted Subsidiaries that meet the conditions set forth in the definition
thereof, (j) investments existing on the date hereof and identified on Schedule
7.4 (including any extensions, refinancings, restructurings or
recharacterizations thereof that do not increase the original amount of such
investments), (k) the investments of the Credit Parties in their Subsidiaries on
or prior to the date hereof and as otherwise permitted by Section 7.1,
(l) investments made in compliance with Section 7.1(a), including Permitted
Acquisitions, (m) investments consisting of capital contributions to any
Subsidiary, (n) Investments received as non-cash consideration in a Disposition
permitted by Section 7.1(b) to the extent such non-cash consideration does not
exceed 25% of the aggregate consideration received or to be received in
connection with such Disposition, (o) (i) Receivables owing to the Parent
Guarantor or any Restricted Subsidiary if created or acquired in the ordinary
course of business, (ii) endorsements for collection or deposit in the ordinary
course of business, (iii) securities, instruments or other obligations received
in compromise or settlement of Receivables created in the ordinary course of
business or loans permitted to be made under Section 7.5, or whether by reason
of a composition or readjustment of debts or bankruptcy or reorganization of
another Person, or in satisfaction claims and judgments and (iv) any asset
received by way of foreclosure by the Parent Guarantor or any of its Restricted
Subsidiaries with respect to any secured investment or other transfer of title
with respect to any secured investment in default, (p) Investments consisting of
deposits permitted under the definition of “Permitted Encumbrances,
(q) Investments consisting of indemnification obligations in respect of any
Permitted Acquisition, (r) deposits received from Customers in the ordinary
course of business, (s) any Investments owned by a Person at the time it is
acquired pursuant to a Permitted Acquisition to the extent not made in
contemplation of such acquisition, (t) Guarantee Obligations issued in
accordance with Section 7.3, (u) investments made pursuant to the Transaction
Documents, (v) investments made with proceeds of the issuance of Equity Interest
of Parent Guarantor and (w) other investments made by Credit Parties and their
Restricted Subsidiaries not to exceed $2,000,000 in the aggregate during the
Term.

 

7.5.                            Loans. Make advances, loans or extensions of
credit to any Person, including any other Credit Party or Subsidiaries or
Affiliate thereof, except with respect to (a) the extension of commercial trade
credit to Customers in the ordinary course of business, (b) loans to its or
Parent

 

95

--------------------------------------------------------------------------------


 

Guarantor’s officers, directors or employees in the ordinary course of business
not to exceed the aggregate amount of $250,000 at any time outstanding,
(c) loans from one Credit Party to another Credit Party, (d) loans from any
Restricted Subsidiary that is not a Credit Party to another Restricted
Subsidiary that is not a Credit Party, (d) guarantees to the extent permitted by
Section 7.3, (e) loans, advances and extensions of credit existing on the date
hereof and identified on Schedule 7.5, (f) loans from one Unrestricted
Subsidiary to another Unrestricted Subsidiary, (g) loans made by any Subsidiary
that is not a Credit Party to any Credit Party so long as such loan is
subordinated to the Obligations pursuant to an agreement reasonably satisfactory
to Agent and (h) loans made pursuant to the Transaction Documents.

 

7.6.                            Reserved.

 

7.7.                            Dividends and Distributions. Declare, pay or
make any dividend or distribution on any of its Equity Interests or apply any of
its funds, property or assets to the purchase, redemption or other retirement of
any of its Equity Interests, or of any options to purchase or acquire any Equity
Interests of any Credit Party or Subsidiary thereof (each a “Restricted
Payment”), except:

 

(a)                                 Parent Guarantor’s Subsidiaries may,
directly or indirectly, make dividends and distributions to Parent Guarantor in
order to permit Parent Guarantor to make the Restricted Payments set forth in
clause (b) below, so long as (i) as of the date such Restricted Payment is made
(A) no Default or Event of Default shall have occurred or be continuing or shall
be caused thereby, (B) average Excess Availability for the ten (10) Business Day
period ending on the date such Restricted Payment is made, and after giving
effect to such Restricted Payment Excess Availability will be, no less than
12.5% of the Maximum Revolving Advance Amount, and (C) after giving effect
thereto Parent Guarantor and its Restricted Subsidiaries shall be in pro forma
compliance with the covenants set forth in Section 6.5 as of the last day of the
fiscal quarter most recently ended on or prior to the date of such Restricted
Payment for which financial statements have been provided to Agent pursuant to
Section 9.7 or 9.8 (as applicable) and (ii) Parent Guarantor has maintained its
qualification as a publicly traded partnership that is not subject to U.S.
federal income taxation as a corporation under section 7704 under the Code;

 

(b)                                 Parent Guarantor may repurchase, and make
quarterly cash distributions on, the common units representing limited partner
interests in Parent Guarantor so long as, with respect to such quarterly cash
distributions, (i) such distributions are made in accordance with the cash
distribution policy adopted by the board of directors of the General Partner
pursuant to the Partnership Agreement so long as such policy is not materially
more adverse to the Lenders than the guidelines for such cash distribution
policy described in the Registration Statement, (ii) such distributions are made
within sixty (60) days after the declaration thereof and (iii) on the date such
distributions are made, no Default or Event of Default under Sections 10.1, 10.5
(solely as to Section 6.5) or 10.7 shall have occurred, or would result
therefrom;

 

(c)                                  Subsidiaries of Credit Parties may declare
and pay dividends and distributions to such Credit Parties;

 

(d)                                 any Credit Party may declare and pay
dividends with respect to its Equity Interests payable solely in additional
Equity Interests;

 

96

--------------------------------------------------------------------------------


 

(e)                                  the Credit Parties may make Restricted
Payments on or about the Closing Date pursuant to the Transaction Documents;

 

(f)                                   Parent Guarantor and its Subsidiaries may,
directly or indirectly, make dividends and distributions to the General Partner
at such times and in such amounts as are necessary to permit the General Partner
to pay (or to make a payment to any Person that owns a direct Equity Interest in
the General Partner to enable it to pay) such entities’ operating expenses
incurred in the ordinary course of business and other corporate overhead costs
and expenses (including, without limitation, administrative, legal, accounting,
payroll and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, to the extent
such expenses are directly attributable to the ownership or operation of the
Borrowers and their Subsidiaries; provided, that, unless such expenses are
detailed in the financial statements received by Agent pursuant to Sections 9.7
or 9.8, Agent shall have received, on a quarterly basis, a report detailing such
expenses; and

 

(g)                                  Parent Guarantor and its Subsidiaries may,
directly or indirectly, make dividends and distributions to the General Partner
at such times and in such amounts as are necessary to pay amounts due under the
Services Agreement; provided, that, unless such amounts are detailed in the
financial statements received by Agent pursuant to Sections 9.7 or 9.8, Agent
shall have received, on a quarterly basis, a report detailing such amounts.

 

7.8.                            Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness (exclusive of trade debt) except in respect of (a) the
Obligations; (b) Capitalized Lease Obligations consisting of the Capital Lease
of the wet sand plant located in Barron County, Wisconsin plus additional
Capitalized Lease Obligations in an aggregate amount at any time outstanding not
to exceed $5,000,000; (c) Permitted Purchase Money Indebtedness;
(d) Indebtedness under any Hedge so long as such Indebtedness (except to the
extent constituting Hedge Liabilities) is unsecured; (e) Indebtedness owing to
any other Credit Party or Subsidiary thereof so long as any such Indebtedness
owing to any Person that is not a Credit Party is subordinated pursuant to an
agreement reasonably satisfactory to Agent; (f) guarantees permitted under
Section 7.3; (g) to the extent not otherwise described in this
Section 7.8, Indebtedness set forth on Schedule 7.8 and any Refinancing
Indebtedness in respect thereof; (h) Indebtedness in respect of workers’
compensation claims, property casualty or liability insurance, and
self-insurance obligations, in each case in the ordinary course of business;
(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, (j) Indebtedness of the Parent
Guarantor or any Restricted Subsidiary consisting of the financing of insurance
premiums, (k) Indebtedness arising from agreements of the Parent Guarantor or
any Restricted Subsidiaries providing for indemnification, adjustment of
purchase price, earnouts or similar obligations, in each case, incurred or
assumed in connection with a Disposition permitted under Section 7.1(b) or a
Permitted Acquisition, (l) Indebtedness of the Parent Guarantor or any
Restricted Subsidiary in connection with performance bonds, bid bonds, appeal
bonds, bankers acceptances, insurance obligations, workers’ compensation claims,
health or other types of social security benefits, surety bonds, completion
guarantees or other similar bonds and obligations, including self-bonding
arrangements, issued by the Parent Guarantor or a Restricted Subsidiary in the
ordinary course of business or pursuant to self-insurance obligations and in
each case not in connection with the borrowing of money or the obtaining of
advances and (m) unsecured Indebtedness in an

 

97

--------------------------------------------------------------------------------


 

amount not to exceed $50,000,000 at any time outstanding in the aggregate, so
long as such Indebtedness is on terms and conditions satisfactory to Agent in
its Permitted Discretion.

 

7.9.                            Nature of Business. Substantially change the
nature of the business of any of the Credit Parties or their Restricted
Subsidiaries from the business described on Schedule 5.22.

 

7.10.                     Transactions with Affiliates. Directly or indirectly,
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, make any payment (including payments of management or consulting
fees) to, or enter into any transaction or arrangement with, or otherwise deal
with, any Affiliate, except, in each case to the extent not otherwise prohibited
under this Agreement or any Other Document: (a) transactions which are in the
ordinary course of business, on an arm’s-length basis on terms and conditions no
less favorable than terms and conditions which would have been obtainable from a
Person other than an Affiliate, (b) transactions among Credit Parties not
involving any other Affiliates, (c) dividends or distributions permitted by
Section 7.7, investments permitted by Section 7.4 and loans permitted by 7.5,
(d) any issuance of Capital Stock of the Parent Guarantor; (e) transactions
provided for in or contemplated by the Transaction Documents, (f) arrangements
with respect to the procurement of services of directors, officers, independent
contractors, consultants or employees in the ordinary course of business and the
payment of customary compensation (including bonuses) and other benefits
(including retirement, health, stock option and other benefit plans) and
reasonable reimbursement arrangements in connection therewith, (g) the payment
of fees, expenses and indemnities to directors, officers, consultants and
employees of the General Partner, the Parent Guarantor and the Restricted
Subsidiaries in the ordinary course of business; (h) the payment of fees and
expenses relating to the Transactions on the Closing Date; (i) transactions with
any Affiliate in its capacity as a holder of Indebtedness or Capital Stock of
the Parent Guarantor; provided that such Affiliate is treated the same as other
such holders of Indebtedness or Capital Stock; and (j) transactions for which
the Parent Guarantor or any Restricted Subsidiary, as the case may be, obtains a
favorable written opinion from a nationally recognized investment banking firm
as to the fairness of the transaction to the Parent Guarantor and its Restricted
Subsidiaries from a financial point of view.

 

7.11.                     Reserved.

 

7.12.                     Subsidiaries.

 

(a)                                 Form or acquire any Restricted Subsidiary
unless within ten (10) Business Days (or such longer period as Agent may consent
to) after formation (i) if such Restricted Subsidiary is a Domestic Subsidiary
either (as determined by Agent in its Permitted Discretion) (A) such Domestic
Subsidiary expressly joins in this Agreement as a “Borrower” and becomes jointly
and severally liable for the Obligations hereunder, under the Notes, and under
any other agreement among any Borrower, Agent or Lenders or (B) becomes a
“Guarantor” by executing a Guaranty, or (ii) if such Restricted Subsidiary is a
Foreign Subsidiary, its Equity Interests are pledged to Agent to the extent set
forth in the definition of “Subsidiary Stock” and, in the case of clauses
(i) and (ii) Agent shall have received all documents, including, without
limitation, legal opinions and appraisals, it may reasonably require in
connection therewith.

 

98

--------------------------------------------------------------------------------


 

(b)                                 Enter into any partnership, joint venture or
similar arrangement, other than any such arrangement, which in each case, is
(i) on terms and conditions satisfactory to Agent in its Permitted Discretion or
(ii) an investment permitted under Section 7.4(i), (s) or (v).

 

7.13.                     Fiscal Year and Accounting Changes. Change its fiscal
year from December 31 or make any significant change (i) in financial accounting
treatment and reporting except as required by GAAP or (ii) in Tax accounting
method except as required by Applicable Law.

 

7.14.                     Pledge of Credit. Now or hereafter pledge Agent’s or
any Lender’s credit on any purchases or for any purpose whatsoever.

 

7.15.                     Amendment of Certain Documents. Amend, modify or waive
any term or provision of its Organizational Documents, the Transaction
Documents, the Midwest Frac Agreement or any Material Contract in a manner
material and adverse to Agent or any Lender, unless (a) required by Applicable
Law or consented to by Agent and (b) a copy of such amendment, modification or
waiver has been provided to Agent (for the avoidance of doubt, any amendment,
modification or other change in the Partnership Agreement relating to dividends
or distributions payable thereunder is hereby deemed material); provided,
however, a Credit Party may amend its Organizational Documents to change its
legal name so long as Agent has received (x) 10 Business Days prior written
notice thereof and (y) upon the effectiveness of such amendment, a copy of such
amendment as filed with the applicable officer of the jurisdiction of formation
of such Credit Party and any other documents or instruments requested by Agent
to maintain the perfection of Agent’s Liens on the Collateral.

 

7.16.                     Compliance with ERISA. (i) (x) Maintain, or permit any
member of the Controlled Group to maintain, or (y) become obligated to
contribute, or permit any member of the Controlled Group to become obligated to
contribute, to any Plan, other than those Plans disclosed on Schedule 5.8(d) for
which there could reasonably be material liability, which may be updated from
time to time with the consent of the Agent, which consent shall not be
unreasonably withheld, (ii) engage, or permit any member of the Controlled Group
to engage, in any non-exempt “prohibited transaction”, as that term is defined
in Section 406 of ERISA or Section 4975 of the Code, (iii) terminate, or permit
any member of the Controlled Group to terminate, any Plan where such event could
result in any material liability of any Credit Party or any member of the
Controlled Group or the imposition of a lien on the property of any Credit Party
or any member of the Controlled Group pursuant to Section 4068 of ERISA,
(iv) incur, or permit any member of the Controlled Group to incur, any material
withdrawal liability to any Multiemployer Plan; (v) fail promptly to notify
Agent of the occurrence of any Termination Event, (vi) fail to comply, or permit
a member of the Controlled Group to fail to comply, with the requirements of
ERISA or the Code or other Applicable Laws in respect of any Plan and such
failure to comply could reasonable result in material liability to any Credit
Party or any members of the Controlled Group, (vii) fail to meet, permit any
member of the Controlled Group to fail to meet, or permit any Plan to fail to
meet all minimum funding requirements under ERISA and the Code, without regard
to any waivers or variances, or postpone or delay or allow any member of the
Controlled Group to postpone or delay any funding requirement with respect to
any Plan, or (viii) cause, or permit any member of the Controlled Group to
cause, a representation or warranty in Section 5.8(d) to cease to be true and
correct.

 

99

--------------------------------------------------------------------------------


 

7.17.                     Prepayment of Indebtedness. At any time, directly or
indirectly, prepay or repurchase, redeem, retire or otherwise acquire, any
Indebtedness permitted under Section 7.8(m) of any Credit Party unless (a) as of
the date such payment is made (i) no Default or Event of Default shall have
occurred or be continuing or shall be caused thereby, (ii) average Excess
Availability for the ten (10) Business Day period ending on the date such
payment is made, and after giving effect to such payment Excess Availability
will be, no less than 12.5% of the Maximum Revolving Advance Amount, and
(iii) after giving effect thereto Parent Guarantor and its Restricted
Subsidiaries shall be in pro forma compliance with the covenants set forth in
Section 6.5 as of the last day of the fiscal quarter most recently ended on or
prior to the date of such payment for which financial statements have been
provided to Agent pursuant to Section 9.7 or 9.8 (as applicable).

 

7.18.                     Management Fees. Except for amounts paid pursuant to
the Services Agreement or the Partnership Agreement which are otherwise
permitted under this Agreement, pay, or permit any of its respective
Subsidiaries to pay, any management, consulting, service or other such fees to
any Affiliates of any Credit Party.

 

7.19.                     Bank Accounts. Establish or otherwise acquire any
deposit accounts or securities accounts, other than Excluded Deposit Accounts,
without first providing to Agent an updated Schedule 5.31 and a Deposit Account
Control Agreement with respect thereto in form and substance satisfactory to
Agent in its Permitted Discretion.

 

VIII.                     CONDITIONS PRECEDENT.

 

8.1.                            Conditions to Initial Advances. The agreement of
Lenders to make the initial Advances requested to be made on the Closing Date is
subject to the satisfaction, or waiver by Agent, immediately prior to or
concurrently with the making of such Advances, of the following conditions
precedent:

 

(a)                                 Note. Agent shall have received the Notes
duly executed and delivered by an Authorized Officer of each Borrower;

 

(b)                                 Filings, Registrations and Recordings. Each
document (including any Uniform Commercial Code financing statements and PPSA
registrations) required by this Agreement, any related agreement or under law or
reasonably requested by Agent to be filed, registered or recorded in order to
create, in favor of Agent, a perfected security interest in or lien upon the
Collateral (except as provided in Section 4.2) shall have been, or will
substantially simultaneously with the making of the initial Advances will be,
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and Agent shall
have received (i) an acknowledgment copy, or other evidence satisfactory to it,
of each such filing, registration or recordation, (ii) satisfactory evidence of
the payment of any necessary fee, Tax or expense relating thereto and
(iii) satisfactory evidence that no Liens other than Permitted Encumbrances will
exist with respect to the Collateral after giving effect to the initial
Advances;

 

(c)                                  Other Documents. Agent shall have received,
each duly executed and in form and substance satisfactory to Agent, (i) the
Perfection Certificates, (ii) Mortgages with

 

100

--------------------------------------------------------------------------------


 

respect to the following locations: (A) 1058 US Hwy 8, Barron, Wisconsin,
(B) 650 7th Avenue, Clayton, Wisconsin, (C) 140 West Pine Street, New Auburn,
Wisconsin, (D) 3014 LCR 704 Kosse, Texas, (E) 2600 Ishkooda-Wenonah Road,
Birmingham, Alabama, (F) 2700 Ishkooda-Wenonah Road, Birmingham, Alabama,
(G) 2421 28th Street S.W., Birmingham, Alabama, (H) 2541 28th Street S.W.,
Birmingham, Alabama, (I) 2501 28th Street S.W., Birmingham, Alabama and
(J) 12485 & 12625 Calloway Cemetery Road, Euless, Texas (iii) the Environmental
Indemnity Agreements, (iv) the Guaranty, (v) the Pledge Agreement and (vi) the
Other Documents contemplated to be delivered as of the Closing Date;

 

(d)                                 Title Insurance. Agent shall have received
fully paid mortgagee title insurance policies (or binding commitments to issue
title insurance policies, marked to Agent’s satisfaction to evidence the form of
such policies to be delivered with respect to the Mortgages), in standard ALTA
form (or other form reasonably satisfactory to Agent), issued by a title
insurance company reasonably satisfactory to Agent, each in an amount equal to
not less than the fair market value of the Real Property subject to the
Mortgages, insuring that each Mortgage creates a valid Lien on the Real Property
described therein with no exceptions which Agent shall not have approved in
writing and no survey exceptions;

 

(e)                                  Environmental Reports. Agent and Lenders
shall have received and be satisfied with their review of all environmental
studies, reports and information as to the environmental conditions on the
Borrowers’ facilities, including any Real Property subject to a Mortgage;

 

(f)                                   Transactions. Agent shall be reasonably
satisfied with all aspects of the Transactions, including the closing capital
structure, ownership and governance structure of Parent Guarantor as described
in its Form S-1 registration statement filed with the SEC and consummation of
the IPO;

 

(g)                                  Payoff Letters and Lien Termination
Documents. Agent and Lenders shall have received duly executed payoff letters
and applicable lien termination documents with respect to Indebtedness for
borrowed money incurred before the Closing Date;

 

(h)                                 Financial Condition Certificate. Agent shall
have received an executed certificate in the form of Exhibit 8.1(h) (the
“Financial Condition Certificate”);

 

(i)                                     Closing Certificate. Agent shall have
received a closing certificate signed by an Authorized Officer of each Credit
Party dated as of the Closing Date stating that (i) each of the representations
and warranties made by any Credit Party in or pursuant to this Agreement or the
Other Documents are true and correct in all material respects (or, if such
representation and warranty is, by its terms, limited by materiality (including
a Material Adverse Effect), then such representation and warranty shall be true
in all respects) on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty specifically relates
to a certain prior date), and (ii) on such date no Default or Event of Default
has occurred or is continuing;

 

101

--------------------------------------------------------------------------------


 

(j)                                    Undrawn Availability. After giving effect
to the initial Advances hereunder, Borrowers shall have Undrawn Availability of
at least $25,000,000, as evidenced by a Borrowing Base Certificate, satisfactory
to Agent in its Permitted Discretion;

 

(k)                                 Bank Accounts. Agent shall have received
(i) duly executed Deposit Account Control Agreements with respect to all
Collection Accounts and other deposit accounts and securities accounts as
required under Section 4.15(h) and (ii) duly executed documentation establishing
an operating account at PNC of the Borrowing Agent for receipt of proceeds of
Advances;

 

(l)                                     Proceedings of Credit Parties. Agent
shall have received a copy of the resolutions in form and substance reasonably
satisfactory to Agent, of the board of directors, management committee, managing
member, manager or general partner, as applicable, of each Credit Party
authorizing (as applicable) (i) the execution, delivery and performance of this
Agreement, the Notes, the Guaranty, the Pledge Agreements, the Security
Agreements and any Other Documents contemplated to be delivered on the Closing
Date (collectively, the “Documents”) and (ii) the granting by each Credit Party
of the security interests in and liens upon the Collateral in each case
certified by an Authorized Officer of each Credit Party as of the Closing Date;
and, such certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded as of the date of such
certificate;

 

(m)                             Collateral Examination. Agent shall have
completed Collateral examinations and received appraisals, the results of which
shall be reasonably satisfactory in form and substance to Agent, of the Sand
Reserves, Inventory and fixed assets of each Borrower and all books and records
in connection therewith and received satisfactory trade references;

 

(n)                                 Incumbency Certificates of Credit Parties.
Agent shall have received a certificate of an Authorized Officer of each Credit
Party, dated the Closing Date, as to the incumbency and signature of the
officers of each Credit Party, as applicable, executing the Documents, any
certificate or other documents to be delivered by it pursuant hereto, together
with evidence of the incumbency of such Authorized Officer;

 

(o)                                 Organizational Documents. Agent shall have
received a copy of Organizational Documents of each Credit Party as in effect on
the Closing Date certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation or formation (including, without
limitation, giving effect to the change in name and entity type of Insight
Equity Acquisition Partners, LP to Direct Fuels LLC), as applicable, together
with copies of all agreements of each Credit Party’s shareholders or members, as
applicable, certified as accurate and complete by an Authorized Officer of each
Credit Party;

 

(p)                                 Good Standing Certificates. Agent shall have
received good standing certificates for each Credit Party dated not more than
thirty (30) days prior to the Closing Date, issued by the Secretary of State or
other appropriate official of each Credit Party’s jurisdiction of incorporation
or formation and each jurisdiction where the conduct of each Credit Party’s
business activities or the ownership of its properties necessitates
qualification;

 

102

--------------------------------------------------------------------------------


 

(q)                                 Legal Opinion. Agent shall have received the
executed legal opinions, each in form and substance satisfactory to Agent of
each of Latham & Watkins, LLP, Balch & Bingham and Hinshaw & Culbertson which
shall cover such matters incident to the transactions contemplated by the
Documents as Agent may reasonably require, and the Credit Parties hereby
authorize and direct such counsel to deliver such opinions to Agent and Lenders;

 

(r)                                    No Litigation. (i) No litigation,
investigation or proceeding before or by any arbitrator or Governmental Body
shall be continuing, or to the knowledge of the Credit Parties, threatened
against any Credit Party or against the officers or directors of any Credit
Party (A) in connection with this Agreement, the Other Documents or any of the
Transactions which is in excess of $500,000 in the aggregate or (B) which would
reasonably be expected to have, in the reasonable opinion of Agent, a Material
Adverse Effect, result in an Event of Default, result in material liability to
such Credit Party or materially and adversely affect such Credit Party’s ability
to conduct its business as currently conducted; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to the Credit
Parties as a whole or the conduct of their business or inconsistent with the due
consummation of the Transactions shall have been issued by any Governmental
Body;

 

(s)                                   Fees and Expenses. Agent shall have
received all reasonable and documented out-of pocket fees and expenses payable
to Agent and Lenders on or prior to the Closing Date hereunder, including
pursuant to Article III hereof;

 

(t)                                    Pro Forma Financial Statements. Agent
shall have received a copy of the Pro Forma Financial Statements which shall be
reasonably satisfactory in all respects to Agent (including as to adjustments of
historical operating results);

 

(u)                                 Insurance. Agent shall have received in form
and substance reasonably satisfactory to Agent, certificates evidencing the
Credit Parties’ casualty insurance policies, together with loss payable
endorsements on Agent’s standard form of lender loss payee endorsement naming
Agent as loss payee, and certificates evidencing the Credit Parties’ liability
insurance policies, together with endorsements naming Agent as a co-insured;

 

(v)                                 Payment Instructions. Agent shall have
received written instructions from Borrowing Agent directing the application of
proceeds of the initial Advances made pursuant to this Agreement;

 

(w)                               Contract Review. Agent shall have received and
reviewed all Material Contracts, the Transaction Documents, all transportation
and pipeline agreements, agreements for processing of sand and any other
contracts reasonably requested by Agent, in each case certified by the Credit
Party signatory thereto as being a true, correct and complete copy thereof as in
effect on the Closing Date;

 

(x)                                 Consents. Agent shall have received any and
all Consents necessary to permit the effectuation of the Transactions;

 

(y)                                 Compliance with Laws. Agent shall be
reasonably satisfied that each Credit Party is in compliance with all pertinent
federal, state, local or territorial regulations,

 

103

--------------------------------------------------------------------------------


 

including those with respect to the Federal Occupational Safety and Health Act,
the Environmental Protection Act, ERISA and the Anti-Terrorism Laws; and

 

(z)                                  Other. All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
Transactions shall be satisfactory in form and substance to Agent and its
counsel in the exercise of its Permitted Discretion.

 

8.2.                            Conditions to Each Advance. The agreement of
Lenders to make any Advance requested to be made on any date (including the
initial Advance), is subject to the satisfaction of the following conditions
precedent as of the date such Advance is made:

 

(a)                                 Representations and Warranties. Each of the
representations and warranties made by any Credit Party in or pursuant to this
Agreement or the Other Documents shall be true and correct in all material
respects (or, if such representation and warranty is, by its terms, limited by
materiality (including a Material Adverse Effect), then such representation and
warranty shall be true in all respects) on and as of such date as if made on and
as of such date (except to the extent any such representation or warranty
specifically relates to a certain prior date);

 

(b)                                 No Default. No Event of Default or Default
shall have occurred and be continuing on such date, or would exist after giving
effect to the Advances requested to be made, on such date; provided, however
that Agent, in its sole discretion, may continue to make Advances
notwithstanding the existence of an Event of Default or Default and that any
Advances so made shall not be deemed a waiver of any such Event of Default or
Default; and

 

(c)                                  Maximum Advances. In the case of any type
of Advance requested to be made, after giving effect thereto, the aggregate
amount of such type of Advance shall not exceed the maximum amount of such type
of Advance permitted under this Agreement.

 

Each request for an Advance by Borrowers hereunder shall constitute a
representation and warranty by Borrowers as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

 

IX.                               INFORMATION AS TO CREDIT PARTIES.

 

Each Credit Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
(other than continuing future indemnities or other contingent obligations for
which no claim has then been made) and the termination of this Agreement:

 

9.1.                            Disclosure of Material Matters. Promptly,
following an Authorized Officer of any Borrower obtaining knowledge, report to
Agent all matters materially affecting the value, enforceability or
collectibility of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or material claims or disputes asserted by any Customer or other
obligor.

 

104

--------------------------------------------------------------------------------


 

9.2.                            Schedules. Deliver to Agent:

 

(a)                                 on or before the twentieth (20th) day of
each month as and for the prior month: (i) accounts receivable ageings inclusive
of reconciliations to the general ledger, (ii) an account rollforward with
supporting detail, (iii) accounts payable schedules inclusive of reconciliations
to the general ledger in electronic format, (iv) detailed Inventory perpetual in
electronic format, (v) a Borrowing Base Certificate in form and substance
satisfactory to Agent (which shall be calculated as of the last day of the prior
month (or week, as applicable) and which shall not be binding upon Agent or
restrictive of Agent’s rights under this Agreement) and (vi) a cash collection
report; provided that, (x) Borrowers may elect to deliver a Borrowing Base
Certificate weekly, in which case a Borrowing Base Certificate shall thereafter
be delivered weekly for a period of no less than eight (8) consecutive weeks and
(y) Borrowers shall deliver a Borrowing Base Certificate to Agent upon any
non-ordinary course disposition or acquisition of Receivables or Inventory;

 

(b)                                 at such intervals as Agent may require in
its Permitted Discretion: (i) confirmatory assignment schedules, (ii) copies of
Customer’s invoices, (iii) evidence of shipment or delivery, and (iv) such
further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications; and

 

(c)                                  within a reasonable time of Agent’s request
therefor (i) all new Material Contracts, (ii) notice of termination of any
Material Contract, (iii) copies of any customer agreements, sand processing or
transport agreements or fuel transport agreements and (iv) to the extent not
otherwise covered by information delivered by Borrowers to Agent, a report of
all modified, developed or newly acquired material intellectual property.

 

Agent shall have the right to confirm and verify all Receivables (provided,
that, so long as no Event of Default has occurred and is continuing, Agent shall
only conduct verifications of Receivables over the phone with participation from
Borrowers or with Borrowers being present). The items to be provided under this
Section 9.2 are to be in form reasonably satisfactory to Agent and executed by
Borrowers and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and Borrowers’ failure to
deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.

 

9.3.                            Compliance Certificate. Furnish Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.7 and 9.8, with a Compliance Certificate.

 

9.4.                            Litigation. Promptly, following an Authorized
Officer of any Borrower obtaining knowledge, notify Agent in writing of any
claim, litigation, suit or administrative proceeding affecting any Credit Party,
whether or not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect, result in
an Event of Default, result in material liability to such Credit Party or
materially and adversely affect such Credit Party’s ability to conduct its
business as currently conducted.

 

105

--------------------------------------------------------------------------------


 

9.5.                            Material Occurrences. Promptly, following an
Authorized Officer of any Borrower obtaining knowledge, notify Agent in writing
upon the occurrence of (a) any Event of Default or Default; (b) any event,
development or circumstance whereby any financial statements or other reports
furnished to Agent fail in any material respect to present fairly, in accordance
with GAAP consistently applied, the financial condition or operating results of
Parent Guarantor and its Subsidiaries as of the date of such statements; (c) any
accumulated retirement plan funding deficiency which, if such deficiency
continued for two plan years and was not corrected as provided in Section 4971
of the Code, could subject any Credit Party to a Tax imposed by Section 4971 of
the Code; and (d) any other development in the business or affairs of any Credit
Party, which could reasonably be expected to have a Material Adverse Effect; in
each case describing the nature thereof and the action such Credit Party
proposes to take with respect thereto.

 

9.6.                            Government Receivables. Identify in each
Borrowing Base Certificate delivered pursuant to Section 9.2 hereof, any
Receivables arising from contracts between any Borrower and the United States,
any state, or any department, agency or instrumentality of any of them under
which the aggregate amount payable is more than $10,000,000.

 

9.7.                            Annual Financial Statements. Furnish Agent (for
distribution to the Lenders) within one hundred twenty (120) days after the end
of each fiscal year of Parent Guarantor, commencing with the fiscal year 2013,
(i) audited consolidated and unaudited consolidating financial statements of
Parent Guarantor and its Subsidiaries including, but not limited to, statements
of income and stockholders’ equity and cash flow from the beginning of the
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices, and in reasonable detail and accompanied
by a report and opinion (which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like assumption, qualification or exception as to the
scope of the audit) of an independent certified public accounting firm selected
by Parent Guarantor and reasonably satisfactory to Agent (the “Accountants”) and
(ii) if available and requested by the Agent, any management letters from the
Accountants to Parent Guarantor or to an officer of Parent Guarantor.

 

9.8.                            Quarterly Financial Statements. Furnish Agent
(for distribution to the Lenders) within sixty (60) days after the end of each
of the first three fiscal quarters of each fiscal year, commencing with the
fiscal quarter ending March 31, 2013, an unaudited balance sheet of Parent
Guarantor and its Subsidiaries on a consolidated and consolidating basis and
unaudited statements of income and stockholders’ equity and cash flow of Parent
Guarantor and its Subsidiaries on a consolidated and consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, and a comparison against the balance
sheet and the statements of income for (i) the period from the beginning of
prior fiscal year to the end of the equivalent quarter in such prior fiscal year
and for such equivalent quarter in the prior fiscal year, and (ii) for
statements of income only, the equivalent quarter in the Projections, in each
case, prepared internally on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year-end adjustments that are disclosed to Agent and the Lenders if, in the
aggregate, they are material to Borrowers’ business.

 

106

--------------------------------------------------------------------------------


 

9.9.                            Reserved.

 

9.10.                     Reserved.

 

9.11.                     Additional Information. Furnish Agent (a) within ten
(10) Business Days after the occurrence thereof, notice of any Credit Party’s
opening of any new office or place of business or any Credit Party’s closing of
any existing office or place of business, and (b) promptly upon an Authorized
Officer of any Credit Party’s obtaining knowledge thereof, notice of any
material labor dispute to which such Credit Party may become a party, any
strikes or walkouts relating to any of its plants or other facilities, and the
expiration of any material labor contract to which any Credit Party is a party
or by which any Credit Party is bound.

 

9.12.                     Projected Operating Budget. Furnish Agent, no later
than thirty (30) days after the end of Parent Guarantor’s fiscal year commencing
with the end of fiscal year 2013, a month by month projected operating budget
and cash flow of Parent Guarantor and its Subsidiaries on a consolidated and
consolidating basis for such fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by an
Authorized Officer of Parent Guarantor to the effect that such projections have
been prepared based upon good faith estimates and stated assumptions believed to
be reasonable and fair as of the date made in light of conditions and facts then
known and, as of such date, reflect good faith, reasonable and fair estimates of
the information projected for the periods set forth therein; it being understood
that (i) actual results may vary from such projections and that such variances
may be material and (ii) no representation is made with respect to information
of an industry specific or general economic nature.

 

9.13.                     MD&A. Furnish Agent, upon its request, with respect to
the financial statements referred to in Sections 9.7 and 9.8, a management
discussion and analysis report relating to the Borrowers.

 

9.14.                     Notice of Suits, Adverse Events. Furnish Agent written
notice, within 5 Business Days of (i) an Authorized Officer of any Credit Party
having knowledge thereof, any lapse or other termination of any material Consent
issued to any Credit Party by any Governmental Body or any other Person that is
material to the operation of such Credit Party’s business, (ii) an Authorized
Officer of any Credit Party having knowledge thereof, any refusal by any
Governmental Body or any other Person to renew or extend any such material
Consent; and (iii) filing by any Credit Party with any Governmental Body or
Person, copies of any material periodic or special reports, if such reports
indicate the occurrence of a Material Adverse Effect and (iv) an Authorized
Officer of any Credit Party having knowledge thereof, copies of any notices and
other communications from any Governmental Body or Person which specifically
relate to any Credit Party and are material and adverse to a Credit Party.

 

9.15.                     Reserved.

 

9.16.                     ERISA Notices and Requests. Furnish Agent with
immediate written notice in the event that (i) any Credit Party or any member of
the Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such

 

107

--------------------------------------------------------------------------------


 

Termination Event and the action, if any, which such Credit Party or any member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (ii) any Credit Party
or any member of the Controlled Group knows or has reason to know that a
prohibited transaction (as defined in Section 406 of ERISA or 4975 of the Code)
has occurred that is reasonably likely to result in a material liability to any
Credit Party together with a written statement describing such transaction and
the action which such Credit Party or any member of the Controlled Group has
taken, is taking or proposes to take with respect thereto, (iii) a funding
waiver request has been filed with respect to any Plan together with all
communications received by any Credit Party or any member of the Controlled
Group with respect to such request, (iv) any material increase in the benefits
of any existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which any Credit Party or any member of the
Controlled Group was not previously contributing, and for which it is reasonably
likely that any Credit Party may have any material liability, shall occur,
(v) any Credit Party or any member of the Controlled Group shall receive from
the PBGC a notice of intention to terminate a Plan or to have a trustee
appointed to administer a Plan, together with copies of each such notice,
(vi) any Credit Party or any member of the Controlled Group shall receive any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Code pursuant to which any
Credit Party has material liability, together with copies of each such letter;
(vii) any Credit Party or any member of the Controlled Group shall receive a
notice regarding the imposition of withdrawal liability, together with copies of
each such notice; (viii) any Credit Party or any member of the Controlled Group
shall fail to make a required installment or any other required payment under
the Code or ERISA on or before the due date for such installment or payment; or
(ix) any Credit Party or any member of the Controlled Group knows that (A) a
Multiemployer Plan has been terminated, (B) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (C) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (D) a Multiemployer Plan is subject to
Section 432 of the Code or Section 305 of ERISA.

 

9.17.                     Notice of Leases. Furnish Agent, within 5 Business
Days of the effectiveness thereof, copies of (a) any new Capital Lease pursuant
to which payments of more than $2,000,000 in the aggregate over its term are
payable by any Credit Party and (b) any new lease for real property upon which
any Inventory or Sand Reserves intended to be part of the Formula Amount is to
be located or any material books and records of a Borrower are to be located.

 

9.18.                     Additional Documents. Execute and deliver to Agent,
upon request, such documents and agreements as Agent may, from time to time,
reasonably request (including, documents relating to the Collateral) to carry
out the purposes, terms or conditions of this Agreement but excluding any “cash
creation day” presentation prepared by the Borrowers.

 

X.                                    EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

108

--------------------------------------------------------------------------------


 

10.1.                     Nonpayment. Failure by any Borrower to pay when due
(a) any principal or interest on the Obligations (including without limitation
pursuant to Section 2.9) other than Cash Management Liabilities or Hedge
Liabilities or (b) any other fee, charge, amount or liability (other than Cash
Management Liabilities or Hedge Liabilities) provided for herein or in any Other
Document, in each case whether at maturity, by reason of acceleration pursuant
to the terms of this Agreement, by notice of intention to prepay or by required
prepayment;

 

10.2.                     Breach of Representation. Any representation or
warranty made or deemed made by any Credit Party in this Agreement, any Other
Document or any related agreement or in any certificate, document or financial
or other statement furnished at any time in connection herewith or therewith
shall prove to have been misleading in any material respect on the date when
made or deemed to have been made;

 

10.3.                     Financial Information. Failure by any Borrower to
(i) furnish financial, collateral or other information when due under Article IX
hereof, or if no due date is specified herein, within fifteen (15) days after
requested by Agent or (ii) permit the inspection of its books or records in
accordance with this Agreement;

 

10.4.                     Judicial Actions. Issuance of any Lien, levy,
assessment, injunction or attachment against any Borrower’s Inventory or
Receivables with a value in excess of $1,000,000 or against a material portion
of any Borrower’s other property that is not a Permitted Encumbrance which is
not stayed or lifted within sixty (60) days;

 

10.5.                     Noncompliance. Except as otherwise provided for in
Sections 10.1, 10.3, 10.10 or 10.14: (i) except as set forth in
Section 10.5(iii) below, failure or neglect of any Credit Party to perform, keep
or observe any term, provision, condition, covenant contained in Article IV,
Article VI or Article VII of this Agreement, (ii) failure or neglect of any
Credit Party to perform, keep or observe any term, provision, condition,
covenant contained in any Other Document (other than this Agreement) which is
not cured within twenty (20) days from the earlier of (A) receipt by Borrowing
Agent of written notice from Agent or the Lenders of such failure or neglect and
(B) the time at which an Authorized Officer had knowledge of such failure or
neglect, or (iii) failure or neglect of (A) any Credit Party to perform, keep or
observe any term, provision, condition or covenant, contained in Sections 4.5,
4.6, 4.7, 4.9, 4.14, 4.15(c), 4.19, 6.3, 6.4, 6.11, 6.12 or 7.12 hereof or
(B) any other term, provision, condition or covenant of this Agreement to the
extent not addressed in clause (i) hereof, in each case, which is not cured
within twenty (20) days from the earlier of (X) receipt by Borrowing Agent of
written notice from Agent or the Lenders of such failure or neglect and (Y) the
time at which an Authorized Officer had knowledge of such failure or neglect;

 

10.6.                     Judgments. Any judgment or judgments are rendered
against any Credit Party for an aggregate amount in excess of $5,000,000, in
each case to the extent not fully covered by a third party insurer and
(i) enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

 

109

--------------------------------------------------------------------------------


 

10.7.                     Bankruptcy. Any Credit Party shall (i) apply for,
consent to or suffer the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or similar fiduciary of itself or of
all or a substantial part of its property, (ii) make a general assignment for
the benefit of creditors, (iii) commence a voluntary case under any state or
federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to, or fail to
have dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

 

10.8.                     Inability to Pay. Any Credit Party shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

 

10.9.                     Reserved;

 

10.10.              Cash Management Liabilities and Hedge Liabilities. Any
default or event of default under any documents or agreements governing Cash
Management Products and Services or Lender-Provided Hedges which results in
monetary liability to any Credit Party (or Credit parties) in excess of
$5,000,000 in the aggregate;

 

10.11.              Lien Priority. Any Lien on assets in excess of $1,000,000
created hereunder or provided for hereby or under any related agreement for any
reason ceases to be or is not a valid and perfected first priority Lien (subject
to only to Permitted Encumbrances);

 

10.12.              Reserved;

 

10.13.              Cross Default. Either (x) any “event of default” under any
Indebtedness (other than the Obligations) of any Credit Party with a
then-outstanding principal balance (or, in the case of any Indebtedness not so
denominated, with a then-outstanding total obligation amount) of $5,000,000 or
more, or any other event or circumstance which would permit the holder of any
such Indebtedness to accelerate such Indebtedness (and/or the obligations of any
Credit party thereunder) prior to the scheduled maturity or termination thereof,
shall occur (regardless of whether the holder of such Indebtedness shall
actually accelerate, terminate or otherwise exercise any rights or remedies with
respect to such Indebtedness), (y) any lease giving rise to a Leasehold Interest
shall be terminated prior to its stated termination date or any event of default
shall occur, after the running of any applicable grace or cure periods, under
any lease giving rise to a Leasehold Interest which permits the lessor
thereunder to terminate such lease or (z) any non-performance, cancellation or
failure to renew any other Material Contract shall occur, in each case, after
the running of any applicable grace or cure periods;

 

10.14.              Breach of Guaranty or Pledge Agreement. Termination of any
Guaranty, Security Agreement, Pledge Agreement or similar agreement executed and
delivered to Agent in connection with the Obligations of any Borrower, or if any
Guarantor attempts to terminate, challenges in writing the validity of, or its
liability under, any such Guaranty, Security Agreement Pledge Agreement or
similar agreement or if any breach of the terms of any such agreement occurs
which is not remedied within twenty (20) days after the occurrence thereof;

 

10.15.              Change of Control. Any Change of Control shall occur;

 

110

--------------------------------------------------------------------------------


 

10.16.              Invalidity. Any material provision of this Agreement or any
Other Document shall, for any reason, cease to be valid and binding on any
Credit Party or any Credit Party shall so claim in writing to Agent or any
Lender;

 

10.17.              Licenses. Any Governmental Body shall revoke, terminate,
suspend or adversely modify any material license, permit, patent, trademark or
tradename of any Credit Party or Restricted Subsidiary that is material to a
Borrower’s business and such revocation, termination, suspension or modification
would reasonably be expected to have a Material Adverse Effect or materially and
adversely affect such Credit Party’s ability to conduct its business as
currently conducted;

 

10.18.              Seizures. Any portion of the Collateral (excluding books and
records of any Borrower) with a value in excess of $1,000,000 or any books and
records of any Borrower shall be seized or taken by a Governmental Body (other
than any condemnation);

 

10.19.              Operations. The operations of 50% or more of the Borrowers’
operating facilities are interrupted (other than in connection with any
regularly scheduled shutdown for employee vacations and/or maintenance in the
ordinary course of business) at any time for more than thirty (30) consecutive
days, unless the applicable Borrowers shall (i) be entitled to receive for such
period of interruption, proceeds of business interruption insurance sufficient
to assure that its per diem cash needs during such period is at least equal to
its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if such Borrower
shall be receiving the proceeds of business interruption insurance for a period
of thirty (30) consecutive days;

 

10.20.              Pension Plans. An event or condition specified in
Section 7.16 or Section 9.16 hereof shall occur or exist with respect to any
Plan and, as a result of such event or condition, together with all other such
events or conditions, any Borrower or any member of the Controlled Group shall
incur liability (including liability of any Borrower in its capacity as a member
of a Controlled Group) to a Plan or the PBGC (or both) which, in the reasonable
judgment of Agent, would have a Material Adverse Effect or result in material
liability to any Credit Party; or

 

10.21.              Reportable Compliance Event. The occurrence of any
Reportable Compliance Event, or any Credit Party’s failure to immediately report
a Reportable Compliance Event in accordance with Section 16.18 hereof.

 

XI.                               LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

 

11.1.                     Rights and Remedies.

 

(a)                                 Upon the occurrence of: (i) an Event of
Default pursuant to Section 10.7 all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated; and, (ii) any of the other Events of Default and at any
time thereafter (such default not having previously been cured), at the option
of Required Lenders all Obligations shall be immediately due and payable and
Lenders shall

 

111

--------------------------------------------------------------------------------


 

have the right to terminate this Agreement and to terminate the obligation of
Lenders to make Advances; and (iii) a filing of a petition against any Borrower
in any involuntary case under any state or federal bankruptcy laws, all
Obligations shall be immediately due and payable and the obligation of Lenders
to make Advances hereunder shall be terminated other than as may be required by
an appropriate order of the bankruptcy court having jurisdiction over such
Borrower. Upon the occurrence and during the continuation of any Event of
Default, subject to Applicable Law, Agent shall have the right to exercise any
and all rights and remedies provided for herein, under the Other Documents,
under the Uniform Commercial Code, the PPSA and other Applicable Law and at law
or equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Agent may enter any of any Borrower’s premises
or other premises without legal process and without incurring liability to any
Borrower therefor, and Agent may thereupon, or at any time thereafter, in its
discretion without notice or demand, take the Collateral and remove the same to
such place as Agent may deem advisable and Agent may require Borrowers to make
the Collateral available to Agent at a convenient place. With or without having
the Collateral at the time or place of sale, Agent may sell the Collateral, or
any part thereof, at public or private sale, at any time or place, in one or
more sales, at such price or prices, and upon such terms, either for cash,
credit or future delivery, as Agent may elect. Except as to that part of the
Collateral which is perishable or threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Agent shall give Borrowers
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrowing Agent at least ten (10) days prior to
such sale or sales is reasonable notification. At any public sale Agent or any
Lender may bid for and become the purchaser, and Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Agent is granted a perpetual
nonrevocable, royalty free, nonexclusive license and Agent is granted permission
to use all of each Borrower’s (a) trademarks, trade styles, trade names, trade
name applications, domain names, domain name applications, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof unless required otherwise by Applicable Law. Noncash proceeds will only
be applied to the Obligations as they are converted into cash. If any deficiency
shall arise, Borrowers shall remain liable to Agent and Lenders therefor.

 

(b)                                 To the extent that Applicable Law imposes
duties on Agent to exercise remedies in a commercially reasonable manner, each
Borrower acknowledges and agrees that it is not commercially unreasonable for
Agent: (i) to fail to incur expenses reasonably deemed significant by Agent to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition;
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of; (iii) to fail to exercise collection
remedies

 

112

--------------------------------------------------------------------------------


 

against Customers or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral; (iv) to exercise collection remedies
against Customers and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists; (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature; (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral;
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature;
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets;
(ix) to dispose of assets in wholesale rather than retail markets; (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral; or (xii) to
the extent deemed appropriate by Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by Agent would not be commercially
unreasonable in Agent’s exercise of remedies against the Collateral and that
other actions or omissions by Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this
Section 11.1(b) shall be construed to grant any rights to any Borrower or to
impose any duties on Agent that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section 11.1(b).

 

11.2.                     Agent’s Discretion. Agent shall have the right in its
sole discretion to determine which rights, Liens, security interests or remedies
Agent may at any time pursue, relinquish, subordinate, or modify or to take any
other action with respect thereto and such determination will not in any way
modify or affect any of Agent’s or Lenders’ rights hereunder.

 

11.3.                     Setoff. Subject to Section 14.12, in addition to any
other rights which Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Borrower’s
property held by Agent and such Lender to reduce the Obligations.

 

11.4.                     Rights and Remedies not Exclusive. The enumeration of
the foregoing rights and remedies is not intended to be exhaustive and the
exercise of any rights or remedy shall not preclude the exercise of any other
right or remedies provided for herein or otherwise provided by law, all of which
shall be cumulative and not alternative.

 

11.5.                     Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Agreement to the contrary, after
the occurrence and during the continuance of an Event of Default, all amounts
collected or received by Agent on account of the Obligations or any other
amounts outstanding under any of the Other Documents or in respect of the
Collateral may, at Agent’s discretion, be paid over or delivered as follows:

 

113

--------------------------------------------------------------------------------


 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents, and any Out-of-Formula Loans and Protective Advances funded by the
Agent with respect to the Collateral under or pursuant to the terms of this
Agreement;

 

SECOND, to payment of any fees owed to Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

 

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

 

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest with respect to Advances
and Commitment Percentages (other than interest in respect of Swing Loans paid
pursuant to clause FOURTH above);

 

SEVENTH, to the payment of Revolving Advances, and to the payment of Hedge
Liabilities and Cash Management Liabilities (in each case, only to the extent of
reserves established for Hedge Liabilities or Cash Management Liabilities
against the Formula Amount), and payment or cash collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof, and not
repaid pursuant to clauses “FIRST” through “SIXTH” above;

 

EIGHTH, to payment or cash collateralization of Cash Management Liabilities and
Hedge Liabilities, to the extent not provided for above;

 

NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “EIGHTH”; and

 

TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “THIRD”, “SIXTH”, “SEVENTH” “EIGHTH” and “NINTH”; and (iii) to the
extent that any amounts available for distribution pursuant to clause “SEVENTH”
above are attributable to the issued but undrawn amount of outstanding Letters
of Credit, such amounts shall be held by the Agent as cash collateral for the
Letters of Credit pursuant to Section 3.2(b) hereof and applied (A) first, to
reimburse the Issuer from time to time for any drawings under such Letters of
Credit

 

114

--------------------------------------------------------------------------------


 

and (B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clause “SEVENTH” above in the manner
provided in this Section 11.5. Monies and proceeds obtained from a Credit Party
shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Credit
Parties to preserve the allocations specified above.

 

XII.                          WAIVERS AND JUDICIAL PROCEEDINGS.

 

12.1.                     Waiver of Notice. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives notice of non-payment of any of the
Receivables, demand, presentment, protest and notice thereof with respect to any
and all instruments, notice of acceptance hereof, notice of loans or advances
made, credit extended, Collateral received or delivered, or any other action
taken in reliance hereon, and all other demands and notices of any description,
except such as are expressly provided for herein.

 

12.2.                     Delay. No delay or omission on Agent’s or any Lender’s
part in exercising any right, remedy or option shall operate as a waiver of such
or any other right, remedy or option or of any Default or Event of Default. No
Out-of-Formula Loan or protective advance made during the existence of a Default
or an Event of Default shall operate as a waiver of any such Default or Event of
Default.

 

12.3.                     Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.                     EFFECTIVE DATE AND TERMINATION.

 

13.1.                     Term. This Agreement, which shall inure to the benefit
of and shall be binding upon the respective successors and permitted assigns of
each Credit Party signatory hereto, Agent and each Lender, shall become
effective on the date hereof and shall continue in full force and effect until
May 14, 2018 (the “Term”) unless sooner terminated as herein provided. Borrowers
may terminate this Agreement at any time upon five (5) days’ prior written
notice upon payment in full of the Obligations (other than contingent indemnity
claims not yet asserted or threatened). Each notice delivered by the Borrowers
under this Section 13.1 may state that

 

115

--------------------------------------------------------------------------------


 

such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the Agent
on or prior to the specified effective date) if such condition is not satisfied.

 

13.2.                     Termination. The termination of the Agreement shall
not affect any Credit Party’s, Agent’s or any Lender’s rights, or any of the
Obligations having their inception prior to the effective date of such
termination, and the provisions hereof shall continue to be fully operative
until all transactions entered into, rights or interests created or Obligations
(other than contingent indemnity claims not yet asserted or threatened) have
been fully and indefeasibly paid, disposed of, concluded or liquidated. The
security interests, Liens and rights granted to Agent and Lenders hereunder and
the financing statements filed hereunder shall continue in full force and
effect, notwithstanding the termination of this Agreement or the fact that
Borrowers’ Account may from time to time be temporarily in a zero or credit
position, until the Termination Date. Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until the Termination Date has occurred. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations (other than contingent indemnity claims
not yet asserted or threatened) are indefeasibly paid and performed in full.

 

XIV.                      REGARDING AGENT.

 

14.1.                     Appointment. Each Lender hereby designates PNC to act
as Agent for such Lender under this Agreement and the Other Documents. Each
Lender hereby irrevocably authorizes Agent to take such action on its behalf
under the provisions of this Agreement and the Other Documents and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto and Agent shall hold
all Collateral, payments of principal and interest, fees (except the fees set
forth in Section 2.6 or the Fee Letter), charges and collections (without giving
effect to any collection days) received pursuant to this Agreement, for the
ratable benefit of Lenders. Agent may perform any of its duties hereunder by or
through its agents or employees. As to any matters not expressly provided for by
this Agreement (including collection of the Note) Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

 

14.2.                     Nature of Duties. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents. Neither Agent nor any of its officers, directors, employees or
agents shall be (i) liable for any action taken or omitted by them as such
hereunder or in connection herewith, unless caused by their gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or

 

116

--------------------------------------------------------------------------------


 

provided for in, or received by Agent under or in connection with, this
Agreement or any of the Other Documents or for the value, validity,
effectiveness, genuineness, due execution, enforceability or sufficiency of this
Agreement, or any of the Other Documents or for any failure of any Borrower to
perform its obligations hereunder. Agent shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Other Documents, or to inspect the properties, books or records of any Borrower.
The duties of Agent as respects the Advances to Borrowers shall be mechanical
and administrative in nature; Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement except as expressly set forth
herein.

 

Without limiting the foregoing, the Agent shall not be required to act hereunder
or to advance its own funds or otherwise incur any financial liability in the
performance of its duties or the exercise of its rights hereunder and under any
Other Document, and shall in all cases be fully justified in failing or refusing
to act hereunder unless it shall receive further assurances to its satisfaction
from the Lenders of their indemnification obligations under and in accordance
with the provisions of Section 14.7 against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take or
refraining from taking any such action. The Agent shall be fully justified in
requesting direction from the Required Lenders in the event this Agreement or
any Other Document is silent or vague with respect to Agent’s duties, rights or
obligations. The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable decision. In no
instance shall the Agent have any liability for special, consequential or
indirect damages or penalties (including lost profits) even if it has been
advised of the likelihood of the same. Without prejudice to the generality of
the foregoing, the Agent shall not be liable for any damage or loss resulting
from or caused by events or circumstances beyond the Agent’s reasonable control,
including nationalization, expropriation, currency restrictions, the
interruption, disruption or suspension of the normal procedures and practices of
any securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, acts of war or
terrorism, riots, revolution, acts of God, work stoppages, strikes, national
disasters of any kind, or other similar events or acts.

 

14.3.                     Lack of Reliance on Agent and Resignation.
Independently and without reliance upon Agent or any other Lender, each Lender
has made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of each Credit Party in connection with the
making and the continuance of the Advances hereunder and the taking or not
taking of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Credit Party. Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before making of the Advances or at any time or times thereafter
except as shall be provided by any Credit Party pursuant to the terms hereof.
Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability,
sufficiency or value of this Agreement or any Other Document or any other
instrument or document

 

117

--------------------------------------------------------------------------------


 

furnished pursuant hereto or thereto, or of the financial condition of any
Credit Party, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other Documents or the financial condition of any
Borrower, or the existence of any Event of Default or any Default.

 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent reasonably satisfactory to Borrowing Agent. If a
successor Agent shall not have been so appointed within said sixty (60) Business
Day period, the retiring Agent may appoint a successor Agent reasonably
satisfactory to Borrower who shall serve as an Agent until such time, if any, as
the Required Lenders appoint a successor Agent as provided above.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

 

14.4.                     Certain Rights of Agent. The Agent may at any time
request instructions from the Lenders with respect to any actions or approvals
which by the terms of this Agreement or of any of the Other Documents the Agent
is permitted or required to take or to grant. If Agent shall request any such
instructions, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from the Required
Lenders; and Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, Lenders shall not have any right of
action whatsoever against Agent as a result of its acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

14.5.                     Reliance. Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order
or other document or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it. Agent
may employ agents and attorneys-in-fact and shall not be liable for the acts,
omissions, negligence or misconduct of any such agents or attorneys-in-fact
selected by Agent with reasonable care. In determining compliance with any
condition hereunder, the Agent shall be entitled to receive, and shall not incur
any liability for relying upon, a certificate of an Authorized Officer or an
opinion of counsel or both certifying as to compliance with such condition. The
Agent may consult with legal counsel (who may be counsel for the Credit Parties
or any Lender), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

14.6.                     Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Agent has received written notice
from a Lender or Borrowing Agent referring to this Agreement

 

118

--------------------------------------------------------------------------------


 

or the Other Documents, describing such Default or Event of Default and stating
that such notice is a “notice of default”. In the event that Agent receives such
a notice, Agent shall give notice thereof to Lenders and Borrowers. Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, that, unless and until
Agent shall have received such directions, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
Lenders.

 

14.7.                     Indemnification. To the extent Agent is not reimbursed
and indemnified by Borrowers, each Lender will reimburse and indemnify Agent in
proportion to its respective portion of the Advances (or, if no Advances are
outstanding, according to its Commitment Percentage), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature, including,
without limitation, the fees and expenses of its agents and attorneys,
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, or in any way relating to or arising out of
this Agreement or any Other Document; provided that, Lenders shall not be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).

 

14.8.                     Agent in its Individual Capacity. With respect to the
obligation of Agent to lend under this Agreement, the Advances made by it shall
have the same rights and powers hereunder as any other Lender and as if it were
not performing the duties as Agent specified herein; and the term “Lender” or
any similar term shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity as a Lender. Agent may engage in business with
any Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

 

14.9.                     Delivery of Documents. To the extent Agent receives
financial statements required under Sections 9.3, 9.7, 9.8, 9.12 and 9.13 or
Borrowing Base Certificates from Borrowers pursuant to the terms of this
Agreement which any Borrower is not obligated to deliver to each Lender, Agent
will promptly furnish such documents and information to Lenders.

 

14.10.              Borrowers’ Undertaking to Agent. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

 

14.11.              No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to

 

119

--------------------------------------------------------------------------------


 

the USA PATRIOT Act or the regulations thereunder, including the regulations
contained in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP
Regulations”), or any other Anti-Terrorism Law, including any programs involving
any of the following items relating to or in connection with any Borrower, its
Affiliates or its agents, this Agreement, the Other Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any record-keeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other laws.

 

14.12.              Other Agreements. Each of the Lenders agrees that it shall
not, without the express consent of Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Borrower or any deposit
accounts of any Borrower now or hereafter maintained with such Lender. Anything
in this Agreement to the contrary notwithstanding, each of the Lenders further
agrees that it shall not, unless specifically requested to do so by Agent, take
any action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

XV.                           BORROWING AGENCY.

 

15.1.                     Borrowing Agency Provisions.

 

(a)                                 Each Borrower hereby irrevocably designates
Borrowing Agent to be its attorney and agent and in such capacity to borrow,
sign and endorse notes, and execute and deliver all instruments, documents,
writings and further assurances now or hereafter required hereunder, on behalf
of such Borrower or Borrowers, and hereby authorizes Agent to pay over or credit
all loan proceeds hereunder in accordance with the request of Borrowing Agent.

 

(b)                                 The handling of this credit facility as a
co-borrowing facility with a borrowing agent in the manner set forth in this
Agreement is solely as an accommodation to Borrowers and at their request.
Neither Agent nor any Lender shall incur liability to Borrowers as a result
thereof.

 

(c)                                  All Obligations shall be joint and several,
and each Borrower shall make payment upon the maturity of the Obligations by
acceleration or otherwise, and such obligation and liability on the part of each
Borrower shall in no way be affected by any extensions, renewals and forbearance
granted to Agent or any Lender to any Borrower, failure of Agent or any Lender
to give any Borrower notice of borrowing or any other notice, any failure of
Agent or any Lender to pursue or preserve its rights against any Borrower, the
release by Agent or any Lender of any Collateral now or thereafter acquired from
any Borrower, and such agreement by each Borrower to pay upon any notice issued
pursuant thereto is unconditional and unaffected by prior recourse by Agent or
any Lender to the other Borrowers or any Collateral for such Borrower’s
Obligations or the lack thereof. Each Borrower waives all suretyship defenses.

 

15.2.                     Waiver of Subrogation. Each Borrower expressly waives
any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution of any other claim which such

 

120

--------------------------------------------------------------------------------


 

Borrower may now or hereafter have against the other Borrowers or other Person
directly or contingently liable for the Obligations hereunder, or against or
with respect to the other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations (other than contingent indemnification
obligations in respect of which no assertion of liability has been made).

 

XVI.                      MISCELLANEOUS.

 

16.1.                     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applied to
contracts to be performed wholly within the State of New York. Any judicial
proceeding brought by or against any Borrower with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Borrower hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
registered mail (return receipt requested) directed to Borrowing Agent at its
address set forth in Section 16.6 and service so made shall be deemed completed
five (5) days after the same shall have been so deposited in the mails of the
United States of America, or, at Agent’s option, by service upon Borrowing Agent
which each Borrower irrevocably appoints as such Borrower’s Agent for the
purpose of accepting service within the State of New York. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Agent or any Lender to bring proceedings against any Borrower in
the courts of any other jurisdiction. Each Borrower waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens with respect to any action brought in the aforesaid courts. The
provisions of Sections 3.6, 16.20 and 16.21 are included solely out of an
abundance of caution and shall not be construed to mean that any provisions of
Texas law are in any way applicable to this Agreement, the Other Documents or
any of the Obligations.

 

16.2.                     Entire Understanding.

 

(a)                                 This Agreement and the documents executed
concurrently herewith contain the entire understanding among each Borrower,
Agent and each Lender and supersedes all prior agreements and understandings, if
any, relating to the subject matter hereof. Any promises, representations,
warranties or guarantees not herein contained and hereinafter made shall have no
force and effect unless in writing, signed by each Borrower’s, Agent’s and each
Lender’s respective officers. Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged. Each Borrower acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.

 

121

--------------------------------------------------------------------------------


 

(b)                                 The Required Lenders, Agent with the consent
in writing of the Required Lenders, and the applicable Credit Parties may,
subject to the provisions of this Section 16.2(b), from time to time enter into
written supplemental agreements to this Agreement or the Other Documents (other
than with respect to Cash Management Products and Services and Lender-Provided
Hedges, other similar agreements or the Fee Letter, which shall require only the
consent of the parties thereto) executed by the applicable Credit Parties, for
the purpose of adding or deleting any provisions or otherwise changing, varying
or waiving in any manner the rights of Lenders, Agent or Credit Parties
thereunder or the conditions, provisions or terms thereof or waiving any Event
of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall:

 

(i)                                     increase the Commitment Percentage, or
the maximum dollar amount of the Commitment Amount of any Lender without the
consent of such Lender directly affected thereby;

 

(ii)                                  whether or not any Advances are
outstanding, extend the Term or the time for payment of principal or interest of
any Advance (excluding the due date of any mandatory prepayment of an Advance),
or any fee payable to any Lender, or reduce the principal amount of or the rate
of interest borne by any Advances or reduce any fee payable to any Lender,
without the consent of each Lender directly affected thereby (except that
Required Lenders may elect to waive or rescind any imposition of the Default
Rate under Section 3.1 or of default rates of Letter of Credit fees under
Section 3.2 (unless imposed by Agent));

 

(iii)                               except in connection with any increase
pursuant to Section 2.25 hereof, increase the Maximum Revolving Advance Amount
without the consent of all Lenders;

 

(iv)                              alter the definition of the term Required
Lenders or alter, amend or modify this Section 16.2(b) without the consent of
all Lenders;

 

(v)                                 alter, amend or modify the provisions of
Section 11.5 without the consent of all Lenders;

 

(vi)                              release any Collateral during any calendar
year (other than in accordance with the provisions of this Agreement) having an
aggregate value in excess of $5,000,00 without the consent of Supermajority
Lenders;

 

(vii)                           change the exculpatory provisions in this
Agreement benefitting Agent without the consent of all Lenders;

 

(viii)                        subject to clauses (d) and (e) below, permit any
Revolving Advance to be made if after giving effect thereto the total of
Revolving Advances outstanding hereunder would exceed the Formula Amount for
more than thirty (30) consecutive Business Days or exceed one hundred and five
percent (105%) of the Formula Amount without the consent of all Lenders directly
affected thereby;

 

(ix)                              increase the Advance Rates above the Advance
Rates in effect on the Closing Date, increase the sublimits set forth in the
Formula Amount or alter the definitions of Eligible In-Transit Fuel Inventory,
Eligible In-Transit Sand Inventory, Eligible Inventory,

 

122

--------------------------------------------------------------------------------


 

Eligible Receivables in a manner that would increase the Formula Amount without
the consent of Supermajority Lenders; or

 

(x)                                 release any Guarantor or Borrower (except as
otherwise permitted under this Agreement) without the consent of all Lenders.

 

(c)                                  Any such supplemental agreement shall apply
equally to each Lender and shall be binding upon Borrowers, Lenders and Agent
and all future holders of the Obligations. In the case of any waiver, Borrowers,
Agent and Lenders shall be restored to their former positions and rights, and
any Event of Default waived shall be deemed to be cured and not continuing, but
no waiver of a specific Event of Default shall extend to any subsequent Event of
Default (whether or not the subsequent Event of Default is the same as the Event
of Default which was waived), or impair any right consequent thereon.

 

(d)                                 Notwithstanding (i) the existence of a
Default or an Event of Default, (ii) that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied or (iii) any
other provision of this Agreement, Agent may at its discretion and without the
consent of the Required Lenders, voluntarily permit the outstanding Revolving
Advances at any time to exceed the Formula Amount by up to five percent (5%) of
the Formula Amount for up to thirty (30) consecutive Business Days (the
“Out-of-Formula Loans”); provided, that, such outstanding Advances do not exceed
the Maximum Revolving Advance Amount. If Agent is willing in its sole and
absolute discretion to make such Out-of-Formula Loans, such Out-of-Formula Loans
shall be payable on demand and shall bear interest at the Default Rate for
Revolving Advances consisting of Domestic Rate Loans; provided that, if Lenders
do make Out-of-Formula Loans, neither Agent nor Lenders shall be deemed thereby
to have changed the limits of Section 2.1(a). For purposes of this paragraph,
the discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the Formula
Amount was unintentionally exceeded for any reason, including, but not limited
to, Collateral previously deemed to be either “Eligible Receivables”, “Eligible
Inventory”, “Eligible In-Transit Fuel Inventory” or “Eligible In-Transit Sand
Inventory”, as applicable, becomes ineligible, collections of Receivables
applied to reduce outstanding Revolving Advances are thereafter returned for
insufficient funds or overadvances are made to protect or preserve the
Collateral. In the event Agent involuntarily permits the outstanding Revolving
Advances to exceed the Formula Amount by more than five percent (5%), Agent
shall use its efforts to have Borrowers decrease such excess in as expeditious a
manner as is practicable under the circumstances and not inconsistent with the
reason for such excess. Revolving Advances made after Agent has determined the
existence of involuntary overadvances shall be deemed to be involuntary
overadvances and shall be decreased in accordance with the preceding sentence.

 

(e)                                  In addition to (and not in substitution of)
the discretionary Revolving Advances permitted above in Section 16.2(d), the
Agent is hereby authorized by Borrowers and the Lenders, at any time in the
Agent’s sole discretion, regardless of (i) the existence of a Default or an
Event of Default, (ii) whether any of the other applicable conditions precedent
set forth in Section 8.2 hereof have not been satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason, or (iii) any other contrary provision of this Agreement, to make
Revolving Advances (“Protective Advances”) to Borrowers on behalf of the Lenders
which Agent, in its reasonable business judgment, deems necessary or desirable

 

123

--------------------------------------------------------------------------------


 

(a) to preserve or protect the Collateral, or any portion thereof, (b) to
enhance the likelihood of, or maximize the amount of, repayment of the Advances
and other Obligations, or (c) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement; provided, that the Protective Advances
made hereunder shall not exceed, in the aggregate, 10% of the Maximum Revolving
Advance Amount; and provided further that at any time after giving effect to any
such Protective Advances, the outstanding Revolving Advances, Swing Loans
Maximum Undrawn Amount of all outstanding Letters of Credit do not exceed the
Maximum Revolving Advance Amount. The Lenders holding the Commitments shall be
obligated to fund such Protective Advances and effect a Settlement with Agent
therefore upon demand of Agent in accordance with their respective Commitment
Percentages. To the extent any Protective Advances are not actually funded by
the other Lenders as provided for in this Section 16.2(e), any such Protective
Advances funded by Agent shall be deemed to be Revolving Advances made by and
owing to Agent, and Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender holding a Commitment under this Agreement and
the Other Documents with respect to such Revolving Advances.

 

16.3.                     Successors and Assigns; Participations; New Lenders.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of each Borrower, Agent, each Lender, all future holders of
the Obligations and their respective successors and permitted assigns, except
that Borrowers may not assign or transfer any of their rights or obligations
under this Agreement without the prior written consent of Agent and each Lender.

 

(b)                                 Each Borrower acknowledges that in the
regular course of commercial banking business one or more Lenders may at any
time and from time to time sell participating interests in the Advances (other
than Swing Loans) to other financial institutions (each such transferee or
purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off to the extent
permitted by Applicable Law) with respect to the portion of such Advances (other
than Swing Loans) held by it or other Obligations payable hereunder as fully as
if such Participant were the direct holder thereof provided that Borrowers shall
not be required to pay to any Participant more than the amount which it would
have been required to pay to Lender which granted an interest in its Advances or
other Obligations payable hereunder to such Participant had such Lender retained
such interest in the Advances hereunder or other Obligations payable hereunder
and in no event shall Borrowers be required to pay any such amount arising from
the same circumstances and with respect to the same Advances or other
Obligations payable hereunder to both such Lender and such Participant. Each
Participant shall have the benefits of Section 3.10 hereof to the extent it
complies with the provisions thereof. Each Borrower hereby grants to any
Participant a continuing security interest in any deposits, moneys or other
property actually or constructively held by such Participant as security for the
Participant’s interest in the Advances. No Lenders shall transfer, grant or sell
any participation under which the participant shall have the right to approve
any amendment or waiver of this Agreement except to the extent such amendment or
waiver would require the approval of all Lenders pursuant to Section 16.2(b).
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under this
Agreement and the Other

 

124

--------------------------------------------------------------------------------


 

Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under this Agreement or any Other Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register

 

(c)                                  Any Lender, with the consent of Agent and
so long as no Event of Default then exists, Borrowing Agent, which shall not be
unreasonably withheld or delayed, may sell, assign or transfer all or any part
of its rights and obligations under or relating to Revolving Advances (other
than Swing Loans) under this Agreement and the Other Documents to one or more
additional banks or financial institutions and one or more additional banks or
financial institutions may commit to make Advances hereunder (each a “Purchasing
Lender”), in minimum amounts of not less than $5,000,000, pursuant to a
Commitment Transfer Supplement, executed by a Purchasing Lender, the transferor
Lender, and Agent and delivered to Agent for recording. Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Commitment Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Each Borrower hereby consents to the addition of such
Purchasing Lender and the resulting adjustment of the Commitment Percentages
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

 

(d)                                 Any Lender, with the consent of Agent which
shall not be unreasonably withheld or delayed, may directly or indirectly sell,
assign or transfer all or any portion of its rights and obligations under or
relating to Revolving Advances under this Agreement and the Other Documents to
an entity, whether a corporation, partnership, trust, limited liability company
or other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer

 

125

--------------------------------------------------------------------------------


 

Supplement modified as appropriate to reflect the interest being assigned
(“Modified Commitment Transfer Supplement”), executed by any intermediate
purchaser, the Purchasing CLO, the transferor Lender, and Agent as appropriate
and delivered to Agent for recording. Upon such execution and delivery, from and
after the transfer effective date determined pursuant to such Modified
Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be a party
hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Borrower hereby consents to the
addition of such Purchasing CLO. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

 

(e)                                  Agent shall maintain at its address a copy
of each Commitment Transfer Supplement and Modified Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of each Lender and the outstanding principal, accrued
and unpaid interest and other fees due hereunder. The entries in the Register
shall be conclusive, in the absence of manifest error, and each Borrower, Agent
and Lenders may treat each Person whose name is recorded in the Register as the
owner of the Advance recorded therein for the purposes of this Agreement. The
Register shall be available for inspection by any Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice. Agent shall
receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.

 

(f)                                   Each Borrower authorizes each Lender to
disclose to any Transferee and any prospective Transferee any and all financial
information in such Lender’s possession concerning such Borrower which has been
delivered to such Lender by or on behalf of such Borrower pursuant to this
Agreement or in connection with such Lender’s credit evaluation of such
Borrower; provided that the Transferee or prospective Transferee agrees to be
bound by a non-disclosure agreement approved by Borrowers pursuant to which
Borrowers are third party beneficiaries.

 

(g)                                  Notwithstanding anything to the contrary in
this Section 16.3: (i) no sale, transfer or assignment of all or any portion of
any Lender’s rights and obligations under or relating to Loans under this
Agreement shall be made to any Credit Party or any of their respective
Affiliates.

 

16.4.                     Application of Payments. Subject to application of
payments and proceeds in accordance with Section 11.5, Agent shall have the
continuing and exclusive right to apply or reverse and re-apply any payment and
any and all proceeds of Collateral to any portion of the Obligations. To the
extent that any Borrower makes a payment or Agent or any Lender receives any
payment or proceeds of the Collateral for any Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law,

 

126

--------------------------------------------------------------------------------


 

common law or equitable cause, then, to such extent, the Obligations or part
thereof intended to be satisfied shall be revived and continue as if such
payment or proceeds had not been received by Agent or such Lender.

 

16.5.                     Indemnity. Each Credit Party shall defend, protect,
indemnify, pay and save harmless Agent, Issuer, each Lender and each of their
respective officers, directors, Affiliates, attorneys, employees and agents
(each an “Indemnified Party”) for and from and against any and all claims,
demands, liabilities, obligations, losses, damages, penalties, fines, actions,
judgments, suits, costs, charges, expenses and disbursements of any kind or
nature whatsoever (including reasonable fees and disbursements of counsel
(including allocated costs of internal counsel)) (collectively, “Claims”) which
may be imposed on, incurred by, or asserted against any Indemnified Party in
arising out of or in any way relating to or as a consequence, direct or
indirect, of: (a) this Agreement, the Other Documents, the Advances and other
Obligations and/or the transactions contemplated hereby including the
Transactions, (b) any action or failure to act or action taken only after delay
or the satisfaction of any conditions by any Indemnified Party in connection
with and/or relating to the negotiation, execution, delivery or administration
of the Agreement and the Other Documents, the credit facilities established
hereunder and thereunder and/or the transactions contemplated hereby including
the Transactions, (c) any Credit Party’s failure to observe, perform or
discharge any of its covenants, obligations, agreements or duties under or
breach of any of the representations or warranties made in this Agreement and
the Other Documents, (d) the enforcement of any of the rights and remedies of
Agent, Issuer or any Lender under the Agreement and the Other Documents, (e) any
threatened or actual imposition of fines or penalties, or disgorgement of
benefits, for violation of any Anti-Terrorism Law by any Credit Party, any
Affiliate or Subsidiary of any Credit Party, (f) any claim, litigation,
proceeding or investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not brought by any Credit Party,
any director, equity holder or creditor thereof, any Indemnified Party or any
other Person and whether or not any Indemnified Party is a party thereto and
(g) arising from or incurred by reason of the handling of the financing
arrangements of Borrowers as provided in Section 15.1, reliance by Agent or any
Lender on any request or instruction from Borrowing Agent or any other action
taken by Agent or any Lender with respect to Section 15.1; provided, however,
notwithstanding anything in this Section 16.5, to the contrary, no Credit Party
shall be required to indemnify any Indemnified Party for any Claim which, in
each case is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from (x) such Indemnified Party’s own gross
negligence or willful misconduct or that of its respective Affiliates or each of
their respective officers, directors, employees, advisors and agents, (y) a
claim brought by Borrower against an Indemnified Party for breach, in bad faith,
of such Indemnified Party’s obligations to make Advances hereunder, or (z) any
dispute solely among Indemnified Parties and not involving a Credit Party or any
Subsidiary or Affiliate thereof and not arising out of or in connection with, in
each case is found in a final non-appealable judgment by a court of competent
jurisdiction, (i) the Agent’s or its Affiliates’ respective capacities in
connection with this Agreement or in fulfilling their roles as Agent, arranger
or bookrunner or (ii) any action or inaction of a Credit Party, any of its
Subsidiaries or Affiliates. Without limiting the generality of any of the
foregoing (but subject to clauses (x)-(z) above), each Credit Party shall
defend, protect, indemnify, pay and save harmless each Indemnified Party from
(A) any Claims which may be imposed on, incurred by, or asserted

 

127

--------------------------------------------------------------------------------


 

against any Indemnified Party arising out of or in any way relating to or as a
consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder and (B) any Claims which may be imposed on, incurred by, or asserted
against any Indemnified Party under any Environmental Laws with respect to or in
connection with the Real Property, any Hazardous Discharge, the presence of any
Hazardous Substances affecting the Real Property (whether or not the same
originates or emerges from the Real Property or any contiguous real estate),
including any Claims consisting of or relating to the imposition or assertion of
any Lien on any of the Real Property under any Environmental Laws and any loss
of value of the Real Property as a result of the foregoing except to the extent
such loss, liability, damage and expense is attributable to any Hazardous
Discharge resulting from actions on the part of Agent or any Lender. The Credit
Parties’ obligations under this Section 16.5 shall arise upon the discovery of
the presence of any Hazardous Substances at the Real Property, whether or not
any federal, state, or local environmental agency has taken or threatened any
action in connection with the presence of any Hazardous Substances, in each such
case except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the Indemnified Party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). Without
limiting the generality of the foregoing (but subject to clauses (x)-(z) above),
this indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including reasonable fees and disbursements of
counsel) asserted against or incurred by any of the Indemnified Parties by any
Person under any Environmental Laws or similar laws by reason of any Borrower’s
or any other Person’s failure to comply with laws applicable to solid or
hazardous waste materials, including Hazardous Substances and Hazardous Waste,
or other Toxic Substances. No Indemnified Person shall be liable for any damage
arising from the use by others of information relating to the Credit Parties
obtained through electronic, telecommunications or other information systems,
except to the extent such damages are found by a final, non-appealable judgment
of a court to arise from the gross negligence or willful misconduct of such
Indemnified Person. This Section 16.5 shall not apply to Taxes.

 

16.6.                     Notice. Any notice or request hereunder to any Credit
Party may be given to Borrowing Agent at its address set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice or request hereunder to
Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice, request, demand, direction
or other communication (for purposes of this Section 16.6 only, a “Notice”) to
be given to or made upon any party hereto under any provision of this Agreement
shall be given or made by telephone or in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a site on the World Wide Web (a “Website Posting”) if
Notice of such Website Posting (including the information necessary to access
such site) has previously been delivered to the applicable parties hereto by
another means set forth in this Section 16.6) in accordance with this
Section 16.6. Any such Notice must be delivered to the applicable parties hereto
at the addresses and numbers set forth under their respective names in this
Section 16.6 hereof or in accordance with any subsequent unrevoked Notice from
any such party that is given in accordance with this Section 16.6. Any Notice
shall be effective:

 

(a)                                 In the case of hand-delivery, when
delivered;

 

128

--------------------------------------------------------------------------------


 

(b)                                 If given by mail, four (4) days after such
Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested;

 

(c)                                  In the case of a telephonic Notice, when a
party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, a Website Posting or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);

 

(d)                                 In the case of a facsimile transmission,
when sent to the applicable party’s facsimile machine’s telephone number, if the
party sending such Notice receives confirmation of the delivery thereof from its
own facsimile machine;

 

(e)                                  In the case of electronic transmission,
when actually received;

 

(f)                                   In the case of a Website Posting, upon
delivery of a Notice of such posting (including the information necessary to
access such site) by another means set forth in this Section 16.6; and

 

(g)                                  If given by any other means (including by
overnight courier), when actually received.

 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Agent, and Agent shall promptly notify the other Lenders
of its receipt of such Notice.

 

(A)                               If to Agent or PNC at:

 

PNC Bank, National Association

c/o PNC Business Credit

2100 Ross Avenue, Suite 1850

Dallas, Texas 75201

Attention:

Ron Eckhoff

Telephone:

(214) 871-1261

Facsimile:

(214) 871-2015

 

with a copy to:

 

PNC Agency Services

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, Pennsylvania 15219

Attention:

Lisa Pierce

Telephone:

(412) 762-6442

Facsimile:

(412) 762-8672

 

129

--------------------------------------------------------------------------------


 

with an additional copy to (which shall not constitute notice):

 

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-0208

Attention:

Lawrence F. Flick II

Telephone:

(212) 885-5556

Facsimile:

(215) 832-5556

 

(B)                               If to a Lender other than Agent, as specified
on the signature pages hereof

 

(C)                               If to Borrowing Agent or any Borrower:

 

Emerge Energy Services Operating LLC

1400 Civic Place Suite 250

Southlake, Texas 76092

Attention:

Robert Lane

Telephone:

(817) 865-2541

Facsimile:

(817) 488-7739

Email:

rlane@emergelp.com

 

with copies to:

 

Insight Equity Management Company LLC
1400 Civic Place, Suite 250
Southlake, Texas 76092

 

Attention:

Warren Bonham

Telephone:

(817) 488-5917

Facsimile:

(817) 488-7739

Email:

wbonham@insightequity.com

 

 

Attention:

Robert J. Conner, General Counsel

Telephone:

(817) 865-2534

Facsimile:

(817) 488-7739

Email:

rconner@insightequity.com

 

 

with a copy to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention:

M. Catherine Ozdogan

Telephone:

(713) 546-7494

Facsimile:

(713) 546-5401

 

130

--------------------------------------------------------------------------------


 

16.7.                     Survival. The obligations of Borrowers under Sections
2.2, 2.17, Article III, 4.19(h), and 16.5 and the obligations of Lenders under
Section 14.7, shall survive termination of this Agreement and the Other
Documents and payment in full of the Obligations.

 

16.8.                     Severability. If any part of this Agreement is
contrary to, prohibited by, or deemed invalid under Applicable Laws, such
provision shall be inapplicable and deemed omitted to the extent so contrary,
prohibited or invalid, but the remainder hereof shall not be invalidated thereby
and shall be given effect so far as possible.

 

16.9.                     Expenses. All documented costs and expenses including
attorneys’ fees (which in the case of clauses (b) and (e) shall be reasonable
and which in each case below, includes including the costs and disbursements of
one (1) lead counsel for Agent and Lenders and one (1) additional local counsel
in each applicable jurisdiction) incurred by Agent on its behalf or on behalf of
Lenders (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral or enforcement of this Agreement or any of the
Other Documents, (b) in connection with the entering into, syndication,
modification, amendment and administration of this Agreement or any of the Other
Documents or any consents or waivers hereunder or thereunder and all related
agreements, documents and instruments, (c) in instituting, maintaining,
preserving, enforcing and foreclosing on Agent’s security interest in or Lien on
any of the Collateral, or maintaining, preserving or enforcing any of Agent’s or
any Lender’s rights hereunder or under any Other Document, whether through
judicial proceedings or otherwise, (d) in defending or prosecuting any actions
or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with any Credit Party or any other creditor of a Credit Party,
(e) in connection with any advice given to Agent or any Lender with respect to
its rights and obligations under this Agreement and the Other Documents, may be
charged to Borrowers’ Account and shall be part of the Obligations or
(f) without limiting the foregoing, in ensuring compliance with Article IV and
Section 6.6.

 

16.10.              Injunctive Relief. Each Borrower recognizes that, in the
event any Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

 

16.11.              Consequential Damages. Neither Agent nor any Lender, nor any
agent or attorney for any of them, shall be liable to any Credit Party (or any
Subsidiary of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

 

16.12.              Captions. The captions at various places in this Agreement
are intended for convenience only and do not constitute and shall not be
interpreted as part of this Agreement.

 

16.13.              Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so

 

131

--------------------------------------------------------------------------------


 

executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile or electronic transmission shall be deemed to be an original signature
hereto.

 

16.14.              Construction. The parties acknowledge that each party and
its counsel have reviewed this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments, schedules or exhibits thereto.

 

16.15.              Confidentiality; Sharing Information. Agent, each Lender and
each Transferee shall hold all non-public information of the Borrowers and their
Subsidiaries obtained by Agent, such Lender or such Transferee pursuant to the
requirements of this Agreement in accordance with Agent’s, such Lender’s and
such Transferee’s customary procedures for handling confidential information of
this nature; provided, however, Agent, each Lender and each Transferee may
disclose such confidential information (a) to its examiners, Affiliates, outside
auditors, counsel and other professional advisors, (b) to Agent, any Lender or
to any prospective Transferees (provided that any prospective Transferee has
agreed in writing to hold such information confidential), and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
Applicable Law, Agent, each Lender and each Transferee shall use its reasonable
best efforts prior to disclosure thereof, to notify the applicable Borrower of
the applicable request for disclosure of such non-public information (A) by a
Governmental Body or representative thereof (other than any such request in
connection with an examination of the financial condition of a Lender or a
Transferee by such Governmental Body) or (B) pursuant to legal process and
(ii) in no event shall Agent, any Lender or any Transferee be obligated to
return any materials furnished by any Borrower other than those documents and
instruments in possession of Agent or any Lender in order to perfect its Lien on
the Collateral once the Obligations (other than contingent indemnification
Obligations to the extent no claim giving rise thereto has been asserted) have
been paid in full and this Agreement has been terminated. Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to such Borrower or one or more of its
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each Borrower
hereby authorizes each Lender to share any information delivered to such Lender
by such Borrower and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or Affiliate of any Lender receiving such information shall be bound
by the provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

 

16.16.              Publicity. Each Borrower agrees that any references to
Agent, any Lender or any of their respective affiliates made in connection with
the Transactions are subject to the prior approval of Agent or such Lender, as
applicable, which approval shall not be unreasonably withheld. Agent and Lenders
shall not be permitted to use information related to the syndication and
arrangement of the Loans in connection with marketing, press releases or other
transactional announcements or updates provided to investor or trade
publications, including, but not limited to, the placement of “tombstone”
advertisements in publications of their choice at their own

 

132

--------------------------------------------------------------------------------


 

expense, without the prior written consent of Parent Guarantor (such consent not
to be unreasonably withheld or delayed); provided, that (I), notwithstanding
anything to the contrary herein, Agent and Lenders may include references to the
Loans in their marketing materials without the prior written consent of
Borrowers so long as such references shall be limited to: (i) a description of
the Transactions, including industry type; (ii) a reproduction of any Borrower’s
logo; (iii) a description of Agent’s and/or Lenders’ roles in the Transactions
(e.g., administrative agent, arranger); (iv) the date and amount of the Loans;
and (v) the names of the Borrowers and the other Credit Parties, and (II) upon
the consent by Parent Guarantor, Agent and Lenders may make and distribute
reproductions of such consented-to marketing, press releases or other
transactional announcements or updates.

 

16.17.              Certifications From Banks and Participants; USA PATRIOT Act.

 

(a)                                 Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA PATRIOT Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (1) within 10 days after the
Closing Date, and (2) as such other times as are required under the USA PATRIOT
Act.

 

(b)                                 The USA PATRIOT Act requires all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution. Consequently, Lenders may from time to time request, and Borrowers
shall provide to any such Lender, each Borrower’s name, address, tax
identification number and/or such other identifying information as shall be
necessary for such Lender to comply with the USA PATRIOT Act and any other
Anti-Terrorism Law.

 

16.18.              Anti-Money Laundering/International Trade Law Compliance.
Each Credit Party represents and warrants to the Agent, as of the date of this
Agreement, the date of each Advance, the date of any renewal, extension or
modification of this Agreement, and at all times until the Termination Date,
that: (a) no Covered Entity (i) is a Sanctioned Person; (ii) has any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority; (b) the Advances will not be
used to fund any operations in, finance any investments or activities in, or,
make any payments to, a Sanctioned Country or Sanctioned Person in violation of
any law, regulation, order or directive enforced by any Compliance Authority;
(c) the funds used to repay the Obligations are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by, any Anti-Terrorism
Laws. The Credit Parties covenant and agree that they shall immediately notify
the Agent in writing upon the occurrence of a Reportable Compliance Event.

 

133

--------------------------------------------------------------------------------


 

16.19.              Concerning Joint and Several Liability of Borrowers.

 

(a)                                 Each of Borrowers is accepting joint and
several liability hereunder in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each of Borrowers and in consideration of the
undertakings of each of Borrowers to accept joint and several liability for the
obligations of each of them.

 

(b)                                 Each of Borrowers jointly and severally
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers with
respect to the payment and performance of all of the Obligations, it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each of Borrowers without preferences or distinction
among them.

 

(c)                                  If and to the extent that any of Borrowers
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Obligation.

 

(d)                                 The obligations of each Borrower under the
provisions of this Section 16.19 constitute full recourse obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided
herein, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Advance made under this Agreement, notice of
occurrence of any Event of Default, or of any demand for any payment under this
Agreement (except as otherwise provided herein), notice of any action at any
time taken or omitted by any Lender under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement. Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
any Lender at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by any Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
any Lender, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with the Applicable
Laws or regulations thereunder which might, but for the provisions of this
Section 16.19, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 16.19, it being the intention of each Borrower that, so long as any of
the Obligations remain unsatisfied, the obligations of such Borrower under this
Section 16.19 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each Borrower

 

134

--------------------------------------------------------------------------------


 

under this Section 16.19 shall not be diminished or rendered unenforceable by
any winding up, reorganization, arrangement, liquidation, reconstruction or
similar proceeding with respect to any Borrower or any Lender. The joint and
several liability of Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any Lender.

 

(f)                                   The provisions of this Section 16.19 are
made for the benefit of the Lenders and their respective successors and assigns,
and may be enforced by any such Person from time to time against any of
Borrowers as often as occasion therefor may arise and without requirement on the
part of any Lender first to marshal any of its claims or to exercise any of its
rights against any of the other Borrowers or to exhaust any remedies available
to it against any of the other Borrowers or to resort to any other source or
means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 16.19 shall remain in effect until all
the Obligations shall have been paid in full or otherwise fully satisfied. If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any
Lender upon the insolvency, bankruptcy or reorganization of any of Borrowers, or
otherwise, the provisions of this Section 16.19 will forthwith be reinstated in
effect, as though such payment had not been made.

 

(g)                                  Notwithstanding any provision to the
contrary contained herein or in any other of the Other Documents, to the extent
the joint obligations of a Borrower shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of each Borrower hereunder shall be limited to the maximum
amount that is permissible under Applicable Law (whether federal or state and
including, without limitation, the federal Bankruptcy Code).

 

(h)                                 Borrowers hereby agree, as among themselves,
that if any Borrower shall become an Excess Funding Borrower (as defined below),
each other Borrower shall, on demand of such Excess Funding Borrower (but
subject to the next sentence hereof and to subsection (B) below), pay to such
Excess Funding Borrower an amount equal to such Borrower’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, assets, liabilities and debts of such Excess Funding Borrower) of
such Excess Payment (as defined below). The payment obligation of any Borrower
to any Excess Funding Borrower under this Section 16.19(h) shall be subordinate
and subject in right of payment to the prior payment in full of the Obligations
of such Borrower under the other provisions of this Agreement, and such Excess
Funding Borrower shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such Obligations. For
purposes hereof, (i) “Excess Funding Borrower” shall mean, in respect of any
Obligations arising under the other provisions of this Agreement (hereafter, the
“Joint Obligations”), a Borrower that has paid an amount in excess of its Pro
Rata Share of the Joint Obligations; (ii) “Excess Payment” shall mean, in
respect of any Joint Obligations, the amount paid by an Excess Funding Borrower
in excess of its Pro Rata Share of such Joint Obligations; and (iii) “Pro Rata
Share”, for the purposes of this Section 16.19(h), shall mean, for any Borrower,
the ratio (expressed as a percentage) of (A) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Borrower (including

 

135

--------------------------------------------------------------------------------


 

contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Borrower hereunder) to (B) the amount by which the
aggregate present fair salable value of all assets and other properties of such
Borrower and all of the other Borrowers exceeds the amount of all of the debts
and liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Borrower and the other
Borrowers hereunder) of such Borrower and all of the other Borrowers, all as of
the Closing Date (if any Borrower becomes a party hereto subsequent to the
Closing Date, then for the purposes of this Section 16.19(h) such subsequent
Borrower shall be deemed to have been a Borrower as of the Closing Date and the
information pertaining to, and only pertaining to, such Borrower as of the date
such Borrower became a Borrower shall be deemed true as of the Closing Date)
notwithstanding the payment obligations imposed on Borrowers in this Section,
the failure of a Borrower to make any payment to an Excess Funding Borrower as
required under this Section shall not constitute an Event of Default.

 

16.20.              Non-Applicability of Chapter 346. The parties hereto hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code (regulating certain
revolving credit loans and revolving tri-party accounts) shall not apply to this
Agreement, any of the Other Documents, or the Obligations.

 

16.21.              BORROWERS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE
PRACTICES ACT. EACH BORROWER HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF THE BORROWERS’ OWN SELECTION, EACH BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER. EACH BORROWER EXPRESSLY WARRANTS AND
REPRESENTS THAT EACH BORROWER (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING
POSITION RELATIVE TO AGENT, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
DOCUMENTS.

 

[remainder of page intentionally blank; signature pages follow]

 

136

--------------------------------------------------------------------------------


 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

PARENT GUARANTOR:

EMERGE ENERGY SERVICES LP,

 

a Delaware limited partnership

 

 

 

 

By:

EMERGE ENERGY SERVICES GP LLC,

 

 

a Delaware limited liability company

 

Its: General Partner

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

BORROWERS:

EMERGE ENERGY SERVICES OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

 

 

 

 

 

 

SUPERIOR SILICA SANDS LLC,
a Texas limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard J. Shearer

 

 

Richard Shearer

 

 

President and Chief Executive Officer

 

 

 

 

 

DIRECT FUELS, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

EMERGE ENERGY SERVICES OPERATING

 

 

LLC, a Delaware limited liability company

 

Its: Sole Member

 

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

[Signature Page to Revolving Credit and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ALLIED ENERGY COMPANY LLC.

 

an Alabama limited liability company

 

 

 

 

By:

/s/ Richard L. DeShazo

 

 

Richard L. DeShazo

 

 

President and Chief Financial Officer

 

 

 

 

 

ALLIED RENEWABLE ENERGY, LLC,

 

an Alabama limited liability company

 

 

 

By:

/s/ Richard L. DeShazo

 

 

Richard L. DeShazo

 

 

President and Chief Financial Officer

 

 

 

 

 

EMERGE ENERGY DISTRIBUTORS INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Warren B. Bonham

 

 

Warren B. Bonham

 

 

Vice President

 

[Signature Page to Revolving Credit and Security Agreement]

 

--------------------------------------------------------------------------------


 

AGENT AND A LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ Ron Eckhoff

 

 

Ron Eckhoff

 

 

Vice President

 

 

 

Commitment Percentage: 100%

 

Commitment Amount: $150,000,000

 

[Signature Page to Revolving Credit and Security Agreement]

 

--------------------------------------------------------------------------------